EXHIBIT 10.1

OFFICE LEASE

SKYPORT PLAZA

Between

CA-SKYPORT I LIMITED PARTNERSHIP,

a Delaware limited partnership

as Landlord,

and

ATHEROS COMMUNICATIONS, INC.,

a Delaware corporation

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1   

PREMISES AND COMMON AREAS

   5 ARTICLE 2   

LEASE TERM

   8 ARTICLE 3   

RENT

   8 ARTICLE 4   

EXPENSES AND TAXES

   9 ARTICLE 5   

USE OF PREMISES

   17 ARTICLE 6   

SERVICES

   17 ARTICLE 7   

REPAIRS

   19 ARTICLE 8   

ADDITIONS AND ALTERATIONS

   21 ARTICLE 9   

COVENANT AGAINST LIENS

   23 ARTICLE 10   

INDEMNIFICATION; INSURANCE

   23 ARTICLE 11   

DAMAGE AND DESTRUCTION

   26 ARTICLE 12   

NONWAIVER

   27 ARTICLE 13   

CONDEMNATION

   28 ARTICLE 14   

ASSIGNMENT AND SUBLETTING

   28 ARTICLE 15   

SURRENDER OF PREMISES; REMOVAL OF PERSONAL PROPERTY AND TRADE FIXTURES

   33 ARTICLE 16   

HOLDING OVER

   33 ARTICLE 17   

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

   34 ARTICLE 18   

SUBORDINATION

   35 ARTICLE 19   

DEFAULTS; REMEDIES

   36 ARTICLE 20   

RIGHTS RESERVED TO LANDLORD

   38 ARTICLE 21   

LANDLORD EXCULPATION

   39 ARTICLE 22   

SECURITY DEPOSIT

   39 ARTICLE 23   

EMERGENCY GENERATOR

   40 ARTICLE 24   

SIGNS

   40 ARTICLE 25   

COMPLIANCE WITH LAW; HAZARDOUS SUBSTANCES

   42 ARTICLE 26   

LATE CHARGES

   46 ARTICLE 27   

LANDLORD’S RIGHT TO CURE DEFAULT

   46

 

(i)



--------------------------------------------------------------------------------

          Page ARTICLE 28   

ENTRY BY LANDLORD

   46 ARTICLE 29   

TENANT PARKING

   47 ARTICLE 30   

MISCELLANEOUS PROVISIONS

   48

EXHIBITS

 

A    OUTLINE OF PREMISES B    TENANT WORK LETTER C    FORM OF NOTICE OF LEASE
TERM DATES D    RULES AND REGULATIONS E    HAZARDOUS SUBSTANCES DISCLOSURE
CERTIFICATE F    ADDITIONAL PROVISIONS G    MARKET RENT ANALYSIS H    LOCATION
OF GENERATOR I    FIRST OFFER SPACE TERMS FOR MULTI-TENANT BUILDING

 

(ii)



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and ATHEROS COMMUNICATIONS, INC., a Delaware corporation
(“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

   DESCRIPTION 1.  

Date:

   April 30, 2010

2.

 

Premises

(Article 1).

     2.1   “Building”:   

1700 Technology Drive

San Jose, California 95110

  2.2   “Premises”:   

Subject to Section 1.1.1, 160,224 rentable square feet of space comprised of:

 

(i) all of the second (2nd) floor (containing approximately 21,918 rentable
square feet of space),

 

(ii) all of the third (3rd) floor (containing approximately 25,114 rentable
square feet of space),

 

(iii) all of the fifth (5th) floor (containing approximately 25,114 rentable
square feet of space),

 

(iv) all of the sixth (6th) floor (containing approximately 25,114 rentable
square feet of space),

 

(v) all of the seventh (7th) floor (containing approximately 25,114 rentable
square feet of space),

 

(vi) all of the eighth (8th) floor (containing approximately 25,114 rentable
square feet of space),and

 

(vii) a portion of the first (1 st) floor of the Building consisting of 12,736
rentable square feet of space.

 

The outline and location of which is set forth in Exhibit A to this Lease. If
the Premises includes any floor in its entirety, all corridors and restroom
facilities located on such floor shall be considered part of the Premises.



--------------------------------------------------------------------------------

  2.3   “Property”:    The Building, the parcel(s) of land upon which it is
located, and, at Landlord’s discretion, any parking facilities and other
improvements serving the Building and the parcel(s) of land upon which such
parking facilities and other improvements are located.   2.4   “Project”:    The
office/R&D project, consisting of two (2) buildings (i.e., the Building and that
certain other building located at 1650 Technology Drive (the “1650 TD
Building”), including (i) the land (which is improved with landscaping, parking
facilities and other improvements) upon which such buildings and the Common
Areas are located, and (ii) at Landlord’s reasonable discretion, any additional
real property, areas, land, buildings or other improvements added thereto
outside of the Project.

3.

 

Lease Term

(Article 2).

     3.1   Lease Term:    The term of this Lease (the “Lease Term”) shall be the
period commencing on the Lease Commencement Date and ending on the Lease
Expiration Date (or any earlier date on which this Lease is terminated as
provided herein); subject to extension of the Lease Expiration Date by Tenant’s
exercise of one or both of the extension options granted under Section 1 of
Exhibit F to this Lease.   3.2   “Lease Commencement Date”:    August 1, 2010.  
3.3   “Lease Expiration Date”:    July 31, 2017.

4.

 

“Base Rent”

(Article 3):

 

Period During

Lease Term

   Monthly Base Rent Per
Rentable Square Foot    Monthly
Installment of
Base Rent    Annual
Base Rent

Months 1 –12*

   $1.60    $ 256,358.40    $ 3,076,300.80

Months 13 – 24

   $1.65    $ 264,369.60    $ 3,172,435.20

Months 25 – 36

   $1.70    $ 272,380.80    $ 3,268,569.60

Months 37 – 48**

   $1.75    $ 324,341.50    $ 3,892,098.00

Months 49 – 60

   $1.80    $ 333,608.40    $ 4,003,300.80

Months 61 – 72

   $1.85    $ 342,875.30    $ 4,114,503.60

Months 73 – 84

   $1.91    $ 353,995.58    $ 4,247,946.96

 

-2-



--------------------------------------------------------------------------------

 

* Notwithstanding the foregoing, so long as no Default (defined in Section 19.1
below) exists, Tenant shall be entitled to an abatement of Base Rent, in the
amount of $256,358.40 per month, for the first ten (10) consecutive full
calendar months of the Lease Term, subject to the terms of Section 3.2, below.

**

The Base Rent schedule for the period commencing on the Lease Commencement Date
and ending on the thirty-sixth (36th) calendar month of the Lease Term is
calculated based on the square footage of the Premises only (i.e., 160,224
rentable square feet). The Base Rent schedule for the period commencing on the
first day of the thirty-seventh (37th) calendar month of the Lease Term and
ending on the Lease Expiration Date, is based on the combined square footage of
the Premises and the “Must-Take Space”, as that term is defined in Section 1.3,
below (i.e., a total of 185,338 rentable square feet).

 

5.

 

“Tenant’s Share”

(Article 4):

  

From the Lease Commencement Date through the end of the 36th Month – 82.36%;

 

From and after the Must-Take Commencement Date – 95.27%.

 

The determination of Tenant’s Share is based upon a total of 194,530 rentable
square feet in the Building), subject to Article 1 below.

6.

 

“Permitted Use”

(Article 5):

   General office, laboratory, research and development, warehousing, sales and
marketing and related purposes consistent with a “Class A” office/R&D building
and in conformity with municipal zoning requirements of the City of San Jose and
other applicable Laws (as defined in Section 25.1 below); provided, however,
that except as otherwise expressly provided in Article 5 below, the area of the
Premises used for laboratory purposes shall not exceed 110% of the area of the
Premises (including the Must-Take Space) dedicated to laboratory use as of the
date of this Lease. The Permitted Use may be expanded to include other lawful
uses not expressly prohibited by this Lease, subject to Landlord’s prior written
consent (not to be unreasonably withheld), to the extent the same comply with
applicable laws and zoning and are consistent with the character of the Project
as a first-class office/R&D project.

7.

 

“Security Deposit”

(Article 22):

   None.  

Prepaid Base Rent

(Article 3):

   $256,358.40, as more particularly described in Article 3 below.  

Prepaid Additional Rent

(Article 3):

   $155,096.83, as more particularly described in Article 3 of this Lease.

8.

 

Parking

(Article 29):

   Three and one-half (3.5) unreserved parking spaces for every one thousand
rentable square feet contained within the Premises (which has been calculated to
equal 561 unreserved parking spaces based on the Premises containing 160,224
rentable square feet, and, following the “Must-Take Delivery Date,” as

 

-3-



--------------------------------------------------------------------------------

     that term is defined in Section 1.3.2 of this Lease, 649 unreserved parking
spaces based on the Premises containing 185,338 rentable square feet, and if
Tenant leases the First Refusal Space (as defined in Section 2 of Exhibit F),
681 unreserved parking spaces based on the Premises containing 194,530 rentable
square feet (which square footage also includes the Must-Take Space).

9.

 

Address of Tenant

(Section 30.16):

  

Before the Lease Commencement Date:

 

Atheros Communications, Inc.

5480 Great America Parkway

Santa Clara, CA 95054

Attention: David Torre

 

With a copy to:

 

Atheros Communications, Inc.

5480 Great America Parkway

Santa Clara, CA 95054

Attention: General Counsel

    

From and after the Lease Commencement Date:

 

Atheros Communications, Inc.

1700 Technology Drive

San Jose, California 95110

Attention: David Torre

 

With a copy to:

 

Atheros Communications, Inc.

1700 Technology Drive

San Jose, California 95110

Attention: General Counsel

10.

 

Address of Landlord

(Section 30.16):

  

CA-Skyport I Limited Partnership

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Market Officer

 

and

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Managing Counsel

 

-4-



--------------------------------------------------------------------------------

    

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

11.

 

Broker

(Section 30.22):

   Jones Lang LaSalle Americas, Inc. (“Tenant’s Broker”), representing Tenant.

12.

 

“Transfer Radius”

(Section 14.2.7):

   None. 13.   “Tenant Improvements”:    Defined in the Tenant Work Letter
attached hereto as Exhibit B. 14.   “Guarantor”:    As of the date of this
Lease, there is no Guarantor.

ARTICLE 1

PREMISES AND COMMON AREAS

1.1 The Premises.

1.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge and agree that the rentable square footage of the Premises is as set
forth in Section 2.2 of the Summary and the rentable square footage of the
Building is as set forth in Section 5 of the Summary. Tenant acknowledges and
agrees that this Lease is made upon the condition that Tenant will perform each
of its obligations hereunder and that Tenant’s agreement to perform each such
obligation is a material part of the consideration for this Lease. The parties
acknowledge that Exhibit A is intended only to show the approximate location of
the Premises in the Building, and not to constitute an agreement, representation
or warranty as to the construction or precise area of the Premises, or as to the
specific location or elements of the Common Areas (defined in Section 1.2 below)
or of the access ways to the Premises or the Project.

1.1.2 Landlord shall deliver possession of the Premises to Tenant (the “Premises
Delivery Date”) as soon as practicable following the mutual execution and
delivery of this Lease by Landlord and Tenant, and, except as specifically set
forth in this Lease (including in any Tenant Work Letter attached hereto as
Exhibit B (“Tenant Work Letter”), and the “Landlord’s Six Month Warranty,” as
that term is defined in Section 1.1.3, below), the Premises is accepted by
Tenant in its condition and configuration existing on the date hereof, without
any obligation of Landlord to perform or pay for any alterations to the
Premises, and without any representation or warranty regarding the condition of
the Premises, the Building or the Project or their suitability for Tenant’s
business.

1.1.3 Notwithstanding the foregoing, upon the Premises Delivery Date, the
“Building Systems,” as that term is defined in Section 7.1.1 of this Lease
(excluding any furniture, trade fixtures and/or equipment located in the
Premises and any specialty equipment or systems installed by a prior occupant of
the Building) serving the Premises or the Must-Take Space, and the structural
portions of the Building (collectively, the “Existing Base Building”), shall be
in good working condition and repair, and Landlord hereby covenants that the
Existing Base Building shall remain in good working condition for a period of
six (6) months following the Lease Commencement Date pursuant to the terms of
this

 

-5-



--------------------------------------------------------------------------------

Section 1.1.3. Landlord shall, at Landlord’s sole cost and expense (which shall
not be deemed an “Expense,” as that term is defined in Section 4.2.2), repair or
replace any failed or inoperable portion of the Existing Base Building during
such six (6) month period (“Landlord’s Six Month Warranty”), provided that the
need to repair or replace was not caused by the misuse, misconduct, damage,
destruction, omissions, and/or negligence (collectively, “Tenant Damage”) of
Tenant, its subtenants and/or assignees, if any, or any company which it
acquired, sold or merged with Tenant or any “Tenant Party”, as that term is
defined in Section 10.1.2, below, or by any modifications, Alterations or
improvements (including the Tenant Improvements) constructed by or on behalf of
Tenant. In determining the scope of Landlord’s Six Month Warranty, the phrase
“specialty equipment or systems installed by a prior occupant of the Building”
refers only to equipment or systems existing in the Premises that customarily
would be installed by or at the behest of a tenant to support information
technology installations as well as activities not associated with general
office use, including supplemental HVAC equipment, uninterruptable power
systems, auxiliary generators, and laboratory-related equipment or systems.
Landlord’s Six Month Warranty shall not be deemed to require Landlord to replace
any portion of the Existing Base Building, as opposed to repair such portion of
the Existing Base Building, unless prudent commercial property management
practices dictate replacement rather than repair of the item in question. To the
extent repairs which Landlord is required to make pursuant to this Section 1.1.3
are necessitated in part by Tenant Damage, then Tenant shall reimburse Landlord
for an equitable proportion of the cost of such repair. If it is determined that
any of the Existing Base Building was not in good working condition and repair
as of the Lease Commencement Date, Landlord shall not be liable to Tenant for
any damages, but as Tenant’s sole remedy, Landlord, at no cost to Tenant, shall
promptly commence such work or take such other action as may be necessary to
place the same in good working condition and repair, and shall thereafter
diligently pursue the same to completion.

1.2 Common Areas. Tenant shall have the non-exclusive right to use, in common
with Landlord, other Project occupants and other parties reasonably related to
the Project, and subject to the Rules and Regulations (defined in Exhibit D
attached hereto), any portions of the Property that are designated from time to
time by Landlord for such common use (the “Common Areas”). The manner in which
the Common Areas are maintained and operated shall be at the reasonable
discretion of Landlord (but shall at least be consistent with the manner in
which the common areas of the “Comparable Buildings,” as that term is defined on
Exhibit G, attached hereto, are maintained and operated). Landlord reserves the
right to close temporarily, make alterations or additions to, or change the
location of elements of the Project and the Common Areas, and any inconvenience
suffered by Tenant in connection therewith shall not subject Landlord to any
liability for any loss or damage resulting therefrom, constitute a constructive
eviction, or entitle Tenant to any abatement of Rent, provided that, in
connection therewith, (i) Landlord shall perform such closures, alterations,
additions or changes in a commercially reasonable manner and, in connection
therewith, shall use commercially reasonable efforts to minimize any material
interference with Tenant’s use of and access to the Premises and those Common
Areas (including parking facilities) necessary for the full use and enjoyment of
the Premises, (ii) Landlord shall not, without Tenant’s prior written consent,
which consent shall not be unreasonably withheld, permanently change the
location or configuration of the parking facilities serving the Project, and
(iii) Landlord shall not, without Tenant’s prior written consent, which consent
shall not be unreasonably withheld, eliminate Project amenities located in the
Project Common Areas and existing as of the date of this Lease to the extent the
same are consistent with the amenities typically provided in similar office/R&D
projects located near the Project.

1.3 Must-Take Space. Effective on the Must-Take Commencement Date, the Premises
shall be expanded to include the rentable square footage of the “Must-Take
Space,” as that term is defined in Section 1.3.1, below, as set forth in this
Section 1.3 and this Lease. The “Must-Take Commencement Date” means the earlier
to occur of (i) the date upon which Tenant first commences to conduct business
in the Must-Take Space, and (ii) the third (3rd) anniversary of the Lease
Commencement Date. Between

 

-6-



--------------------------------------------------------------------------------

the Lease Commencement Date and the Must-Take Commencement Date, Tenant shall be
entitled to early and unrestricted access to the Must-Take Space for the
purposes authorized under Exhibit B to this Lease and to monitor compliance with
Landlord’s Six Month Warranty. All terms, covenants and conditions of this Lease
shall apply to the Must-Take Space between the Lease Commencement Date and the
Must-Take Commencement Date, except that Tenant shall not be required to pay any
Base Rent or Expenses with respect to the Must-Take Space prior to the Must-Take
Commencement Date.

1.3.1 Description of the Must-Take Space. The “Must-Take Space,” as used in this
Lease, shall mean the fourth (4th) floor of the Building consisting of 25,114
rentable square feet of space.

1.3.2 Delivery of the Must-Take Space. Tenant shall accept delivery of the Must
Take Space from Landlord, and Landlord shall deliver the Must Take Space to
Tenant, on the Premises Delivery Date (as such date is used with respect to the
Must-Take Space, the “Must-Take Delivery Date”). Landlord and Tenant hereby
acknowledge that the Must-Take Space is currently vacant, and Tenant hereby
covenants that it shall not conduct business, or otherwise use, all or any
portion of the Must-Take Space prior to the Must-Take Delivery Date. In the
event that Landlord determines that (A) Tenant has commenced conducting business
in any portion of the Must-Take Space, or (B) Tenant has otherwise commenced
using any portion of the Must-Take Space in any capacity whatsoever (including,
without limitation, for storage, but excluding as reasonably necessary to
perform any maintenance or repair for which Tenant is responsible), then the
Must-Take Commencement Date shall be deemed to have immediately occurred
pursuant to Section 1.3(i), above, and the Base Rent schedule and Tenant’s
Share, as set forth in Sections 4 and 5 of the Summary, respectively, shall be
revised to reflect such early lease of the Must-Take Space by Tenant.

1.3.3 Rent and Term. The Must-Take Space shall become part of the Premises for
all purposes hereunder on the Must-Take Commencement Date, and, except as
otherwise provided in this Section 1.3, shall be subject to every term and
condition of this Lease. The base rent and additional rent for the Must-Take
Space has been included in the Base Rent schedule and Tenant’s Share in Sections
4 and 5 of the Summary, respectively. The lease term for the Must-Take Space
shall commence, and Tenant shall commence payment of the Base Rent and the
Additional Rent for the Must-Take Space, upon the Must-Take Delivery Date, and
the lease term for the Must-Take Space shall expire upon the Lease Expiration
Date.

1.3.4 Improvement of Must-Take Space. The Must-Take Space shall be improved by
Tenant pursuant to the terms of the Tenant Work Letter, attached hereto as
Exhibit B. Subject to the terms of this Lease (including the Tenant Work
Letter), Tenant shall accept the Must-Take Space in its then existing “as is”
condition. However, Landlord shall deliver the Must-Take Space to Tenant in a
broom clean condition, free of personal property.

1.3.5 Other Terms. Except as specifically set forth in this Lease, all other
terms of this Lease shall apply to the Must-Take Space as though the Must-Take
Space was originally part of the Premises. Upon Landlord’s request anytime after
the Must-Take Delivery Date, Tenant shall execute an amendment adding such
Must-Take Space to this Lease upon such terms and conditions within five
(5) days of delivery of such amendment to Tenant by Landlord.

1.4 Conversion to Multi-Tenant Building. Landlord and Tenant acknowledge that
the Building is currently unoccupied and that, as of the Lease Commencement
Date, Tenant shall be the sole occupant in the Building. Because Tenant is
expected to be the sole occupant in the Building, Landlord and Tenant have
agreed to certain provisions in this Lease that would not have been agreed upon
if Tenant were not the sole occupant in the Building (i.e, if the Building were
a multi-tenant office building). Notwithstanding the foregoing, in the event
that Landlord leases or otherwise enters into any

 

-7-



--------------------------------------------------------------------------------

occupancy agreement with an unaffiliated third-party for any space in the
Building, then this Lease shall automatically be deemed to incorporate the terms
and conditions set forth on Exhibit I, attached hereto, and, upon Landlord’s or
Tenant’s request therefor, the other shall execute an amendment acknowledging
the addition of such terms and conditions to this Lease within five (5) days of
delivery of such amendment to Tenant by Landlord or by Tenant to Landlord.

ARTICLE 2

LEASE TERM

The Lease Term shall commence and, unless ended sooner as herein provided, shall
expire, unless extended pursuant to Section 1 of Exhibit F, on the Lease
Commencement Date and Lease Expiration Date, respectively, specified in
Section 3 of the Summary of Basic Lease Information, provided, however, that
upon Tenant’s exercise of one or both of the extension options granted under
Section 1 of Exhibit F, the Lease Expiration Date shall be extended to the last
day of the applicable Option Term. At any time during the Lease Term, Landlord
may deliver to Tenant a notice substantially in the form of Exhibit C attached
hereto, as a confirmation of the information set forth therein, which Tenant
shall execute and return to Landlord within ten (10) business days of receipt
thereof, provided that if such notice is not factually correct, then Tenant
shall make such changes as are necessary to make such notice factually correct
and shall thereafter return such notice to Landlord within said ten
(10) business day period. If Tenant fails to execute and return (or reasonably
object in writing to) such notice within ten (10) business days after receiving
it, Tenant shall be deemed to have executed and returned it without exception.
This Lease shall be a binding contractual obligation effective upon execution
and delivery hereof by Landlord and Tenant, notwithstanding the later
commencement of the Lease Term.

ARTICLE 3

RENT

3.1 In General. Tenant shall pay to Landlord or Landlord’s agent, without prior
notice or demand or any setoff or deduction, except as expressly provided in
this Lease, at the place Landlord may from time to time designate in writing, by
a check for currency which, at the time of payment, is legal tender for private
or public debts in the United States of America, all Base Rent and Additional
Rent (defined below) (collectively, “Rent”). As used herein, “Additional Rent”
means all amounts, other than Base Rent, that Tenant is required to pay Landlord
hereunder. Monthly payments of Base Rent and monthly payments of “Direct
Expenses” (defined in Section 4.1 below) shall be paid in advance on or before
the first day of each calendar month during the Lease Term; provided, however,
that the installment of Base Rent for the first full calendar month for which
Base Rent is payable hereunder and the installment of Direct Expenses for the
first full calendar month for which such Additional Rent is payable hereunder
shall be paid upon Tenant’s execution and delivery hereof. Except as otherwise
provided herein, all other items of Additional Rent shall be paid within 30 days
after Landlord’s written request for payment. Rent for any partial calendar
month shall be prorated based on the actual number of days in the month.

3.2 Abated Base Rent. Provided that Tenant is not then in Default (defined in
Section 19.1 below) under the Lease, then during the first ten (10) consecutive
full calendar months of the Lease Term (the “Rent Abatement Period”), Tenant
shall not be obligated to pay any Base Rent otherwise attributable to the
Premises during such Rent Abatement Period (the “Rent Abatement”). Landlord and
Tenant acknowledge that the aggregate amount of the Rent Abatement equals Two
Million Five Hundred Sixty-Three Thousand Five Hundred Eighty-Four and 00/100
Dollars ($2,563,584.00). Tenant acknowledges and agrees that the foregoing Rent
Abatement has been granted to Tenant as additional

 

-8-



--------------------------------------------------------------------------------

consideration for entering into this Lease, and for agreeing to pay the rent and
performing the terms and conditions otherwise required under this Lease. If
Tenant shall be in default under this Lease, and shall fail to cure such default
within the notice and cure period, if any, permitted for cure pursuant to this
Lease, then Landlord may at its option, by notice to Tenant, elect, in addition
to any other remedies Landlord may have under this Lease, that the dollar amount
of the unapplied portion of the Rent Abatement as of such default shall be
converted to a credit to be applied to the Base Rent applicable at the end of
the Lease Term and Tenant shall immediately be obligated to begin paying Base
Rent for the Premises in full. If the unapplied portion of the Rent Abatement is
converted to a credit to be applied to the Base Rent applicable at the end of
the Lease Term, then, without limiting the binding nature of any other provision
of this Lease, the terms of this Section 3.2 shall be binding on any
successor-in-interest to Landlord in this Lease.

ARTICLE 4

EXPENSES AND TAXES

4.1 General Terms. In addition to paying the Base Rent, Tenant shall pay, in
accordance with Section 4.4 below, for each Expense Year (defined in
Section 4.2.1 below), an amount equal to the sum of the following (collectively,
the “Direct Expenses”): (a) Tenant’s Share of Expenses for such Expense Year,
plus (b) Tenant’s Share of Taxes for such Expense Year, plus (c) a management
fee (the “Management Fee”) equal to three percent (3%) of the Base Rent payable
by Tenant for the applicable Expense Year (without regard to any free rent, rent
abatement, or the like). The obligations of Tenant to pay the Additional Rent
provided for in this Article 4 shall survive the expiration or earlier
termination of this Lease. If this Lease commences on a day other than the first
day of an Expense Year or expires or terminates on a day other than the last day
of an Expense Year, Tenant’s payment of Direct Expenses for the Expense Year in
which such commencement, expiration or termination occurs shall be prorated
based on the ratio between (x) the number of days in such Expense Year that fall
within the Lease Term, and (y) the number of days in such Expense Year.
Accordingly, no Direct Expenses shall be payable prior to the Lease Commencement
Date.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this Lease,
the following terms shall have the meanings hereinafter set forth:

4.2.1 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, the parties acknowledging that Tenant’s payment of Direct
Expenses shall begin on the Lease Commencement Date, notwithstanding the later
commencement of the payment of Base Rent hereunder.

4.2.2 “Expenses” shall mean all expenses, costs and amounts that Landlord pays
or accrues during any Expense Year because of or in connection with the
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Property. Landlord shall act in a reasonable manner in
incurring Expenses. Without limiting the foregoing, Expenses shall include:
(i) the cost of supplying all utilities, the cost of operating, repairing,
maintaining and renovating the utility, telephone, mechanical, sanitary,
storm-drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections, the cost of contesting any Laws that may affect
Expenses, and the costs of complying with any governmentally-mandated
transportation-management or similar program; (iii) the cost of all insurance
premiums and deductibles (provided, however, that the premiums for earthquake
insurance shall not materially exceed those paid by institutional owners of the
Comparable Buildings and the earthquake insurance deductibles shall not exceed
5.0% of the total insurable value of the Project per occurrence and shall not
exceed $1.50 per rentable square foot of the Building in any Expense Year (the
“Annual EQ Deductible Cap”), with any excess amount amortized, with interest at
a reasonable rate,

 

-9-



--------------------------------------------------------------------------------

over a period of time necessary to fully amortize such amount without exceeding
the Annual EQ Deductible Cap, and any other insurance deductibles shall not
exceed $100,000.00 per occurrence or $200,000.00 in the aggregate per Expense
Year); (iv) the cost of landscaping and re-lamping; (v) the cost of parking-area
operation, repair, restoration, and maintenance; (vi) fees and other costs,
including management and/or incentive fees, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Property; (vii) payments
under any equipment-rental agreements; (viii) wages, salaries and other
compensation, expenses and benefits, including taxes levied thereon, of all
persons engaged in the operation, maintenance and security of the Property, and
costs of training, uniforms, and employee enrichment for such persons; (ix) the
costs of operation, repair, maintenance and replacement of all systems and
equipment (and components thereof) of the Property; (x) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xi) rental or acquisition costs
of supplies, tools, equipment, materials and personal property used in the
maintenance, operation and repair of the Property; (xii) the cost of capital
improvements or any other items that are (A) intended to effect economies in the
operation or maintenance of the Property, reduce current or future Expenses,
enhance the safety or security of the Property or its occupants, or enhance the
environmental sustainability of the Property’s operations (it being understood,
however, that the amortized amount of such capital improvements to effect
economies of operation or enhanced sustainability shall not exceed the
reasonably estimated cost savings to be achieved thereby), (B) repairs,
replacements or modifications of the nonstructural portions of the Base Building
(as defined in Section 7.2 below) or the Common Areas, or (C) required under any
Law, except for capital improvements to remedy a condition existing prior to the
Lease Commencement Date which an applicable governmental authority, if it had
knowledge of such condition prior to the Lease Commencement Date, would have
then required to be remedied pursuant to then-current governmental laws or
regulations in their form existing as of the Lease Commencement Date and
pursuant to the then-current interpretation of such governmental laws or
regulations by the applicable governmental authority as of the Lease
Commencement Date; (xiii) except for costs and expenses which are the sole
responsibility of Tenant pursuant to Section 7.2 below, all costs paid or
incurred by Landlord to perform Landlord’s Repair Obligations (as defined in
pursuant to Section 7.2.1 below); and (xiv) payments under any reciprocal
easement agreement, transportation management agreement, cost-sharing agreement
or other covenant, condition, restriction or similar instrument affecting the
Property, whether now or hereafter in effect (collectively, the “Underlying
Documents”); provided, however, Landlord shall not, after the date of this
Lease, without Tenant’s prior written approval, which approval shall not be
unreasonably withheld, enter into any new Underlying Documents, or consent to
any revisions of any existing Underlying Documents, that would impose any new
payments to be included in Expenses or otherwise conflict with or impair
Tenant’s express rights under this Lease.

Notwithstanding the foregoing, Expenses shall not include the following:

(a) costs incurred in connection with the original construction of the Project
or in connection with any major change in the Project, such as adding or
deleting floors, and costs for the repair or replacement of any structural
portion of the Building made necessary as a result of defects in the original
design, workmanship or materials (but Expenses may include reasonable recurring
costs for enhanced maintenance necessary due to such defect(s) where prudent
property management practices call for such maintenance rather than repair or
replacement of the affected elements of the Project);

(b) costs of the design and construction of tenant improvements to the Premises
or the premises of other tenants or other occupants and the amount of any
allowances or credits paid to or granted to tenants or other occupants for any
such design or construction or any costs to supervise such tenant improvements
or any costs of correcting any defects or deficiencies in such tenant
improvements;

 

-10-



--------------------------------------------------------------------------------

(c) except as set forth in items (xii), above, depreciation, interest and
principal payments on mortgages and other debt costs, if any;

(d) marketing costs, legal fees, space planners’ and architects’ fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original development, subsequent improvement, or original or future
leasing of the Project;

(e) costs for which the Landlord is reimbursed, or would have been reimbursed if
Landlord had carried the insurance Landlord is required to carry pursuant to
this Lease or would have been reimbursed if Landlord had used commercially
reasonable efforts to collect such amounts, from any tenant or occupant of the
Project or by insurance from its carrier or any tenant’s carrier;

(f) any bad debt loss, rent loss, or reserves for bad debts or rent loss or any
reserves of any kind;

(g) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project, including partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;

(h) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project;

(i) except as set forth in item (l), below, items (xii) and (xiii), above, late
charges, penalties, liquidated damages, interest and other finance charges;

(j) amount paid as ground rental or as rental for the Project by the Landlord;

(k) costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for new tenants or other
occupants in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas of
the Project or parking facilities);

(l) costs of capital repairs and alterations, capital improvements and capital
equipment, except as set forth in items (xii), above and provided that any
permitted capital expenditure shall be amortized, with reasonable interest, over
the reasonable useful life of the relevant improvement or equipment;

(m) costs of repair or replacement of any items covered by Landlord’s Six Month
Warranty set forth in Section 1.1.3 above;

(n) any amount paid by Landlord or to the parent organization or a subsidiary or
affiliate of the Landlord for supplies and/or services in the Project to the
extent the same exceeds the costs of such supplies and/or services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

 

-11-



--------------------------------------------------------------------------------

(o) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Expenses as a capital cost, except equipment not affixed to the
Project which is used in providing janitorial or similar services and, further
excepting from this exclusion such equipment rented or leased to remedy or
ameliorate an emergency condition in the Project;

(p) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord, provided that Landlord shall use commercially reasonable
efforts to collect such reimbursable amounts, or which Landlord provides
selectively to one or more tenants (other than Tenant) without reimbursement;

(q) electric power costs and janitorial costs for tenant spaces in the Project
(but the foregoing shall not limit the electric power and janitorial component
of Expenses applicable to the Common Areas), but only if Tenant is contracting
and directly for such utilities with respect to the Premises;

(r) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

(s) tax penalties as a result of Landlord’s refusal or inability to pay taxes;

(t) any costs expressly excluded from Expenses elsewhere in this Lease;

(u) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
buildings comparable to and in the vicinity of the Building, with adjustment
where appropriate for the size of the applicable project;

(v) Landlord’s general corporate overhead and general and administrative
expenses;

(w) fines and penalties arising from the gross negligence or willful misconduct
of Landlord, its agents, employees or contractors;

(x) costs incurred to comply with Applicable Law with respect to hazardous
materials, as defined by applicable law (“Hazardous Material”), which was in
existence in the Building or on the Project prior to the date of this Lease, and
was of such a nature that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Material, in the state, and under the conditions that it then
existed in the Building or on the Project, would have then required the removal,
remediation or other action with respect to such Hazardous Material; and costs
incurred with respect to Hazardous Material, which Hazardous Material is brought
into the Building or onto the Project after the date hereof by Landlord or any
other tenant of the Project or by anyone other than Tenant or Tenant Parties and
is of such a nature, at that time, that a federal, state or municipal
governmental or quasi-governmental authority, if it had then had knowledge of
the presence of such Hazardous Material, in the state, and under the conditions,
that it then exists in the Building or on the Project, would have then required
the removal, remediation or other action with respect to such Hazardous
Material;

 

-12-



--------------------------------------------------------------------------------

(y) legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and Tenant, Landlord and other tenants or
prospective occupants or prospective tenants/occupants or providers of goods and
services to the Project;

(z) legal fees and costs concerning the negotiation and preparation of this
Lease or any other Project lease or any litigation between Landlord and Tenant
or between Landlord and any other tenant of the Project;

(aa) any finders fees, brokerage commissions, job placement costs or job
advertising cost;

(bb) costs for extra or after-hours HVAC, utilities or services which are
provided to Tenant and or any occupant of the Building and as to which either
(x) Tenant is separately charged, or (y) the same is not offered or made
available to Tenant at no charge; and

(cc) any amounts Landlord would be entitled to recover directly from other
tenants or occupants of the Project if their leases or occupancy agreements
contained provisions comparable to those in this Lease which allow Landlord to
recover directly from Tenant (and not as an item of Expenses) costs of providing
excess or after hours utilities, taxes on personal property, trade fixtures and
improvements in excess of “building standard”, increased insurance premiums
caused by usage and other similar expenditures.

Notwithstanding any contrary provision hereof, during the initial Term,
“Controllable Expenses” (defined below) shall not increase after the first year
of the Term by more than five percent (5%) per calendar year, as determined on a
compounding and cumulative basis. By way of example and not of limitation, if
Controllable Expenses for calendar year 2010 are $10.00 per rentable square
foot, then Controllable Expenses for calendar year 2011 shall not exceed $10.50
per rentable square foot; Controllable Expenses for calendar year 2012 shall not
exceed $11.03 per rentable square foot; and so on. As used herein, “Controllable
Expenses” means all Expenses other than (i) costs of utilities, (ii) insurance
premiums and deductibles, (iii) capital expenditures, (iv) any market-wide cost
increases resulting from extraordinary circumstances, including Force Majeure,
boycotts, strikes, conservation surcharges, embargoes or shortages, and (v) the
cost of any repair or replacement that Landlord reasonably expects will not
recur on an annual or more frequent basis. For purposes of determining
Controllable Expenses, any management fee shall be calculated without regard to
any free rent, abated rent, or the like. In the event that Landlord commences to
provide maintenance services to the Building following a period in which Tenant
was providing such services pursuant to the terms of this Lease, the cap on
Controllable Expenses shall only apply to the costs incurred by Landlord in
connection with such services after the first twelve (12) months of Landlord’s
provision of such services.

4.2.3 “Taxes” shall mean all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other income from any portion of the Property or as against the
business of leasing any portion of the Property; (g) any assessment, tax, fee,
levy or charge imposed by any governmental agency, or by any non-governmental
entity pursuant to any private cost-sharing agreement, in order to fund the
provision or enhancement of any fire-protection, street-, sidewalk- or
road-maintenance, refuse-removal or other service that is (or, before the
enactment of

 

-13-



--------------------------------------------------------------------------------

Proposition 13, was) normally provided by governmental agencies to property
owners or occupants without charge (other than through real property taxes); and
(h) any assessment, tax, fee, levy or charge allocable or measured by the area
of the Premises or by the Rent payable hereunder, including any business, gross
income, gross receipts, sales or excise tax with respect to the receipt of such
Rent. Any costs and expenses (including reasonable attorneys’ and consultants’
fees) reasonably incurred in attempting to protest, reduce or minimize Taxes (a
“Tax Appeal”) shall be included in Taxes for the year in which they are
incurred. Notwithstanding anything herein to the contrary, Taxes shall be
determined without regard to any “green building” credit (unless the cost to
obtain such credit was included in Expenses, either directly or on an amortized
basis) and shall exclude (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Property), (ii) any Expenses, and (iii) any
items required to be paid by Tenant under Section 4.5 below. If Landlord does
not initiate within thirty (30) days after written request by Tenant and
thereafter diligently pursue a Tax Appeal, Tenant shall have the right to do so
and if Tenant’s Tax Appeal results in a refund or reduction of such Taxes, then
within thirty (30) days after Landlord’s receipt of the refund, Landlord shall
refund to Tenant all costs and expenses incurred by Tenant (to the extent the
refund exceeds such costs and expenses) and Tenant’s proportionate share of the
remaining amount of such abatement or refund as a credit to be applied by
Landlord against Rent next becoming due.

4.3 Allocation. The parties acknowledge that the Project now includes only the
Building and the 1650 TD Building and related Common Areas. However, these
Common Areas also serve the building commonly known and addressed as 1600
Technology Drive, San Jose, California (the “1600 TD Building”) which, as of the
date of this Lease, is owned by an affiliate of Landlord. For purposes of
allocating Common Area Expenses during the Lease Term, those Common Area
Expenses not reasonably attributable exclusively to the Project, the 1600 TD
Building or any future building in the Project shall be allocated between or
among these buildings on a rentable area basis, except where otherwise dictated
by prudent commercial property management practices or to achieve an equitable
and customary allocation of Common Area Expenses. Accordingly, as set forth in
Section 4.2 above, Direct Expenses (which consists of Expenses and Taxes) are
determined annually for the Project as a whole(including, as appropriate, the
1600 TD Building), and a portion of the Direct Expenses, which portion shall be
determined by Landlord on a reasonable and equitable basis and allocated to the
tenants of the Building (as opposed to the tenants of any other buildings in the
Project and, as appropriate, the 1600 TD Building) and such portion shall be the
Direct Expenses for purposes of this Lease. Such portion of Direct Expenses
allocated to the tenants of the Building shall include all Expenses attributable
solely to the Building and a reasonable and equitable portion of the Direct
Expenses attributable to the Project (including, as appropriate, the 1600 TD
Building) as a whole (and not to a particular building of the Project other than
the Building). In addition, Landlord, in its reasonable discretion, may
equitably allocate Expenses among office, retail or other portions or occupants
of the Property. If Landlord incurs Expenses or Taxes for the Property together
with another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property. In
allocating Expenses and Taxes among the Building, the 1600 TD Building and the
1650 TD Building, Landlord must in any event conform to prudent commercial
property management practices as observed by owners of Comparable Buildings.

4.4 Calculation and Payment of Expenses and Taxes.

4.4.1 Statement of Actual Expenses and Taxes and Payment by Tenant. Landlord
shall endeavor to give to Tenant after the end of each Expense Year a statement
(the “Statement”) setting forth the actual amount of Direct Expenses for such
Expense Year, including Tenant’s Share of Expenses and Taxes for such Expense
Year. If the amount paid by Tenant for such Expense Year pursuant to

 

-14-



--------------------------------------------------------------------------------

Section 4.4.2 below is less or more than the actual sum of Tenant’s Direct
Expenses for such Expense Year (as such amounts are set forth in such
Statement), Tenant shall pay Landlord the amount of such underpayment, or
receive a credit in the amount of such overpayment, with or against the Rent
next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of Landlord to timely furnish the Statement for any
Expense Year shall not preclude Landlord or Tenant from enforcing its rights
under this Article 4. Tenant shall not be responsible for Tenant’s Share of any
Expenses which are first billed to Tenant more than two (2) calendar years after
the end of the Expense Year to which such Expenses relate, except and only to
the extent such Expenses are not reasonably discoverable or quantifiable
(including, without limitation, if Landlord did not receive a bill for such
Expense) by Landlord on or before the date that occurs six (6) months before
such 2-year deadline.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall endeavor to give
to Tenant, for each Expense Year, a statement (the “Estimate Statement”) setting
forth Landlord’s reasonable estimates of the Direct Expenses (the “Estimated
Direct Expenses”) for such Expense Year, including Tenant’s Share of Expenses
and Taxes for such Expense Year. Upon receiving an Estimate Statement, Tenant
shall pay, within thirty (30) days, an amount equal to the excess of (a) the
amount obtained by multiplying (i) the sum of the Estimated Direct Expenses (as
such amount is set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time), Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the sum of the Estimated Direct Expenses, as such amount
is set forth in the previous Estimate Statement delivered by Landlord to Tenant.
Any failure of Landlord to timely furnish any Estimate Statement shall not
preclude Landlord from enforcing its rights to receive payments and revise any
previous Estimate Statement under this Article 4.

4.4.3 Retroactive Adjustment of Taxes. Subject to the time limitation under
Section 4.4.1 above, if, after Landlord’s delivery of any Statement, an increase
or decrease in Taxes occurs for the applicable Expense Year (whether by reason
of reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall pay, 10 days before delinquency, any taxes levied against
Tenant’s equipment, furniture, fixtures and other personal property located in
or about the Premises. If any such taxes are levied against Landlord or its
property (or if the assessed value of Landlord’s property is increased by the
inclusion therein of a value placed upon such equipment, furniture, fixtures or
other personal property of Tenant), and if Landlord pays such taxes (or such
increased assessment), which Landlord shall have the right to do regardless of
the validity thereof, Tenant shall, upon demand, repay to Landlord the amount so
paid.

 

-15-



--------------------------------------------------------------------------------

4.5.2 If the leasehold improvements in the Premises, whether installed and/or
paid for by Landlord, Tenant or any prior tenant, are assessed for real property
tax purposes at a valuation higher than the valuation at which tenant
improvements conforming to Landlord’s “building standard” in other space in the
Building are assessed, then the Taxes levied against Landlord or the Property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant for purposes of Section 4.5.1 above;
provided, however, Landlord hereby acknowledges that the office improvements
existing in the Premises as of the date of this Lease, other than those existing
in any laboratory space, are “building standard.”

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay, before
delinquency, (i) any rent tax, sales tax, service tax, transfer tax applicable
to only this Lease (as opposed to a transfer tax due to a sale of the Building)
or value added tax, or any other tax respecting the rent or services described
herein or otherwise respecting this Lease; (ii) taxes assessed upon the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of any portion of the Property; and (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest in the Premises.

4.6 Landlord’s Books and Records. Within one hundred eighty (180) days after
receipt of a Statement by Tenant, if Tenant disputes the amount of Expenses and
Taxes set forth in the Statement, an independent certified public accountant
(which accountant is a member of a nationally or regionally recognized
accounting firm and is not working on a contingency fee basis), or a qualified
employee of Tenant, may, after reasonable notice to Landlord and at reasonable
times, inspect Landlord’s records with respect to the Statement at Landlord’s
offices, provided that Tenant is not then in default under this Lease after
expiration of any applicable notice and cure periods, and Tenant has paid all
amounts required to be paid under the applicable Estimate Statement and
Statement, as the case may be (but Tenant shall be deemed to have paid the same
“under protest”). In connection with such inspection, Tenant and Tenant’s agents
must agree in advance to follow Landlord’s reasonable rules and procedures
regarding inspections of Landlord’s records, and shall execute a commercially
reasonable confidentiality agreement regarding such inspection. Tenant’s failure
to dispute the amount of Expenses and Taxes set forth in any Statement within
one hundred eighty (180) days of Tenant’s receipt of such Statement shall be
deemed to be Tenant’s approval of such Statement and Tenant, thereafter, waives
the right or ability to dispute the amounts set forth in such Statement;
provided, however, if Landlord revises a Statement after delivering the same to
Tenant, then Tenant shall continue to have the right to dispute such revisions
for a period of one hundred eighty (180) days after Landlord delivers such
revised Statement to Tenant. If after such inspection, Tenant still disputes
such Expenses and Taxes, Landlord and Tenant shall meet in order to resolve the
dispute. If Landlord and Tenant are unable to resolve the dispute, a
determination as to the proper amount shall be made, at Tenant’s expense, by an
independant certified public accountant experienced in lease audits who has not
represented Landlord or Tenant in the past five (5) years (a “Qualified
Accountant”) selected by mutual agreement of Landlord and Tenant and if the
parties are unable to agree upon a Qualified Accountant, then such Qualified
Accountant shall be selected by an arbitrator appointed upon application by
either party to the JAMS or the American Arbitration Association (or any
recognized successor to JAMS or AAA), in the City of San Jose, California, made
with not less than ten (10) days prior written notice to the other. The
arbitrator shall retain and instruct the Qualified Accountant to prepare a
written audit report of the Expenses and Taxes covered by the Statement within
ninety (90) days after the Qualified Accountant’s appointment. Upon completion
of such audit report, the arbitrator shall schedule a hearing on the audit
report, during which hearing the time limits set forth in Sections 1.4.3.11
through 1.4.3.13 of Exhibit F shall apply unless the arbitrator finds good cause
to modify such time limits. The arbitrator shall have authority to accept the
Qualified Accountant’s report in whole or in part and the decision of the
arbitrator shall be final and binding on Landlord and Tenant. Notwithstanding
anything contained herein to the contrary, if the determination by the Qualified
Accountant, as affirmed by the arbitrator (if applicable), reveals that Expenses
and Taxes

 

-16-



--------------------------------------------------------------------------------

were overstated by more than five percent (5%), then the cost of the Qualified
Accountant and the cost of such determination shall be paid for by Landlord. If
such determination by the Qualified Accountant, as affirmed by the arbitrator
(if applicable), reveals that Landlord has overcharged or undercharged Tenant,
then within thirty (30) days after the results of such audit, Landlord shall
reimburse Tenant the amount of the overcharge or Tenant shall pay the amount of
the undercharge, as applicable. Tenant hereby acknowledges that Tenant’s sole
right to inspect Landlord’s books and records and to contest the amount of
Expenses and Taxes payable by Tenant shall be as set forth in this Section 4.6,
and Tenant hereby waives any and all other rights pursuant to applicable Law to
inspect such books and records and/or to contest the amount of Expenses and
Taxes payable by Tenant.

ARTICLE 5

USE OF PREMISES

Tenant shall not (a) use the Premises for any improper or objectionable purpose,
for any purpose not permitted under Article 25 below, or for any purpose other
than the Permitted Use; or (b) do anything in or about the Premises that
(i) violates any of the Rules and Regulations or any provision of the Underlying
Documents, (ii) damages the reputation of the Project or interferes with,
injures or annoys other occupants of the Project, or (iii) constitutes a
nuisance; provided, however, Landlord hereby agrees not to modify the Rules and
Regulation or the Underlying Documents after the date of this Lease in such a
manner as to materially and unreasonably impair Tenant’s express rights set
forth in this Lease. Without limiting the foregoing, no portion of the Premises
shall be used for any of the following uses: any pornographic or obscene
purposes, any commercial sex establishment, any pornographic, obscene, nude or
semi-nude performances, modeling, materials, activities, or sexual conduct or
any other use that, as of the time of the execution hereof, has or could
reasonably be expected to have a material adverse effect on the Property or its
use, operation or value; provided, however, Landlord hereby agrees to hereafter
include reasonably comparable restrictions in the leases of any other new tenant
in the Project. Tenant and Tenant Parties shall have the non-exclusive right to
use and enjoy the Common Areas of the Project throughout the Lease Term. Subject
to the foregoing limitation on future modifications to the Underlying Documents,
Tenant’s rights and obligations under this Lease and Tenant’s use of the
Premises and the Common Areas shall be subject and subordinate to the Underlying
Documents. The limitation on the total area of the Premises devoted to
laboratory use pursuant to Section 6 of the Summary shall not apply if Tenant
undertakes to remove all laboratory-related Tenant Improvements or Alterations
in excess of such limitation upon the Lease Expiration Date or the earlier
termination of this Lease; provided, however notwithstanding the foregoing, any
such laboratory-related Tenant Improvements or Alterations shall continue to be
subject to the terms of Article 8 of this Lease and/or the Tenant Work Letter,
as the case may be.

ARTICLE 6

SERVICES

6.1 Landlord Provided Services. Landlord shall provide the following services on
all days (unless otherwise stated below): (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”);
(b) electricity supplied by the applicable public utility, stubbed to the
Premises; (c) water supplied by the applicable public utility (i) for use in
lavatories and any drinking facilities located in Common Areas within the
Building, and (ii) stubbed to the Building core for use in any plumbing fixtures
located in the Premises; (d) janitorial services to the Premises, except on
weekends and Holidays; and (e) elevator service (subject to scheduling by
Landlord, and payment of Landlord’s standard usage fee, for any freight
service). “Holidays” the day of observation of New Year’s Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day,

 

-17-



--------------------------------------------------------------------------------

and, at Landlord’s discretion, any other locally or nationally recognized
holiday that is observed by the Comparable Buildings. Tenant and Tenant Parties
shall have the non-exclusive right to use and enjoy the Common Areas of the
Project throughout the Lease Term. Except where the provisions of Exhibit I are
applicable, Tenant shall pay 100% of all utilities and services applicable to
the Building.

6.2 Tenant Provided Services. Notwithstanding anything set forth in Section 6.1
to the contrary, for so long as Tenant is the sole occupant of the Building,
Tenant shall have the right, upon not less than thirty (30) days’ prior written
notice to Landlord, to contract for and directly pay, as the same become due,
all charges for water, gas, electricity, telephone, sewer service, waste pick-up
and any other utilities, materials and services furnished directly to or used by
Tenant on or about the Premises during the Term (collectively, “Utilities”),
including, without limitation, (a) meter, use and/or connection fees, hook-up
fees, or standby fees, and (b) penalties for discontinued or interrupted
service. If Tenant elects to provide janitorial services to the Premises, then
Tenant shall provide such janitorial service in a manner consistent with the
janitorial services provided by the landlords of the “Comparable Buildings,” as
that term is defined in Section 4 of Exhibit G, attached hereto, and any persons
employed by Tenant to do janitorial work shall be subject to Landlord’s prior
written approval (not to be unreasonably withheld), and Tenant shall be
responsible for all acts of such persons. The cost of any Tenant -provided
Utility or janitorial service shall not be included in Expenses.

6.3 Above-Standard Use. If Tenant utilizes the Base Building HVAC system for
more than two hundred forty (240) hours in any month, all use within such month
in excess of two hundred forty (240) hours shall be “Excess HVAC Use”. Tenant
will pay the cost of such Excess HVAC Use as Additional Rent, not more than
thirty (30) days after receipt of an invoice therefor, at such hourly cost as
Landlord has reasonably established for the Building (or, as applicable, the
various HVAC zones of the Building); provided, however, if Tenant is contracting
for and directly paying the applicable Utility provided for electrical service
to the Building, then Landlord’s cost for such Excess HVAC Use shall only
include the reasonable depreciation of the applicable “Building Systems,” as
that term is defined in Section 7.1.1, below (attributable to such Excess HVAC
Use), and actual administrative charges (to the extent not duplicative of
Operating Expenses), incurred by Landlord, as reasonably determined by Landlord
but without charge for profit, provided that, notwithstanding the foregoing, any
amount actually charged by any third party to Landlord (i.e., unaffiliated with
Landlord) for the supply of HVAC to Tenant shall be deemed part of the cost to
provide such Excess HVAC Use. In addition, Tenant shall abide by any process,
including any notice requirements, reasonably established by Landlord in
connection with providing such Excess HVAC Use to Tenant. At no time shall use
of electricity in the Premises exceed the capacity of existing feeders and
risers to or wiring in the Premises.

6.4 Service Interruptions. Any interruption or cessation of Utilities resulting
from any causes, including any entry for repairs pursuant to this Lease, and any
renovation, redecoration or rehabilitation of any area of the Project (each, a
“Service Interruption”), shall not render Landlord liable for damages to either
person or property or for interruption or loss to Tenant’s business, nor be
construed as an eviction of Tenant, nor work an abatement of any portion of
Rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof;
provided, however, that if the Premises, or a material portion thereof, is made
untenantable or inaccessible for more than five (5) consecutive business days
after written notice from Tenant to Landlord as a result of any Service
Interruption that Landlord can correct through reasonable efforts, then Tenant,
as its sole remedy, shall be entitled to receive an abatement of Monthly Rent
(defined below) payable hereunder for the period beginning on the sixth
(6th) consecutive business day of such Service Interruption and ending on the
day the service is restored. If a Service Interruption renders less than the
entire Premises untenantable or inaccessible, the amount of Monthly Rent abated
shall be prorated in proportion to the percentage of the rentable square footage
of the Premises that is rendered untenantable or inaccessible. As used herein,
“Monthly Rent” means Base Rent and Tenant’s monthly installment of Direct
Expenses.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 7

REPAIRS

7.1 Tenant’s Obligations.

7.1.1 Tenant shall, at its expense, but under the supervision and subject to the
prior written approval of Landlord (or without such approval in case of an
Emergency, as defined in Section 7.3 below), and within any reasonable period of
time specified by Landlord, perform all maintenance and repairs (including
replacement) to the Premises that are not Landlord’s express responsibility
hereunder (and which are not covered by Landlord’s Six Month Warranty), and keep
the Premises in good condition and repair, reasonable wear and tear and damage
due to casualty or condemnation excepted (collectively, “Tenant’s Repair
Obligations”). As a condition to approving any repair by Tenant, Landlord may,
without limitation, require that Tenant comply with the requirements of
Sections 8.2, 8.3 and 8.4 below as if such repair were an Alteration (defined in
Section 8.1 below). Tenant’s Repair Obligations shall include: (a) floor
coverings; (b) interior partitions; (c) interior doors; (d) the interior side of
demising walls; (e) Alterations; and (f) the heating, ventilating and air
conditioning systems and equipment, the plumbing, sewer, drainage, electrical,
fire protection, life safety and security systems and equipment and other
mechanical, electrical and communications systems and equipment, that
exclusively serve the Premises (the foregoing items set forth in (f) shall be
known collectively as the “Building Systems”), including, without limitation,
any specialty or supplemental Building Systems installed by or for Tenant.

7.1.2 Tenant shall also be responsible for all pest control within the Premises,
and for all trash removal and disposal from the Premises. With respect to any
HVAC systems and equipment exclusively serving the Premises, Tenant shall obtain
HVAC systems preventive maintenance contracts with bimonthly or monthly service
in accordance with manufacturer recommendations, which shall be subject to the
reasonable prior written approval of Landlord and paid for by Tenant, and which
shall provide for and include replacement of filters, oiling and lubricating of
machinery, parts replacement, adjustment of drive belts, oil changes and other
preventive maintenance, including annual maintenance of duct work, interior unit
drains and caulking of sheet metal, and recaulking of jacks and vents on an
annual basis. Tenant shall have the benefit of all warranties available to
Landlord regarding the HVAC systems and equipment.

7.1.3 If Tenant fails to perform any of Tenant’s Repair Obligations, then
Landlord may, but need not, upon not less than ten (10) days prior written
notice to Tenant (except in the case of an Emergency), make such repairs and
replacements, in which event Tenant shall pay Landlord the reasonable cost of
such work, plus a reasonable percentage of the cost thereof (not to exceed 5%)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord’s involvement with such repairs
and replacements, within ten (10) days after receipt of an invoice therefor.

7.2 Landlord’s Obligations.

7.2.1 Landlord shall maintain, repair and replace the following items
(“Landlord’s Repair Obligations”) in a manner concistent with the landlords of
the Comparable Buildings: (a) the non-structural portions of the roof of the
Building, including the roof coverings (provided that Tenant installs no
additional air conditioning, wireless or other equipment on the roof that
damages the roof coverings, in which event Tenant shall pay all costs resulting
from such damage); (b) any Building Systems serving the Premises and/or the
Project, or portions thereof, for which Tenant is not responsible pursuant to
Section 7.1 above (i.e., those Building Systems, if any, that do not exclusively
serve the Premises) (collectively, “Base Building Systems”); and (c) the Parking
Facilities, pavement, landscaping,

 

-19-



--------------------------------------------------------------------------------

sprinkler systems, sidewalks, driveways, curbs, and lighting systems in the
Common Areas of the Project. Landlord’s Repair Obligations also includes the
routine repair and maintenance of the load bearing and exterior walls of the
Building, including, without limitation, any painting, sealing, patching and
waterproofing of such walls, as well as any public restrooms, elevators and exit
stairwells in the Building.

7.2.2 Landlord, at its own cost and expense and not as an item of Expenses,
agrees to repair and maintain the structural portions of the roof (specifically
excluding the roof coverings), the foundation, the footings, the floor slab, and
the load bearing walls and exterior walls of the Building (excluding any glass
and any routine maintenance, including, without limitation, any painting,
sealing, patching and waterproofing of such walls) (collectively, and together
with the Base Building Systems, the “Base Building”).

7.2.3 Notwithstanding Section 10.5 below, if any such repair or maintenance is
made necessary by the active negligence or willful misconduct of Tenant or any
Tenant Party, Tenant shall pay the cost of such work, including a percentage of
the cost thereof (to be uniformly established for the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord’s involvement with such repairs and replacements,
within ten (10) days after receipt of an invoice therefor; provided, however,
that, except in the event of the willful misconduct of any Tenant Party, if such
work is covered by Landlord’s insurance (or the insurance required to be carried
by Landlord hereunder), Tenant shall only be obligated to pay any deductible in
connection therewith.

7.3 Tenant’s Right to Make Repairs. Notwithstanding any of the terms, covenants
and conditions set forth in this Lease to the contrary, if Tenant provides
notice (or oral notice in the event of an “Emergency,” as that term is defined,
below) to Landlord of an event or circumstance which pursuant to the terms of
this Lease requires the action of Landlord with respect to repair and/or
maintenance required on any full floor of the Building on which Premises are
leased by Tenant, and which event or circumstance materially and adversely
affects the conduct of Tenant’s business from the Premises, and Landlord fails
to commence corrective action within a reasonable period of time, given the
circumstances, after the receipt of such Notice, but in any event not later than
thirty (30) days after receipt of such Notice, then Tenant may proceed to take
the required action upon delivery of an additional twenty (20) days’ Notice to
Landlord specifying that Tenant is taking such required action (provided,
however, that the initial thirty (30) day Notice and the subsequent twenty (20)
day Notice shall not be required in the event of an Emergency) and if such
action was required under the terms, covenants and conditions of this Lease to
be taken by Landlord and was not commenced by Landlord within such twenty (20)
day period and thereafter diligently pursued to completion, then Tenant shall be
entitled to take such action on behalf of Landlord, in which case Tenant shall
receive prompt reimbursement by Landlord of Tenant’s reasonable costs and
expenses in taking such action, plus interest thereon at same interest rate as
is applicable to late payment by Tenant under Article 26 below. In the event
Tenant takes such action, Tenant shall use only those contractors used by
Landlord in the Building for work unless such contractors are unwilling or
unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in Comparable Buildings. Promptly following
completion of any work taken by Tenant pursuant to the terms, covenants and
conditions of this Section 7.3, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto. If Landlord
does not deliver a detailed written objection to Tenant within thirty (30) days
after receipt of an invoice from Tenant, then Tenant shall be entitled to deduct
from Rent payable by Tenant under this Lease, the amount set forth in such
invoice. If, however, Landlord delivers to Tenant, within thirty (30) days after
receipt of Tenant’s invoice, a written objection to the payment of such invoice,
setting forth with reasonable particularity Landlord’s reasons for its claim
that such action did not have to be taken by Landlord pursuant to the terms,
covenants, and conditions of this Lease or that the charges are excessive (in
which case Landlord

 

-20-



--------------------------------------------------------------------------------

shall pay the amount it contends would not have been excessive), then Tenant
shall not then be entitled to such deduction from Rent, and Tenant may institute
legal proceedings against Landlord to collect the amount set forth in the
subject invoice; provided that under no circumstances shall Tenant be allowed to
terminate this Lease based upon a such default by Landlord. If Tenant receives a
final judgment against Landlord(whether by virtue of Landlord’s failure to
appeal or unsuccessful appeal of such judgment), Tenant may deduct the amount of
the judgment (including all fees, expenses and reasonable attorneys’ fees
actually incurred by Tenant in connection with such legal proceedings, to the
extent included in such judgment, such attorneys’ fees not to exceed the amount
of the unpaid portion of the relevant invoice), from the Base Rent next due and
owing under this Lease. For purposes of this Article 7, an “Emergency” shall
mean an event threatening immediate and material danger to people located in the
Building or immediate, material damage to the Building, Building Systems,
Building structure, Tenant Improvements, Alterations or Tenant’s personal
property valued at more than $250,000, or the immediate and material impairment
of Tenant’s use of all or a substantial portion of the Premises.

7.4 Waiver. Tenant hereby waives any rights under subsection 1 of Section 1932
and Sections 1941 and 1942 of the California Civil Code or under any similar
Law.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or to any mechanical, plumbing
or HVAC facilities or other systems serving the Premises (collectively,
“Alterations”) without Landlord’s prior written consent, which consent shall be
requested by Tenant not less than 30 days before commencement of work. Such
consent shall not be unreasonably withheld, provided that it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration that would
adversely affect the structure, systems or equipment of the Building or be
visible from outside the Building. Notwithstanding the foregoing, Tenant shall
be permitted to make Alterations following ten (10) business days notice to
Landlord, but without Landlord’s prior consent, to the extent that such
Alterations do not affect the Base Building or the Building Systems and are not
visible from the exterior of the Building (the “Cosmetic Alterations”). However,
where the reasonably estimated cost of the Cosmetic Alterations is less than
$100,000, Tenant need only give Landlord five (5) business days advance notice
to Landlord.

8.2 Manner of Construction. Landlord may impose reasonable conditions to its
consent to any Alteration. Without limiting the foregoing, before commencing any
Alteration, Tenant shall deliver to Landlord, and obtain Landlord’s reasonable
written approval of, each of the following items (to the extent applicable):
plans and specifications (including any changes thereto); names of contractors,
subcontractors, mechanics, laborers and materialmen; required building permits;
and evidence of the insurance required under Section 8.4 below. Tenant shall
perform any Alteration in a good and workmanlike manner, using materials of a
quality reasonably approved by Landlord, and in conformance with all applicable
Laws, the National Electrical Code and Landlord’s reasonable and customary
construction rules and regulations. Without limiting the foregoing, if, as a
result of Tenant’s performance of any Alteration, Landlord becomes required
under applicable Law to perform any inspection or give any notice relating to
the Premises or such Alteration, or to ensure that such Alteration is performed
in any particular manner, Tenant shall comply with such requirement on
Landlord’s behalf and promptly thereafter provide Landlord with reasonable
documentation of such compliance. Tenant shall ensure that no Alteration impairs
any Building System or Landlord’s ability to perform its obligations hereunder.
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of the work and naming Landlord as
a co-obligee. Before commencing any Alteration, Tenant shall meet with

 

-21-



--------------------------------------------------------------------------------

Landlord to discuss Landlord’s design parameters and any code compliance issues.
In performing any Alteration, Tenant shall not obstruct access to, or the
conduct of business in, any portion of the Project by Landlord or any other
occupant of the Project. Tenant shall not use contractors, services, labor,
materials or equipment that, in Landlord’s reasonable judgment, would disturb
labor harmony with any workforce or trades engaged in performing other work or
services in or about the Project. Upon completion of any Alteration, Tenant
shall cause a Notice of Completion to be recorded in the office of the recorder
of the county in which the Building is located in accordance with Section 3093
of the Civil Code of the State of California or any successor Law, and Tenant
shall deliver to Landlord reproducible copies of the “as built” drawings of the
Alteration (in CAD format, if requested by Landlord), as well as all related
governmental permits, approvals and other documents.

8.3 Payment for Alterations. For any Alteration, Tenant shall pay Landlord
within ten (10) days following demand (a) Landlord’s reasonable out-of-pocket
expenses incurred in reviewing such work, and (b) a fee for Landlord’s oversight
and coordination of such work equal to 3% of its cost. At Landlord’s option,
before commencing any Alteration, Tenant shall provide Landlord with the
reasonably anticipated cost thereof, which Landlord shall disburse during
construction pursuant to Landlord’s standard, commercially reasonable
disbursement procedure. If Tenant pays its contractors directly for any
Alteration, Tenant shall (i) to the extent required by Landlord, condition such
payment upon receipt of final lien releases and waivers, and (ii) sign
Landlord’s standard contractor’s rules and regulations. Notwithstanding the
foregoing, this Section 8.3 shall not apply to any Tenant Improvements
constructed pursuant to any Tenant Work Letter.

8.4 Construction Insurance. Tenant or Tenant’s contractor shall carry “Builder’s
All Risk” insurance in an amount approved by Landlord covering the construction
of any Alteration, and such other insurance as Landlord may reasonably require.
All Alterations shall be insured by Tenant pursuant to Article 10 below
immediately upon completion thereof.

8.5 Landlord’s Property. All improvements in and to the Premises, including any
Tenant Improvements and Alterations, shall become the property of Landlord upon
installation and without compensation to Tenant; provided, however, Landlord
hereby agrees that Tenant shall have the right to receive the tax benefit of any
improvements and/or Alterations that is paid for by Tenant. Notwithstanding the
foregoing, unless otherwise instructed by Landlord in writing before the
expiration or earlier termination of this Lease, Tenant shall, at its expense,
(a) remove any Tenant Improvements and Alterations, (b) repair any damage to the
Premises or Building caused by such removal, and (c) restore the affected
portion of the Premises to its condition existing before the installation of
such Tenant Improvements and Alterations; provided, however, in no event shall
Tenant be obligated to remove any tenant improvements that were installed in the
Premises prior to the date of this Lease (unless such improvement was affected
by the Tenant Improvements or an Alteration after the date of this Lease and
removal of such Tenant Improvement or Alteration, as applicable, is impractical
without the removal of the initial improvement). If Tenant’s request for
Landlord’s approval of any Tenant Improvements, or any proposed Alterations,
contains a request that Landlord identify any portion of such Tenant
Improvements or Alterations, as applicable, that Landlord will require Tenant to
remove as provided above, then Landlord will, at the time it approves such
Tenant Improvements or Alterations, as applicable, identify such portion of the
Tenant Improvement, Alterations or Cosmetic Alterations, if any, that Landlord
will require Tenant to so remove; provided further, however, in no event shall
Landlord require Tenant to remove any Tenant Improvements or Alterations that
are of the same type and comparable with the improvements existing in the office
portions of the Premises as of the date of this Lease (excluding any existing
improvements that affect the Base Building). If Tenant fails to complete the
removal, repair or restoration required by this Section 8.5 before the
expiration or earlier termination of this Lease, (i) Landlord may do so and may
charge the cost thereof to Tenant, and (ii) for purposes of Article 16 below,
Tenant shall be deemed to be in holdover in the Premises without Landlord’s
consent until such work is completed.

 

-22-



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of any work performed, materials furnished or obligations incurred
by or on behalf of Tenant. Tenant shall give Landlord written notice at least 20
days before commencing any such work on the Premises (or such additional time as
may be necessary under applicable Laws, or such lesser time as may be designated
elsewhere in this Lease) to afford Landlord the opportunity of posting and
recording appropriate notices of non-responsibility. Tenant shall remove any
such lien or encumbrance by bond or otherwise within 10 business days after
notice by Landlord, and if Tenant fails to do so, Landlord may pay the amount
necessary to remove such lien or encumbrance, without responsibility for
investigating the validity thereof. The amount so paid shall be reimbursed by
Tenant, as Additional Rent, upon demand, without limiting other remedies
available to Landlord under this Lease. Nothing in this Lease shall authorize
Tenant to cause or permit any lien or encumbrance to affect Landlord’s interest
in the Project, and any lien or encumbrance created by, through or under Tenant
shall attach to Tenant’s interest only.

ARTICLE 10

INDEMNIFICATION; INSURANCE

10.1 Indemnification and Waiver.

10.1.1 Tenant agrees that Landlord, its partners, members and Security Holders
(defined in Article 18 below), and their respective partners, members,
directors, officers, agents, employees and independent contractors (including
Landlord, collectively, the “Landlord Parties”) shall not be liable for, and are
hereby released from any responsibility for, any damage to person or property
(or resulting from the loss of use thereof) that is sustained by Tenant or any
party claiming by, through or under Tenant, including any such damage caused by
any active or passive act, omission or neglect of any Landlord Party or by any
act or omission for which liability without fault or strict liability may be
imposed, except only, with respect to Landlord, (a) to the extent such damage is
caused by the gross negligence or willful misconduct of any Landlord Party or
(b) to the extent such limitation on liability is prohibited by law. Nothing in
this Section 10.1 shall limit the provisions of Section 10.5 or Article 21
below.

10.1.2 Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any obligations, losses, claims, actions, liabilities, penalties,
damages, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) (“Claims”) suffered or imposed upon or asserted against any
Landlord Party in connection with or arising from (a) any cause in, on or about
the Premises (including a slip and fall), (b) the occupancy of the Premises by
Tenant or any person claiming by, through or under Tenant, (c) any act, omission
or negligence of Tenant or of any person claiming by, through or under Tenant,
or any of their members, partners, officers, contractors, agents, employees,
invitees or licensees (each, a “Tenant Party” and, collectively, “Tenant
Parties”), or (d) any breach by Tenant of any representation, covenant or other
term contained in this Lease, whether occurring before, during, or after the
expiration of the Lease Term. The foregoing indemnification shall apply
regardless of any active or passive negligence of the Landlord Parties and
regardless of whether liability without fault or strict liability may be imposed
upon the Landlord Parties; provided, however, that, with respect to any Landlord
Party, Tenant’s obligations under this Section shall be inapplicable (i) to the
extent such Claims arise from the gross negligence or willful misconduct of such
Landlord Party or (ii) to the extent such obligations are prohibited by
applicable Laws.

 

-23-



--------------------------------------------------------------------------------

10.1.3 Landlord shall indemnify, defend, protect, and hold Tenant and the Tenant
Parties harmless from any Claim that is imposed or asserted by any third party
and arises from (a) any gross negligence or willful misconduct of any Landlord
Party, or (b) any breach by Landlord of any representation, covenant or other
term contained herein, except to the extent such Claim arises from the
negligence or willful misconduct of any Tenant Party.

10.1.4 The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any Claim relating to any event
or condition occurring or existing before such expiration or termination.

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant, at
its expense, shall comply with all reasonable and customary insurance company
requirements known to Tenant pertaining to the use of the Premises. If Tenant’s
conduct or use of the Premises causes any increase in the premium for such
insurance policies, Tenant shall reimburse Landlord for such increase. Tenant,
at its expense, shall comply with all rules and requirements of the American
Insurance Association and any similar body.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements), including the
Commercial General Liability Coverage Form ISO #CG 00 01 10 01 covering the
insuring provisions of this Lease and Tenant’s indemnity obligations under
Section 10.1 above, for limits of liability not less than:

 

Bodily Injury and

Property Damage Liability

   $1,000,000 each occurrence


$2,000,000 annual aggregate

Personal Injury Liability

   $1,000,000 each occurrence


$1,000,000 annual aggregate

0% Insured’s participation

Umbrella Liability Coverage (in addition to the above amounts)

   $5,000,000 each occurrence


$5,000,000 annual aggregate

10.3.2 Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant, (ii) the Tenant Improvements, if any, and
any other improvements that exist in the Premises as of the Lease Commencement
Date (excluding the Base Building) (the “Original Improvements”), and (iii) all
Alterations made to the Premises. Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing Extra Expense coverage.

 

-24-



--------------------------------------------------------------------------------

10.3.3 Worker’s Compensation and Employer’s Liability or other similar insurance
to the extent required by applicable Laws.

10.4 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII and shall
be in form and content reasonably acceptable to Landlord. Tenant’s Commercial
General Liability Insurance shall (a) name the Landlord Parties and any other
party reasonably designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee on Tenant’s Property Insurance with respect to the Tenant Improvements,
Original Improvements and Alterations (collectively, “Tenant-Insured
Improvements”). Tenant shall deliver to Landlord, on or before the Premises
Delivery Date and before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25-S”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25-S (or
equivalent) there shall be an endorsement naming the Additional Insured Parties
as additional insureds, and attached to the ACORD 28 (or equivalent) there shall
be an endorsement designating Landlord as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements, and each such endorsement
shall be binding on Tenant’s insurance company. Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds and that Landlord is
designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements. If Tenant fails to deliver such policies or
certificates, then Landlord may, at its option and with notice to Tenant,
procure such policies for the account of Tenant, in which event Tenant shall pay
Landlord the cost thereof within five (5) days after written demand.

10.5 Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by insurance. For purposes of this Section 10.5 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the Lease Term, at its expense, such increased amounts of the insurance required
to be carried by Tenant under this Article 10, and such other types and amounts
of insurance covering the Premises and Tenant’s operations therein, as may be
reasonably requested by Landlord, but not in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.

10.7 Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $3,000,000.00; (b) All Risk Property Insurance on the
Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law. Notwithstanding
the foregoing provisions of this Section 10.7, the coverage and amounts of
insurance carried by Landlord in connection with the Building shall, at a
minimum, be comparable to the coverage and amounts of insurance which are
carried by the landlords of the Comparable Buildings (provided that in no event
shall Landlord be required to carry earthquake insurance).

 

-25-



--------------------------------------------------------------------------------

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Completion Estimate; Termination Rights. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from any fire or other
casualty. With reasonable promptness after discovering the casualty, Landlord
shall provide Tenant with written notice (the “Completion Estimate”) stating
(a) whether the Landlord Repairs (defined below) will include the Original
Improvements, any Tenant Improvements and/or any Alterations, and (b) Landlord’s
reasonable estimate of the amount of time required, using standard working
methods (without the payment of overtime or other premiums), to substantially
complete the Landlord Repairs. As used herein, “Landlord Repairs” means the
repair and restoration of the Base Building, any Common Areas serving or
providing access to the Premises, and, if so elected by Landlord in the
Completion Estimate, the Original Improvements and any Tenant Improvements
and/or Alterations. If the Completion Estimate indicates that the Landlord
Repairs cannot be substantially completed within 270 days after commencement,
then either party may terminate this Lease upon 60 days’ prior written notice to
the other party delivered within 10 days after Landlord’s delivery of the
Completion Estimate. In addition, Landlord, by notice to Tenant within 90 days
after Landlord’s discovery of damage to the Premises or the Project, may,
whether or not the Premises is affected, terminate this Lease if: (i) any
Security Holder terminates any ground lease or requires that any insurance
proceeds be used to pay any mortgage debt; (ii) any damage to Landlord’s
property is not fully covered by Landlord’s insurance policies (or would have
been covered if Landlord’s insurance met the requirements of this Lease);
(iii) the damage occurs during the last 12 months of the Lease Term (provided
that Landlord terminates the leases of all tenants of the Building whose
premises are similarly damaged by the casualty or, if Tenant is the sole
occupant of the Building, Landlord may terminate this Lease only if the damage
prevents or materially impairs Tenant’s use of all or a substantial portion of
the Premises), unless Tenant exercises an unexpired option to extend the Lease
Term on or before the earlier of the deadline for such option pursuant to
Exhibit F or within fifteen (15) days after the Completion Estimate is delivered
to Tenant); or (iv) any owner, other than Landlord or an affiliate of Landlord,
of any damaged portion of the Project does not intend to repair such damage.
Tenant also may terminate this Lease in case of damage during the last 12 months
of the Lease Term which prevents or materially impairs Tenant’s use of all or a
substantial portion of the Premises and which cannot be repaired within 60 days
after commencement. In the event of such termination by Landlord or Tenant
pursuant to this Section, neither party shall have any obligations to the other
under this Lease, except for obligations arising before such termination or
obligations that survive the expiration or earlier termination of this Lease,
and except that Tenant shall pay to Landlord (or to any party designated by
Landlord) a portion of the insurance proceeds payable to Tenant under Tenant’s
Property Insurance required under Section 10.3 above with respect to the
Original Improvements and any Tenant Improvements and Alterations, which portion
shall be equal to an amount equal to the then remaining unamortized amount
(based on the Allowance being amortized over the initial Lease Term at an eight
percent (8%) annual interest rate) of the Allowance. In the event Tenant fails
to pursue such insurance proceeds within a reasonable amount of time following
the termination of this Lease, then, upon written notice from Landlord, Tenant
shall assign its rights to such proceeds to Landlord and Landlord shall have the
right to pursue such proceeds on Tenant’s behalf, in which case, within thirty
(30) days following Landlord’s receipt of such proceeds, Landlord shall deduct
the amount owed to Landlord under this Section 11.1 (plus Landlord’s actual and
reasonable out-of-pocket costs, if any, incurred by Landlord to receive such
proceeds) and deliver the remainder to Tenant. The terms of this Section 11.2
shall survive the expiration or earlier termination of this Lease.

 

-26-



--------------------------------------------------------------------------------

11.2 Repair and Restoration. If this Lease is not terminated pursuant to
Section 11.1 above, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment or other events
of Force Majeure. Such repair and restoration shall be to substantially the same
condition that existed before the casualty, except for any modifications
required by Law or reasonably required by any Security Holder, and except for
any modifications to the Common Areas that are deemed desirable by Landlord and
approved by Tenant (such approval not to be unreasonably withheld and which
shall not be required in the event Tenant occupies less than the greater of
(x) seventy-five percent (75%) of the Premises, and (y) fifty-one percent
(51%) of the Building), are consistent with the character of the Project, and do
not materially impair access to the Premises. If this Lease is not terminated
pursuant to Section 11.1 above and the Landlord Repairs include the Original
Improvements, any Tenant Improvements and/or any Alterations, then (a) Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.3
above with respect to such Original Improvements, Tenant Improvements and/or
Alterations; (b) if the estimated cost of repairing and restoring such
improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, Tenant shall pay such excess cost to Landlord within
30 days after Landlord’s demand; and (c) within 30 days after Landlord’s demand,
Tenant shall also pay Landlord the amount of any additional excess costs that
may be determined during the performance of such repair and restoration. If this
Lease is not terminated pursuant to Section 11.1 above and the Landlord Repairs
exclude any of the Original Improvements and/or any Tenant Improvements or
Alterations, then Tenant, at its expense and in accordance with Sections 8.2,
8.3 and 8.4 above, shall repair any damage to such improvements and restore them
to their original condition. Landlord shall not be liable for any inconvenience
or annoyance to Tenant or its invitees, or for any injury to Tenant’s business,
resulting from any fire or other casualty or from any repair of damage resulting
therefrom; provided, however, that if any fire or other casualty damages the
Premises or any Common Area necessary for Tenant’s access to the Premises, then,
during any time that, as a result of such damage, any portion of the Premises is
untenantable or inaccessible and is not occupied by Tenant, the Monthly Rent
shall be abated in proportion to the rentable square footage of such portion of
the Premises. If the Landlord Repairs exclude any of the Original Improvements,
or any Tenant Improvements or Alterations, Tenant’s right to rent abatement
under the preceding sentence shall continue until the earlier to occur of
(i) the date that the repair and restoration of such Original Improvements,
Tenant Improvements or Alterations is completed by Tenant, (ii) the date that is
reasonably determined by Landlord to be the date on which Tenant would have
completed the repair and restoration of such improvements if Tenant had used
reasonable diligence in connection therewith, or (iii) the date that Tenant
recommences business operations in the damaged portion of the Premises.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any damage to or destruction of any part of the Premises, the
Building or the Project, and any Law, including Sections 1932(2) and 1933(4) of
the California Civil Code, relating to rights or obligations concerning damage
or destruction in the absence of an express agreement between the parties shall
not apply.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
it is expressly waived by such party in writing, and no waiver of any breach of
any provision hereof shall be deemed to be a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed to be a waiver of any preceding breach by Tenant of any
provision hereof, other than Tenant’s failure to pay the particular Rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of such acceptance. No acceptance of a lesser

 

-27-



--------------------------------------------------------------------------------

amount than the Rent herein stipulated shall be deemed a waiver of Landlord’s
right to receive the full amount due, nor shall any endorsement or statement on
any check or payment or any letter accompanying such check or payment be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the full amount due. No receipt
of monies by Landlord from Tenant after the giving of any notice or after the
termination of this Lease shall affect such notice or reinstate or alter the
length of the Lease Term or Tenant’s right of possession hereunder. After the
service of notice or the commencement of a suit, or after a final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of such Rent shall not waive or affect such notice, suit or
judgment.

ARTICLE 13

CONDEMNATION

If any part of the Premises or Project is permanently taken for any public or
quasi-public use or purpose, by power of eminent domain or by private purchase
in lieu thereof (a “Taking”), which is so substantial that the Premises cannot
reasonably be used by Tenant for the efficient operation of Tenant’s corporate
headquarters, then either Landlord or Tenant may terminate this Lease. In
addition, if twenty-five percent (25%) or more of the Building, the Project or
the parking areas for the Building or the Project is subject to a Taking without
affecting the Premises, then Landlord may terminate this Lease as of the date of
such Taking. Any such termination shall be effective as of the date possession
is required to be surrendered to the authority, and the terminating party shall
provide written notice of termination to the other party within 45 days after it
first receives written notice of such surrender date. Except as provided above
in this Article 13, neither party may terminate this Lease as a result of a
Taking. Tenant shall not assert any claim against Landlord or the authority for
any compensation because of any Taking and Landlord shall be entitled to the
entire award of compensation; provided, however, that Tenant shall have the
right to file any separate claim available to Tenant for any Taking of Tenant’s
personal property or any fixtures that Tenant has the right hereunder to remove
upon the expiration hereof, and for moving expenses, so long as such claim does
not diminish the award available to Landlord or any Security Holder and is
payable separately to Tenant. If this Lease is terminated pursuant to this
Article 13, all Rent shall be apportioned as of the date of such termination. If
a Taking occurs and this Lease is not so terminated, the Monthly Rent shall be
abated, for the period of such Taking, in proportion to the percentage of the
rentable square footage of the Premises, if any, that is subject to (or rendered
inaccessible by) such Taking. Tenant hereby waives any rights it might have
under Section 1265.130 of The California Code of Civil Procedure.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without Landlord’s prior written consent,
assign, mortgage, pledge, hypothecate, encumber, permit any lien to attach to,
or otherwise transfer this Lease or any interest hereunder, permit any
assignment or other transfer of this Lease or any interest hereunder by
operation of law, sublet any part of the Premises, enter into any license or
concession agreement, or otherwise permit the occupancy or use of any part of
the Premises by any persons other than Tenant and its employees and contractors
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with written notice (the “Transfer Notice”) of
(i) the proposed effective date of the Transfer (the “Contemplated Effective
Date”), which shall not be less than 30 days nor more than 180 days after the
effective date of the Transfer Notice, and the contemplated length of the term
of the proposed Transfer, (ii) a description of the portion of the Premises to
be transferred (the “Contemplated Transfer Space”), (iii) all of the terms of
the proposed Transfer and the consideration

 

-28-



--------------------------------------------------------------------------------

therefor, including calculation of the Transfer Premium (defined in Section 14.3
below), the name and address of the proposed transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed transferee (or,
in the case of a Transfer described in Section 14.6 below, of the proposed new
controlling party(ies)) certified by an officer, partner or owner thereof and
any other information reasonably required by Landlord in order to evaluate the
proposed Transfer. Within 30 days after receiving the Transfer Notice, Landlord
shall notify Tenant in writing of (a) its consent to the proposed Transfer,
(b) its refusal to consent to the proposed Transfer, or (c) its exercise of its
rights under Section 14.4 below. Any Transfer made without Landlord’s prior
written consent shall, at Landlord’s option, be void and shall, at Landlord’s
option, constitute a Default (defined in Article 19 below). Tenant shall pay
Landlord a fee of $1,500.00 for Landlord’s review of any proposed Transfer,
whether or not Landlord consents thereto, plus any reasonable legal fees
incurred by Landlord in connection with any proposed Transfer.

14.2 Landlord’s Consent. Subject to Section 14.4 below, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

14.2.1 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.2 The proposed transferee intends to use the Contemplated Transfer Space
for purposes that are not permitted under this Lease; or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the effective date of the Transfer Notice (but taking into
consideration Tenant’s continuing liability under this Lease); or

14.2.5 The proposed Transfer would cause a violation of a lease for space in the
Project in effect on the date of this Lease; or

14.2.6 The proposed transferee or any of its Affiliates leases or occupies space
in the Project as of the effective date of the Transfer Notice (or, at any time
during the 4-month period ending on the effective date of the Transfer Notice,
has negotiated with Landlord to lease space in the Project, as evidenced by an
exchange of written documents), or in another comparable project owned by
Landlord or an Affiliate of Landlord within the Transfer Radius, unless, in
either such case, Landlord does not then have space available for lease in the
Project of the size required by the proposed Transferee. As used herein,
“Affiliate” means, with respect to any party, a person or entity that controls,
is under common control with, or is controlled by such party.

Notwithstanding anything else herein to the contrary, if Landlord consents to
any Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 below).
Notwithstanding anything to the contrary in this Lease, if Tenant claims that
Landlord has unreasonably withheld its consent under this Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, its sole
remedies shall be a suit for contract damages (subject to Article 21 below) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including any rights under California Civil Code

 

-29-



--------------------------------------------------------------------------------

Section 1995.310 and any other right at law or equity to terminate this Lease.
In addition, to the extent permitted under applicable Laws, Tenant hereby
waives, on behalf of any proposed transferee, any remedies against Landlord
arising out of any unreasonable withholding of consent to a proposed Transfer or
any breach of this Article 14, except for any right to obtain a declaratory
judgment or injunction for the relief sought.

14.3 Transfer Premium.

14.3.1 If Landlord consents to a Transfer, Tenant shall pay to Landlord fifty
percent (50%) any Transfer Premium (defined below). As used herein, “Transfer
Premium” means (i)(a) in the case of an assignment, any consideration (including
payment for leasehold improvements) paid by the assignee on account of such
assignment; (b) in the case of a sublease, license, concession or other
occupancy agreement, the amount by which all rent and other consideration paid
by the transferee to Tenant for the Premises pursuant to such agreement exceeds
the Monthly Rent payable by Tenant hereunder with respect to the Contemplated
Transfer Space for the term of such agreement; and (c) in the case of a Transfer
described in Section 14.6 below, any consideration (including payment for
leasehold improvements) paid by the new controlling party(ies) to the prior
controlling party(ies) on account of this Lease, after deducting, on an
amortized basis, with interest at a reasonable amount, over the term of the
Transfer, (i) any tenant improvements, (ii) any brokerage commissions (not to
exceed commissions typically paid in the market at the time of such subletting
or assignment) and reasonable attorneys’ fees paid by Tenant in connection with
the Transfer, and (iii) any amounts payable to Landlord under Section 14.1,
above (collectively, “Recoverable Expenses”). Payment of the portion of the
Transfer Premium payable to Landlord hereunder shall be made (1) in the case of
an assignment or a Transfer described in Section 14.6 below, within 10 days
after Tenant or the prior controlling party(ies), as the case may be, receive(s)
the consideration described above, and (2) in the case of a sublease, license,
concession or other occupancy agreement, on the first day of each month during
the term of such agreement, the Transferee shall pay directly to Landlord fifty
percent (50%) of the amount by which the rent, additional rent and other
consideration due from the Transferee to Tenant under such agreement for such
month, after deducting therefrom the amortized Recoverable Expenses, exceeds the
Monthly Rent payable by Tenant under this Lease with respect to the Contemplated
Transfer Space for such month. In the case of an assignment, Tenant and the
assignee shall be jointly and severally liable for payment of any Transfer
Premium.

14.3.2 Upon Landlord’s request, Tenant shall provide Landlord with reasonable
documentation of Tenant’s calculation of the Transfer Premium. Landlord or its
authorized representatives shall have the right, at all reasonable times, to
audit the books, records and papers of Tenant relating to a Transfer, and shall
have the right to make copies thereof. If the Transfer Premium is found to be
understated, Tenant shall pay the deficiency within 10 days after demand, and if
the Transfer Premium is understated by more than 5%, Tenant shall pay Landlord’s
reasonable costs of such audit.

14.4 Landlord’s Option to Recapture. Notwithstanding anything to the contrary in
this Article 14, except in the case of a Permitted Transfer (defined in
Section 14.8 below), if Tenant requests Landlord’s consent to a sublease
(including any expansion rights) of more than 50% of the rentable square footage
of the then existing Premises, or a sublease for a term (including any extension
options) of more than 50% of the balance of the Term remaining on the
Contemplated Effective Date (excluding any unexercised extension options), then
Landlord, within thirty days of receiving any “Recapture Opportunity Notice,” as
that term is defined below, shall have the option, in lieu of consenting to a
proposed Transfer, to recapture the Contemplated Transfer Space by giving
written notice to Tenant within 30 days after receiving the Transfer Notice.
Such recapture shall automatically terminate this Lease with respect to the
Contemplated Transfer Space as of the Contemplated Effective Date. If the
Contemplated Transfer Space is less than the entire Premises, the Base Rent and
Tenant’s Share, and the

 

-30-



--------------------------------------------------------------------------------

number of parking spaces to which Tenant is entitled under Section 9 of the
Summary shall be deemed adjusted on the basis of the percentage of the rentable
square footage of the Premises retained by Tenant, and this Lease, as so
amended, shall continue in full force and effect. Upon request of either party,
the parties shall execute a written agreement prepared by Landlord memorializing
such termination or amendment of this Lease. Notwithstanding the foregoing,
Tenant, within 5 days after receipt of Landlord’s recapture notice given
pursuant to this Section 14.4, may withdraw its request for consent to the
Transfer. In that event, Landlord’s election to recapture the Contemplated
Transfer Space shall be null and void and of no force and effect. As used
herein, “Recapture Opportunity Notice” means, with respect to a particular
Contemplated Transfer Space and a particular Contemplated Effective Date, any
Transfer Notice or other notice (which may be provided to Landlord prior to
Tenant identifying a specific subtenant for such Contemplated Transfer Space)
informing Landlord that Tenant intends to enter into a Transfer with respect to
such Contemplated Transfer Space as of such Contemplated Effective Date;
provided, however, that if Landlord receives a Recapture Opportunity Notice for
a particular Contemplated Transfer Space and a particular Contemplated Effective
Date, no subsequent notice (including any Transfer Notice) given within the next
180 days shall be deemed a Recapture Opportunity Notice with respect to such
Contemplated Transfer Space and such Contemplated Effective Date and Landlord
shall not have the right to recapture such Contemplated Transfer Space.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall not be deemed to have been waived or modified,
(ii) such consent shall not be deemed a consent to any further Transfer by
Tenant or any transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord, and (iv) Tenant shall
furnish, upon Landlord’s request, a complete statement, certified by an
independent certified public accountant or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium resulting from
such Transfer. In the case of an assignment, the assignee shall assume in
writing, for Landlord’s benefit, all obligations of Tenant under this Lease
accruing from and after the date of such assignment. No Transfer, whether with
or without Landlord’s consent, shall relieve Tenant or any guarantor of this
Lease from any liability under this Lease.

14.6 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (a) if Tenant is a closely held professional service firm, the
withdrawal or change (whether voluntary, involuntary or by operation of law) of
25% or more of its equity owners within a 12-month period; and (b) in all other
cases, any transaction(s) (a “Change of Control”) resulting in the acquisition
of a Controlling Interest (defined below) by one or more parties none of which,
alone or together with other parties, owned a Controlling Interest immediately
before such transaction(s). As used herein, “Controlling Interest” means any
direct or indirect equity or beneficial ownership interest in Tenant that
confers upon its holder(s) the power to control Tenant. As used in this Article
14, “control” means, with respect to any party, the direct or indirect power to
direct the ordinary management and policies of such party, whether through the
ownership of voting securities, by contract or otherwise (but not through the
ownership of voting securities listed on a recognized securities exchange). The
terms of this Section 14.6 shall not be applicable if stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that controls
Tenant or is otherwise an “Affiliate” of Tenant, as that term is defined in
Section 14.8 of this Lease) is publicly traded on NASDAQ or a national stock
exchange.

14.7 Occurrence of Default. Any sublease, license, concession or other occupancy
agreement entered into by Tenant shall be subordinate and subject to the
provisions of this Lease, and if this Lease is terminated during the term of any
such agreement, Landlord shall have the right to: (i) treat such agreement as
cancelled and repossess the Contemplated Transfer Space by any lawful means, or
(ii) require that the transferee attorn to and recognize Landlord as its
landlord (or licensor, as applicable) under such agreement. If Tenant is in
Default, Landlord is irrevocably authorized, as Tenant’s agent and

 

-31-



--------------------------------------------------------------------------------

attorney-in-fact, to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. Such
transferee shall rely on any representation by Landlord that Tenant is in
Default, without any need for confirmation thereof by Tenant. No collection or
acceptance of rent by Landlord from any transferee shall be deemed a waiver of
any provision of this Article 14, an approval of any transferee, or a release of
Tenant from any obligation under this Lease, whenever accruing. In no event
shall Landlord’s enforcement of any provision of this Lease against any
transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person.

14.8 Permitted Transfers. Notwithstanding anything to the contrary in this
Article 14, if Tenant is not in Default, Tenant may, without Landlord’s prior
written consent pursuant to Section 14.1 above, permit a Change of Control to
occur, sublet any portion of the Premises to an Affiliate of Tenant or assign
this Lease to any of the following (a “Permitted Transferee”): (a) an Affiliate
of Tenant, (b) a successor to Tenant by merger or consolidation, or (c) a
successor to Tenant by purchase of all or substantially all of Tenant’s assets
(a “Permitted Transfer”), provided that (i) at least 10 business days before the
Transfer (provided such notice and disclosure does not violate Laws or the terms
of an agreement with the acquiring entity, in which event such notice and
disclosure shall be made as soon as reasonably possible), Tenant notifies
Landlord of such Transfer and supplies Landlord with any documents or
information reasonably requested by Landlord relating thereto, including
reasonable documentation that the Transfer satisfies the requirements of this
Section 14.8, (ii) in the case of an assignment pursuant to clause (a) or
(c) above, the assignee executes and delivers to Landlord, at least 10 business
days before the effective date of the assignment, a commercially reasonable
instrument pursuant to which the assignee assumes, for Landlord’s benefit, all
of Tenant’s obligations under this Lease; (iii) in the case of an assignment
pursuant to clause (b) above or any Change of Control, (A) the successor entity
(including Tenant, following a “reverse triangular merger” or other similar
transaction), has a net worth (computed in accordance with generally accepted
accounting principles, except that intangible assets such as goodwill, patents,
copyrights, and trademarks shall be excluded in the calculation (“Net Worth”))
immediately after the Transfer that is not less than the Net Worth of Tenant
immediately before the Transfer, and (B) if Tenant is a closely held
professional service firm, at least 75% of its equity owners existing 12 months
before the Transfer are also equity owners of the successor entity; (iv) except
in the case of a Change of Control, the Transferee is qualified to conduct
business in the State of California, and (v) in the case of a Change of Control,
the Change of Control Credit Requirement (defined below) is satisfied, and
(vi) any such proposed Transfer is made for a good faith operating business
purpose and not, whether in a single transaction or in a series of transactions,
be entered into as a subterfuge to evade the obligations and restrictions
relating to Transfers set forth in this Article 14. As used herein, “Affiliate”
means, with respect to any party, a person or entity that controls, is under
common control with, or is controlled by such party. For purposes hereof, the
“Change of Control Credit Requirement” shall be deemed satisfied if, as of the
date immediately preceding the date of the Change of Control, each party that
will acquire all or part of a Controlling Interest has either (x) both a Moody’s
credit rating of not less than Aa3 and a Standard & Poor’s credit rating of not
less than AA- (provided that the possession of one such agency rating shall be
sufficient if there exists no applicable rating by the other agency); or
(y) financial strength not less than the financial strength of the party from
which such party will acquire such interest, as determined either (i) on the
basis of both Moody’s and Standard & Poor’s credit ratings for such parties
(provided that a comparison of ratings by one such agency shall be sufficient if
there exist no applicable ratings by the other agency), or (ii) if such credit
ratings do not exist, then on the basis of the Net Worth of each such party.

 

-32-



--------------------------------------------------------------------------------

ARTICLE 15

SURRENDER OF PREMISES;

REMOVAL OF PERSONAL PROPERTY AND TRADE FIXTURES

15.1 Surrender of Premises. No act or omission by any Landlord Party during the
Lease Term, including acceptance of keys to the Premises, shall be deemed an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. Upon the expiration or earlier
termination of this Lease, Tenant shall, subject to the provisions of
Section 8.5 above and this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear, repairs that are specifically made the responsibility
of Landlord hereunder and, subject to the provisions of Articles 11 and 13
above, damage from casualty and condemnation. Without limiting the generality of
the foregoing, upon surrender of the Premises, Tenant shall, at Tenant’s sole
cost and expense, have performed (or caused to be performed) the following to
Landlord’s reasonable satisfaction: (a) all interior walls of the Premises shall
be repaired if marked or damaged, (b) all carpets shall be shampooed, and all
other floor coverings shall be cleaned and waxed, (c) all broken or
nonconforming acoustical ceiling tiles shall be replaced, and (d) the Building
Systems and lighting shall be in good order and repair, including any burned out
or broken light bulbs or ballasts replaced. If Tenant fails to surrender
possession of the Premises to Landlord in accordance with this Section 15.1,
then, in addition to all of Landlord’s other rights and remedies, Landlord may,
but need not, perform the required repairs, replacements and other work in and
to the Premises, and Tenant shall pay Landlord the cost thereof, including a
reasonable fee for Landlord’s oversight and coordination of such work of up to
5% of its cost, within thirty (30) days after receipt of an invoice therefor.

15.2 Removal of Property. Not later than the expiration or earlier termination
of this Lease, Tenant shall, without expense to Landlord, (i) cause to be
removed from the Premises all debris and rubbish and all furniture, equipment,
business and trade fixtures, Lines (defined in Section 30.28 below),
free-standing cabinet work, movable partitions and other articles of personal
property that are owned or placed in the Premises by Tenant or any party
claiming by, through or under Tenant (except for any Lines not required to be
removed under Section 30.28 below), and (ii) repair all damage to the Premises
resulting from such removal. If Tenant fails to timely perform such removal and
repair, then (i) Landlord may do so and charge the costs thereof (including
storage costs) to Tenant, and (ii) for purposes of Article 16 below, Tenant
shall be deemed to be in holdover in the Premises without Landlord’s consent
until such removal and repair is complete. If Tenant fails to remove such
property from the Premises, or from storage, within 30 days after notice from
Landlord, Landlord may deem all or any part of such property to be, at
Landlord’s option, either (x) conveyed to Landlord without compensation, or
(y) abandoned.

15.3 Survival. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant contained in this
Article 15 shall survive the expiration of the Lease Term or any earlier
termination of this Lease.

ARTICLE 16

HOLDING OVER

If Tenant fails to surrender any portion of the Premises upon the expiration or
earlier termination of this Lease, such tenancy shall be subject to all of the
terms and conditions hereof; provided, however, that (a) if such holdover occurs
with Landlord’s express written consent, such tenancy shall be from
month-to-month only and shall not constitute a renewal hereof or an extension
for any further term, and

 

-33-



--------------------------------------------------------------------------------

Tenant shall pay Rent at a monthly rate equal to one hundred twenty-five percent
(125%) the Rent applicable during the last calendar month of the Lease Term
during the first three (3) months immediately following the expiration or
earlier termination of the Lease Term, or Option Term, if applicable, and one
hundred fifty percent (150%) thereafter; and (b) if such holdover occurs without
Landlord’s express written consent, such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Rent (on a per
month basis without reduction for any partial month during the period of
holdover) at a monthly rate equal to one hundred twenty-five percent (125%) the
Rent applicable during the last calendar month of the Lease Term during the
first three (3) months immediately following the expiration or earlier
termination of the Lease Term, or Option Term, if applicable, and one hundred
fifty percent (150%) thereafter. Nothing in this Article 16 shall be construed
as consent by Landlord to any holding over by Tenant, and Landlord reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or earlier termination of this Lease;
provided, however, Landlord hereby grants to Tenant a one-time right to holdover
beyond the expiration of the initial Lease Term or Option Term, as applicable,
for a period of one (1), two (2) or three (3) months at 125% of the Rent
applicable during the last calendar month of the Lease Term or Option Term, as
applicable, upon not less than nine (9) months prior written notice to Landlord
(which notice shall specify the length of such holdover); provided further,
however, Tenant’s exercise of such three-month holdover right shall cause any
then-remaining unexercised options to extend the Lease Term pursuant to
Section 1 of Exhibit F, attached hereto, to immediately terminate and be of no
further force or effect. The provisions of this Article 16 shall not be deemed
to limit or waive any other rights or remedies of Landlord provided herein or at
Law. If Landlord is unable to deliver possession of the Premises to a new tenant
or to perform improvements for a new tenant as a result of Tenant’s holdover for
more than thirty (30) days, then Tenant shall be liable for all damages,
including lost profits, that Landlord incurs as a result of the holdover.

ARTICLE 17

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

Within 10 business days after Landlord’s written request, Tenant shall execute
and deliver to Landlord a commercially reasonable estoppel certificate in favor
of such parties as Landlord may reasonably designate, including current and
prospective Security Holders and prospective purchasers. Such estoppel
certificate may contain, without limitation, a statement (i) that this Lease, as
amended to date, is in full force and effect; (ii) that Tenant is paying Rent on
a current basis; (iii) as to the existence, to Tenant’s knowledge, of any
defaults by Landlord, rights to offset against Rent, or claims against Landlord;
(iv) of the Lease Commencement Date and the Lease Expiration Date; (v) of the
amount of Base Rent that is due and payable; (vi) of the amounts of Tenant’s
Estimated Direct Expenses; (vii) of the status of any improvements required to
be completed by Landlord in the Premises; and (viii) of the amount of any
Security Deposit. If Tenant fails to execute and deliver (or reasonably object
in writing to) such estoppel certificate within 10 business days after
Landlord’s request, Tenant shall be deemed to have executed and delivered such
estoppel certificate without exception. Upon delivery (or deemed delivery) of an
estoppel certificate, Tenant shall be estopped from asserting a contrary fact or
claim against the party(ies) to whom such estoppel certificate is addressed and
such party(ies) may rely upon the statements made in such estoppel certificate.
Upon Landlord’s request at any time during the Lease Term, Tenant shall provide
to Landlord, for Tenant’s current fiscal year and the two (2) preceding fiscal
years, financial statements prepared in accordance with generally accepted
accounting principles and, if consistent with Tenant’s normal practice, audited
by an independent certified public accountant. Landlord shall exercise
commercially reasonable efforts to keep all such financial statements
confidential, provided that Landlord may disclose the same to existing or
prospective lenders, investors, partners, purchasers or other persons reasonably
having a need to review such financial statements and provided such persons also
agree to exercise commercially reasonable efforts to keep all such financial
statements confidential.

 

-34-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that (i) stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that controls
Tenant or is otherwise an Affiliate of Tenant) is publicly traded on NASDAQ or a
national stock exchange, and (ii) Tenant has it own, separate and distinct 10K
and 10Q filing requirements (as opposed joint or cumulative filings with an
entity that controls Tenant or with entities which are otherwise Affiliates of
Tenant), then Tenant’s obligation to provide Landlord with a copy of its most
recent current financial statement shall be deemed satisfied. Landlord hereby
agrees to provide to Tenant an estoppel certificate signed by Landlord,
containing the same types of information, and within the same periods of time,
as set forth above, with such changes as are reasonably necessary to reflect
that the estoppel certificate is being granted and signed by Landlord to Tenant,
rather than from Tenant to Landlord or a lender.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all ground or underlying leases,
mortgages, trust deeds and other encumbrances now or hereafter in force against
the Building or Project, any loan document secured by any of the foregoing (a
“Loan Document”), all renewals, extensions, modifications, supplements,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Landlord shall use commercially
reasonable efforts to provide Tenant, at Landlord’s sole cost, with a
nondisturbance agreement in a commercially reasonable form from Landlord’s
presently existing lender holding a first deed of trust on the Project within
thirty (30) days following the full execution and delivery of this Lease by
Landlord and Tenant. Notwithstanding the foregoing, the subordination of this
Lease to any future mortgage, trust deed or other encumbrances shall be subject
to Tenant’s receipt of a commercially reasonable non-disturbance agreement which
provides in substance that so long as Tenant is not in default under the Lease
past applicable cure periods, its use and occupancy of the Premises shall not be
disturbed, and except as provided below Tenant’s express rights and remedies
under this Lease shall be recognized, notwithstanding any default of Landlord
under such mortgage, trust deed or other encumbrances. In the event of the
enforcement by any Security Holder of any remedy under any Security Agreement or
Loan Document, Tenant shall, at the option of the Security Holder or of any
other person or entity succeeding to the interest of the Security Holder as a
result of such enforcement, attorn to the Security Holder or to such person or
entity and shall recognize the Security Holder or such successor in the interest
as Landlord under this Lease without change in the provisions thereof, provided
that such party agrees not to disturb Tenant’s occupancy so long as Tenant
timely pays the Rent and otherwise performs its obligations hereunder. In no
event shall any such Security Holder or successor in interest be liable for or
bound by (i) any payment of an installment of Rent or Additional Rent which may
have been made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by Landlord under the Lease
(but the Security Holder, or such successor, shall be subject to the continuing
obligations of Landlord to the extent arising from and after such succession to
the extent of the Security Holder’s, or such successor’s, interest in the
Property), (iii) any credits, claims, setoffs or defenses which Tenant may have
against Landlord, or (iv) any obligation under this Lease to maintain a fitness
facility at the Property. Landlord’s interest herein may be assigned as security
at any time to any Security Holder. Tenant shall, within 10 days of request by
Landlord, any Security Holder or other successor in interest, execute such
further instruments as such party may reasonably deem necessary to evidence or
confirm the subordination or superiority of this Lease to any Security
Agreement, and/or any such attornment. Tenant hereby waives any right it may
have under Law to terminate or otherwise adversely affect this Lease or Tenant’s
obligations hereunder in the event of any foreclosure. Notwithstanding the
foregoing, in the event the Security Holder shall have entered into a separate
subordination, attornment and non-disturbance agreement directly with Tenant
governing Tenant’s obligation to attorn to the Security Holder or such successor
in interest as lessor, the terms and provisions of such agreement shall
supersede the provisions of this Subsection.

 

-35-



--------------------------------------------------------------------------------

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 Except as otherwise provided in this Section 19.1, any failure by Tenant
to observe or perform any other provision, covenant or condition of this Lease
where such failure continues for 30 days after written notice from Landlord;
provided that if such failure cannot reasonably be cured within such 30-day
period, Tenant shall not be deemed to be in Default if it diligently commences
such cure within such period, thereafter diligently pursues such cure to
completion; or

19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant (except that mere vacation of the Premises shall not be a Default
where Tenant provides such level of security as may be required by the
Building’s insurers and timely performs all other obligations imposed on Tenant
by this Lease); or

19.1.4 Any failure by Tenant to observe or perform the provisions of Articles 5,
14, 17 or 18 above where such failure continues for more than three (3) business
days after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 30.18.2 or 30.18.3 below.

If Tenant defaults under any particular provision of this Lease (other than a
provision requiring payment of Rent) on three (3) separate occasions during any
12-month period, Tenant’s subsequent violation of such provision within the same
12-month period shall, at Landlord’s option, be an incurable Default. The notice
periods provided herein are in lieu of, and not in addition to, any notice
periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

19.2 Remedies Upon Default. Upon the occurrence of any Default, Landlord shall
have, in addition to any other remedies available to Landlord at law or in
equity (which shall be cumulative and nonexclusive), the option to pursue any
one or more of the following remedies (which shall be cumulative and
nonexclusive) without any notice or demand.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy it may have for possession or arrearages in Rent,
enter upon and take possession of the Premises and expel or remove Tenant and
any other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor; and Landlord may
recover from Tenant the following:

19.2.1.1 The worth at the time of award of the unpaid Rent which has been earned
at the time of such termination; plus

 

-36-



--------------------------------------------------------------------------------

19.2.1.2 The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

19.2.1.3 The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such Rent loss that Tenant proves could be reasonably avoided; plus

19.2.1.4 Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a different use), and any special concessions made to obtain a new tenant; and

19.2.1.5 At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable Law.

As used in Sections 19.2.1(a) and (b) above, the “worth at the time of award”
shall be computed by allowing interest at a rate per annum equal to the lesser
of (i) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord shall reasonably
designate if such rate ceases to be published) plus two (2) percentage points,
or (ii) the highest rate permitted by Law. As used in Section 19.2.1(c) above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any Law or other
provision of this Lease), without prior demand or notice except as required by
applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any Default as set forth in this Article 19, Landlord shall have the right to
(a) terminate any sublease, license, concession or other occupancy agreement
entered into by Tenant and affecting the Premises, or, in Landlord’s sole and
absolute discretion, (b) succeed to Tenant’s interest in such agreement. If
Landlord elects to succeed to Tenant’s interest in any such agreement, Tenant
shall, as of the date of Landlord’s notice of such election, have no further
right to or interest in the Rent or other consideration receivable thereunder.

19.4 Efforts to Relet. Unless Landlord provides Tenant with express written
notice to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant hereby waives, for Tenant

 

-37-



--------------------------------------------------------------------------------

and for all those claiming by, through or under Tenant, the provisions of
Section 3275 of the California Civil Code and Sections 1174(c) and 1179 of the
California Code of Civil Procedure and any rights, now or hereafter existing, to
redeem or reinstate, by order or judgment of any court or by any legal process
or writ, this Lease or Tenant’s right of occupancy of the Premises after any
termination of this Lease.

19.5 Landlord Defaults. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after written notice from Tenant (or if such
default materially interferes with Tenant’s ability to use the Premises for the
Permitted Use, then if Landlord fails to begin within a reasonable period of
time given the nature of such default), or fails to pursue with reasonable
diligence thereafter, the cure of any failure of Landlord to meet its
obligations hereunder. In addition, before exercising any such remedies for a
default or breach by Landlord, Tenant shall give notice and a reasonable time to
cure to any Security Holder of which Tenant has been given notice.

ARTICLE 20

RIGHTS RESERVED TO LANDLORD

In addition to any and all other rights reserved by Landlord hereunder, Landlord
may exercise at any time any of the following rights respecting the operation of
the Project without liability to Tenant of any kind:

20.1 Window Treatments. To approve, at Landlord’s discretion, prior to
installation, any shades, blinds, ventilators or window treatments of any kind,
as well as any lighting within the Premises that may be visible from the
exterior of the Premises.

20.2 Intentionally Omitted.

20.3 Use of Lockbox. To designate a lockbox collection agent for collections of
amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent’s receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant.

20.4 Repairs and Alterations. To make repairs or alterations to the Project and
in doing so transport any required material through the Premises, to close
entrances, doors, corridors, elevators and other facilities in the Project, to
open any ceiling in the Premises, or to temporarily suspend services or use of
Common Areas, but only to the extent the same is reasonably necessary (as
opposed to merely convenient). Landlord may perform any such repairs or
alterations during ordinary business hours, except that Tenant may require any
work in the Premises to be done after business hours if Tenant pays Landlord for
overtime and any other expenses incurred. Landlord may do or permit any work on
any nearby building, land, street, alley or way.

20.5 Building Services. To install, use and maintain through the Premises,
pipes, conduits, wires and ducts serving the Premises and/or Building, provided
that such installation, use and maintenance does not unreasonably interfere with
Tenant’s use of the Premises.

20.6 Use of Roof. To install, operate, maintain and repair any satellite dish,
antennae, equipment, or other facility on the roof of the Building or to use the
roof of the Building in any other manner, or to allow any entity selected by
Landlord to undertake the foregoing, provided that such installation, operation,
maintenance, repair or use does not unreasonably interfere with Tenant’s use of
the Premises, or rights under Exhibit F to this Lease.

 

-38-



--------------------------------------------------------------------------------

20.7 Other Actions. To take any other action which Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building and
the Project.

ARTICLE 21

LANDLORD EXCULPATION

The liability of the Landlord Parties to Tenant under or relating to this Lease,
the Project, the Premises or Landlord’s operation, management, leasing, repair,
renovation or alteration of the Project or the Premises shall be limited to an
amount equal to the lesser of (a) Landlord’s interest in the Building, or
(b) the equity interest Landlord would have in the Building if the Building were
encumbered by third-party debt in an amount equal to 60% of the value of the
Building, or (c) the net proceeds to Landlord from any sale, exchange or other
transfer of the Building. Tenant shall look solely to Landlord’s interest in the
Building for the recovery of any judgment or award against any Landlord Party.
No Landlord Party shall have any personal liability for any judgment or
deficiency, and Tenant hereby waives and releases such personal liability on
behalf of itself and all persons claiming by, through or under Tenant. The
limitations of liability contained in this Article 21 shall inure to the benefit
of the Landlord Parties’ present and future partners, members, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner or member of Landlord (if Landlord is a
partnership or limited liability company) or any trustee or beneficiary of
Landlord (if Landlord or any partner or member of Landlord is a trust) have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, no Landlord Party shall be liable
for any injury or damage to, or interference with, Tenant’s business, including
loss of profits, loss of rents or other revenues, loss of business opportunity,
loss of goodwill or loss of use, or for any form of special or consequential
damage, in each case however occurring.

ARTICLE 22

SECURITY DEPOSIT

Concurrently with its execution and delivery of this Lease, Tenant shall deposit
with Landlord the Security Deposit, if any, as security for Tenant’s performance
of its obligations under this Lease. If Tenant defaults under any provision of
this Lease, Landlord may, at its option, without notice to Tenant, apply all or
part of the Security Deposit to pay any past-due Rent, cure any default by
Tenant, or compensate Landlord for any other loss or damage caused by such
default (including all Rent or other damages due upon termination of this Lease
pursuant to Section 19.2.1 above). If Landlord so applies any portion of the
Security Deposit, Tenant shall, within three (3) business days after demand
therefor, restore the Security Deposit to its original amount. The Security
Deposit is not an advance payment of Rent or measure of damages. Any unapplied
portion of the Security Deposit shall be returned to Tenant within 30 days after
the latest to occur of (a) the expiration of the Lease Term, (b) Tenant’s
vacation and surrender of the Premises in accordance with the requirements of
this Lease, or (c) determination of the final Rent due from Tenant. Landlord may
assign the Security Deposit to a successor and thereafter shall have no further
liability to Tenant for the return of the Security Deposit. Tenant shall not be
entitled to any interest on the Security Deposit and Landlord shall not be
required to keep the Security Deposit separate from its other accounts. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code and
any other Law governing the manner of application or timing of the return of a
security deposit.

 

-39-



--------------------------------------------------------------------------------

ARTICLE 23

EMERGENCY GENERATOR

Subject to the terms hereof and Applicable Laws, Tenant shall have the right,
without any additional payment to Landlord, to operate and use the existing
generator (the “Generator”) in the location shown on Exhibit H, attached hereto,
in order to provide emergency electricity service to the Premises. In no event
shall Tenant permit the Generator to interfere with normal and customary use or
operation of the Project by Landlord or other tenants and/or occupants
(including, without limitation, by means of noise or odor). Notwithstanding any
provision of this Lease to the contrary, Landlord makes no representations or
warranties regarding the condition of such Generator, and Tenant hereby
acknowledges and agrees that it shall accept such Generator in its currently
existing, “as-is” condition. Tenant shall be responsible for all maintenance and
repairs and compliance with Law obligations related to the Generator and
acknowledges and agrees that Landlord shall have no responsibility in connection
therewith and that Landlord shall not be liable for any damage that may occur
with respect to the Generator. The Generator shall be used by Tenant only during
(i) testing and regular maintenance, and (ii) the period of any electrical power
outage in the Building. Tenant shall be entitled to operate the Generator and
such connections to the Building for testing and regular maintenance only upon
notice to Landlord and at times reasonably approved by Landlord. Tenant shall
comply with all reasonable requirements imposed by Landlord so that the
Building’s systems or other components of the Building are not adversely
affected by the operation of the Generator and/or based upon other reasonable
factors as determined by Landlord. Tenant shall indemnify, defend, protect, and
hold harmless Landlord, its partners, subpartners and their respective officers,
agents, servants, employees, and independent contractors from any and all loss,
cost, damage, expense and liability (including, without limitation, court costs
and reasonable attorneys’ fees) incurred in connection with or arising from any
cause related to or connected with the use, operation or repair of the Generator
and/or any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in connection with
the Generator or any breach of the terms of this Article 23, provided that the
terms of the foregoing indemnity shall not apply to the negligence or willful
misconduct of Landlord. In the event that Tenant shall fail to comply with the
requirements set forth herein, without limitation of Landlord’s other remedies,
(i) Landlord shall have the right to terminate Tenant’s rights with respect to
the Generator, and/or (ii) Landlord shall have the right, at Tenant’s sole cost
and expense, to cure such breach, in which event Tenant shall be obligated to
pay to Landlord, within ten (10) days following demand by Landlord, the amount
expended by Landlord.

ARTICLE 24

SIGNS

24.1 Interior Signage. Subject to Landlord’s prior written approval (which
approval shall not be unreasonably withheld, conditioned or delayed), Tenant
may, at its sole cost and expense, install identification signage anywhere in
the Premises including exclusive identity signage in the ground floor lobby of
the Building (provided that any other ground floor tenant may have a reasonable
sign identifying its premises), and Tenant shall be permitted, at Tenant’s sole
cost and expense, to use the Building tenant directory located in the ground
floor lobby of the Building, if any, for the installation of Tenant’s name,
provided that in all events such signs must not be visible from the exterior of
the Building.

24.2 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be

 

-40-



--------------------------------------------------------------------------------

removed without notice by Landlord at the sole expense of Tenant. Except as set
forth in Section 24.3 below, Tenant may not install any signs on the exterior or
roof of the Building. Any signs, window coverings, or blinds (even if the same
are located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Building, shall be subject to the
prior approval of Landlord, in its reasonable judgment.

24.3 Tenant’s Signage. Tenant shall be entitled to install the following signage
in connection with Tenant’s lease of the Premises (collectively, together with
the interior signage set forth in Section 24.1, above, the “Tenant’s Signage”):

(a) Exclusive Building-top signage consisting of two (2) building-top signs
identifying Tenant’s name and/or logo, with one located facing Highway 87 and
the other on a side of the Building to be selected by Tenant, subject to
Landlord’s reasonable approval.

(b) Tenant shall be entitled to a signage strip on the existing Project monument
sign.

24.3.1 Tenant’s Signage Specifications and Permits. Tenant’s Signage shall set
forth Tenant’s name and logo; provided, however, in no event shall Tenant’s
Signage include an “Objectionable Name,” as that term is defined in
Section 24.3.2 below, of this Lease. The graphics, materials, color, design,
lettering, lighting, size, illumination, specifications and exact location of
Tenant’s Signage (collectively, the “Sign Specifications”) shall be subject to
the prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; provided, however, without limiting other
reasons for which Landlord may reasonably withhold its approval, it shall be
deemed reasonable for Landlord to withhold its approval of Tenant’s Signage if
the same is inconsistent with, or otherwise not compatible with, the quality,
design and style of the Project or with the building-top signage existing in the
Project as of the date of this Lease, or if such signage interferes with the
Building’s exterior window cleaning systems. For purposes of this Section 24.3,
the reference to “name” shall mean name and/or logo. In addition, Tenant’s
Signage shall be subject to Tenant’s receipt of all required governmental
permits and approvals and shall be subject to all Applicable Law and to any
covenants, conditions and restrictions affecting the Project. Landlord shall use
commercially reasonable efforts to assist Tenant in obtaining all necessary
governmental permits and approvals for Tenant’s Signage. Tenant hereby
acknowledges that, notwithstanding Landlord’s approval of Tenant’s Signage,
Landlord has made no representation or warranty to Tenant with respect to the
probability of obtaining all necessary governmental approvals and permits for
Tenant’s Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant’s Signage, Tenant’s and Landlord’s
rights and obligations under the remaining terms, covenants, and conditions of
this Lease shall be unaffected.

24.3.2 Objectionable Name. In no event shall Tenant’s Signage include, identify
or otherwise refer to a name and/or logo which relates to an entity which is of
a character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of a Comparable Building (an
“Objectionable Name”).

24.3.3 Termination of Right to Tenant’s Signage. The rights contained in
Sections 24.1 and 24.3(i) and (ii) (i.e., the interior, building-top and
monument signage rights) may only be exercised by Tenant or any Permitted
Assignee if the Tenant (or such Permitted Assignee) is in occupancy of at least
75% of the then-existing Premises.

24.3.4 Cost and Maintenance of Tenant’s Signage. The costs of the actual sign
comprising Tenant’s Signage and the installation, design, construction, and any
and all other costs associated with Tenant’s Signage, including, without
limitation, utility charges and hook-up fees, permits,

 

-41-



--------------------------------------------------------------------------------

and maintenance and repairs, shall be the sole responsibility of Tenant, at
Tenant’s sole cost and expense. Should Tenant’s Signage require repairs and/or
maintenance, as determined in Landlord’s reasonable judgment, Landlord shall
cause such repairs and/or maintenance to be performed, and Tenant shall pay
Landlord upon demand the cost of the same as Additional Rent. Upon the
expiration or earlier termination of this Lease, Tenant shall, at Tenant’s sole
cost and expense, cause Tenant’s Signage to be removed and shall cause the area
in which such Tenant’s Signage was located to be restored to the condition
existing immediately prior to the installation of such Tenant’s Signage. If
Tenant fails to timely remove such Tenant’s Signage or to restore the areas in
which such Tenant’s Signage was located, as provided in the immediately
preceding sentence, then Landlord may perform such work, and all costs incurred
by Landlord in so performing shall be reimbursed by Tenant to Landlord within
thirty (30) days after Tenant’s actual receipt of an invoice therefor. The
terms, covenants, and conditions of this Section 24.3.4 shall survive the
expiration or earlier termination of this Lease.

ARTICLE 25

COMPLIANCE WITH LAW; HAZARDOUS SUBSTANCES

25.1 Compliance with Laws. Tenant, at its expense, shall comply with all
applicable Laws relating to (a) the operation of its business at the Project,
(b) the use, condition, configuration or occupancy of the Premises, or (c) the
Building Systems located in or exclusively serving the Premises. If, in order to
comply with any such Law, Tenant must obtain or deliver any permit, certificate
or other document evidencing such compliance, Tenant shall provide a copy of
such document to Landlord promptly after obtaining or delivering it. In
addition, if a change to the Building or Common Areas becomes required under any
applicable Law as a result of any Tenant Improvement, Alteration or use of the
Premises other than general office use, Tenant, upon demand, shall (x) at
Landlord’s option, either make such change at Tenant’s cost or pay Landlord the
cost of making such change, and (y) pay Landlord a fee for Landlord’s oversight
and coordination of such work equal to 3% of its cost. The judgment of any court
of competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated (or
that, because of a Tenant Improvement, an Alteration or use of the Premises
other than general office use, a change to the Building or Common Areas has
become required under) any of such applicable Laws shall be conclusive of that
fact as between Landlord and Tenant. As used herein, “Laws” means the laws,
ordinances, regulations and requirements, whether now or hereafter in effect, of
the United States of America, the State of California, the local municipal or
county governing body, and any other lawful authority having jurisdiction over
the Project or the parties.

25.2 Hazardous Substances; Mold Conditions.

25.2.1 Prohibition Against Hazardous Substances.

25.2.1.1 Tenant shall not cause or permit any Hazardous Substances (as defined
below) to be brought upon, produced, treated, stored, used, discharged or
disposed of in the Project without Landlord’s prior written consent, which
Landlord may give or withhold in its reasonable discretion. Any handling,
transportation, storage, treatment, disposal or use of any Hazardous Substances
in or about the Project by Tenant, its agents, employees, contractors or
invitees shall strictly comply with all applicable Laws. Tenant shall be solely
responsible for obtaining and complying with all permits necessary for the
maintenance and operation of its business, including, without limitation, all
permits governing the use, handling, storage, treatment, transport, discharge
and disposal of Hazardous Substances. Tenant shall indemnify, defend and hold
Landlord and the Landlord Parties harmless from and against any Claims
(including, without limitation, diminution in value of the Premises or the
Project, damages for the loss or restriction on use of leasable space or of any
amenity of the Premises or the

 

-42-



--------------------------------------------------------------------------------

Project, damages arising from any adverse impact on marketing of space in the
Project, Remedial Work (as defined below), and sums paid in settlement of
claims) which result from or arise out of the use, storage, treatment,
transportation, release, or disposal of any Hazardous Substances on or about the
Premises during the Term and on or about the Project outside of the Premises by
Tenant or any Tenant Parties.

25.2.1.2 Landlord shall have the right, at any time, but not more than one
(1) time in any calendar year (unless (x) Landlord has reasonable cause to
believe that Tenant has failed to fully comply with the provisions of this
Section 25.2, or (y) required by any lender or governmental agency such
circumstances under (x) or (y) above shall constitute “Reasonable Cause”), to
inspect the Premises and conduct tests and investigations to determine whether
Tenant is in compliance with the provisions of this Section 25.2. The costs of
all such inspections, tests and investigations shall be borne solely by Tenant,
unless (1) Landlord undertakes same without Reasonable Cause and (2) the Initial
or Updated Disclosure Certificate (as such terms are defined in Section 25.2.4
below) provided by Tenant indicates that Tenant’s current and proposed future
uses of Hazardous Substances on or about the Premises are limited to reasonable
and customary amounts of Hazardous Substances customarily used connection with
the Permitted Use. The foregoing rights granted to Landlord shall not, however,
create (i) a duty on Landlord’s part to inspect, test, investigate, monitor or
otherwise observe the Premises or the activities of Tenant or any Tenant Party
with respect to Hazardous Substances, including, but not limited to, Tenant’s
operation, use or remediation thereof, or (ii) liability on the part of Landlord
or any Landlord Party for Tenant’s use, storage, treatment, transportation,
release, or disposal of any Hazardous Substances, it being understood that
Tenant shall be solely responsible for all liability in connection therewith.

25.2.2 Landlord Notification. Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
directed to or from, or relating to, Tenant concerning environmental issues at
the Premises or the Project, including, without limitation, documents relating
to the release, potential release, investigation, compliance, cleanup and
abatement of Hazardous Substances, and any claims, causes of action or other
legal documents related to same. Within twenty-four (24) hours following
Tenant’s knowledge of any unauthorized release, spill or discharge of Hazardous
Substances, in, on, or about the Premises or Project, Tenant shall endeavor to
provide written notice to Landlord fully describing the event. Tenant shall also
provide Landlord with a copy of any document or correspondence submitted by or
on behalf of Tenant to any regulatory agency as a result of or in connection
with any such unauthorized release, spill or discharge. Within twenty-four
(24) hours of receipt by Tenant of any warning, notice of violation, permit
suspension or similar disciplinary measure relating to Tenant’s actual or
alleged failure to comply with any environmental law, rule, regulation,
ordinance or permit, Tenant shall provide written notice to Landlord.

25.2.3 Remedial Work by Tenant. If any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or remediation of
Hazardous Substances (collectively, “Remedial Work”) is required under any
applicable Laws as a result of the handling, use, storage, treatment,
transportation or disposal of any Hazardous Substances by Tenant or any Tenant
Party, then Tenant shall perform or cause to be performed the Remedial Work in
compliance with applicable Laws or, at Landlord’s option, Landlord may cause
such Remedial Work to be performed and Tenant shall reimburse Landlord for the
reasonable costs thereof within thirty (30) days after demand therefor. All
Remedial Work performed by Tenant shall be performed by one or more contractors,
selected by Tenant and approved in advance in writing by Landlord, and under the
supervision of a consulting engineer selected by Tenant and approved in advance
in writing by Landlord. All costs and expenses of such Remedial Work shall be
paid by Tenant, including, without limitation, the charges of such
contractor(s), the consulting engineer and Landlord’s reasonable attorneys’ and
experts’ fees and costs incurred in connection with monitoring or review of such
Remedial Work.

 

-43-



--------------------------------------------------------------------------------

25.2.4 Remedial Work by Landlord. Landlord agrees to remediate any Hazardous
Substances in, on or under the Project in accordance with Landlord’s O&M Manual
for the Building (i) to the extent such Hazardous Material was not brought onto
the Project by, or permitted (to the extent within Tenant’s reasonable control)
to be brought onto the Project by, Tenant or a Tenant Party, and (ii) to the
extent that Landlord’s failure to so remediate would be in violation of
applicable Laws and would prevent Tenant from obtaining or maintaining a
certificate of occupancy for the Premises, or would unreasonably and materially
affect the safety of Tenant’s employees or create a material health hazard for
Tenant’s employees, or would otherwise materially and adversely affect Tenant’s
use of or access to the Premises. Landlord has currently not received any
written information, notice, or report regarding the presence of Hazardous
Substances in the Building.

25.2.5 Hazardous Substances Disclosure Certificate. Prior to executing this
Lease, Tenant has completed, executed and delivered to Landlord a Hazardous
Materials Disclosure Certificate (“Initial Disclosure Certificate”), a fully
completed copy of which is attached hereto as Exhibit E and incorporated herein
by this reference. The completed Hazardous Substances Disclosure Certificate
shall be deemed incorporated into this Lease for all purposes, and Landlord
shall be entitled to rely fully on the information contained therein. Tenant
shall, at such times as Tenant desires to handle, produce, treat, store, use,
discharge or dispose of new or additional Hazardous Substances on or about the
Premises that were not listed on the Initial Disclosure Certificate, complete,
execute and deliver to Landlord an updated Disclosure Certificate (each, an
“Updated Disclosure Certificate”) describing Tenant’s then current and proposed
future uses of Hazardous Substances on or about the Premises, which Updated
Disclosure Certificates shall be in the same format as that which is set forth
in Exhibit E or in such updated format as Landlord may reasonably require from
time to time. Tenant shall deliver an Updated Disclosure Certificate to Landlord
not less than thirty (30) days prior to the date Tenant intends to commence the
manufacture, treatment, use, storage, handle, discharge or disposal of new or
additional Hazardous Substances on or about the Premises, and Landlord shall
have the right to approve or disapprove such new or additional Hazardous
Substances in its reasonable business judgment, taking into consideration uses
in the Comparable Buildings. Tenant shall make no use of Hazardous Substances on
or about the Premises except as described in the Initial Disclosure Certificate
or as otherwise approved by Landlord in writing in accordance with this
Section 25.2.

25.2.6 Mold.

25.2.6.1 Because mold spores are present essentially everywhere and mold can
grow in almost any moist location, Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices”). Tenant will, at its sole cost and expense keep and
maintain the Premises in good order and condition in accordance with the Mold
Prevention Practices and acknowledges that the control of moisture, and
prevention of mold within the Premises, are integral to its obligations under
this Lease.

25.2.6.2 Tenant, at its sole cost and expense, shall:

(1) Regularly monitor the Premises for the presence of mold and any conditions
that reasonably can be expected to give rise or be attributed to mold or fungus
including, but not limited to, observed or suspected instances of water damage,
condensation, seepage, leaks or any other water penetration (from any source,
internal or external), mold growth, mildew, repeated complaints of respiratory
ailments or eye irritation by Tenant’s employees or any other occupants of the
Premises, or any notice from a governmental agency of complaints regarding the
indoor air quality at the Premises (the “Mold Conditions”); and

 

-44-



--------------------------------------------------------------------------------

(2) Immediately notify Landlord in writing if it observes, suspects, has reason
to believe that mold or Mold Conditions exist at the Premises.

25.2.6.3 In the event of suspected mold or Mold Conditions at the Premises,
Landlord may cause an inspection of the Premises to be conducted, during such
time as Landlord may designate, to determine if mold or Mold Conditions are
present at the Premises.

25.2.7 Surrender. Tenant shall surrender the Premises to Landlord upon the
expiration or earlier termination of this Lease free of (a) mold or Mold
Conditions caused or exacerbated by the negligent or intentional acts or
omissions of Tenant or any Tenant Parties, and free of debris and waste and
(b) Hazardous Substances placed on, about or near the Premises by Tenant or any
Tenant Parties, and in a condition which complies with all Environmental Laws
with respect to such Hazardous Materials. Tenant’s obligations and liabilities
pursuant to the provisions of this Section 25.2 shall be in addition to any
other surrender requirement in this Lease and shall survive the expiration of
the Lease Term or any earlier termination of this Lease.

25.2.8 Definitions. As used in this Lease, the following terms shall be defined
as follows:

25.2.8.1 “Hazardous Substances” means (1) any substance or material that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances,” “pollutant,” “contaminant,” “hazardous waste,”
or “solid waste” in any Environmental Law (as hereinafter defined);
(2) petroleum or petroleum derivatives, including crude oil or any fraction
thereof, all forms of natural gas, and petroleum products or by-products or
waste; (3) polychlorinated biphenyls (PCB’s); (4) asbestos and asbestos
containing materials (whether friable or non-friable); (5) lead and lead based
paint or other lead containing materials (whether friable or non-friable);
(6) urea formaldehyde; (7) microbiological pollutants; (8) batteries or liquid
solvents or similar chemicals; (9) radon gas; (10) mildew, fungus, mold,
bacteria and/or other organic spore material, whether or not airborne,
colonizing, amplifying or otherwise; and (11) any additional substance, material
or waste (A) the presence of which on or about the Premises (i) requires
reporting, investigation or remediation under any Environmental Laws,
(ii) causes or threatens to cause a nuisance on the Premises or any adjacent
area or property or poses or threatens to pose a hazard to the health or safety
of persons on the Premises or any adjacent area or property, or (iii) which, if
it emanated or migrated from the Premises, could constitute a trespass, or
(B) which is now or is hereafter classified or considered to be hazardous or
toxic under any Environmental Laws.

25.2.8.2 “Environmental Laws” means all statutes, terms, conditions,
limitations, restrictions, standards, prohibitions, obligations, schedules,
plans and timetables that are contained in or promulgated pursuant to any
federal, state or local laws (including rules, regulations, ordinances, codes,
judgments, orders, decrees, contracts, permits, stipulations, injunctions, the
common law, court opinions, and demand or notice letters issued, entered,
promulgated or approved thereunder), relating to pollution or the protection of
the environment, including laws relating to emissions, discharges, releases or
threatened releases of Hazardous Substances into ambient air, surface water,
ground water or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances including but not limited to the: Comprehensive
Environmental Response Compensation and Liability Act of 1980 (CERCLA), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42
U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C.

 

-45-



--------------------------------------------------------------------------------

6901 et seq.; Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic
Substances Control Act, 15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et
seq.; and the Safe Drinking Water Act, 42 U.S.C. § 300f et seq. “Environmental
Laws” shall include any statutory or common law that has developed or develops
in the future regarding mold, fungus, microbiological pollutants, mildew,
bacteria and/or other organic spore material. “Environmental Laws” shall not
include laws relating to industrial hygiene or worker safety, except to the
extent that such laws address asbestos and asbestos containing materials
(whether friable or non-friable) or lead and lead based paint or other lead
containing materials.

25.3 Survival. Tenant’s obligations under this Article 25 shall survive the
expiration or of the Lease Term or any earlier termination of this Lease until
all Claims within the scope of this Article 25 are fully, finally, and
absolutely barred by the applicable statutes of limitations.

ARTICLE 26

LATE CHARGES

If any installment of Rent is not received by Landlord or Landlord’s designee
within five (5) business days after written notice from Landlord (a “Late
Payment Notice”) that such payment of Rent was not paid when due, then Tenant
shall pay to Landlord a late charge equal to the greater of 5% of the overdue
amount or $250; provided, however, in the event that Tenant has not received any
Late Payment Notice(s) during the immediately preceding twelve (12) month
period, then Landlord hereby agrees to waive, and Tenant shall not be required
to pay, such late charge. In addition, any Rent that is not paid within
10 business days after Tenant’s receipt of a Late Payment Notice shall bear
interest, from its due date until paid, at a rate equal to the lesser of 18% per
annum or the highest rate permitted by applicable Law. Such late charges and
interest shall be deemed Additional Rent, not liquidated damages, and Landlord’s
right to collect such amounts shall not limit any of Landlord’s other rights and
remedies hereunder or at Law.

ARTICLE 27

LANDLORD’S RIGHT TO CURE DEFAULT

Landlord shall have the right, at its option, to cure any Default, without
waiving its rights and remedies based upon such Default and without releasing
Tenant from any obligations hereunder, in which event Tenant shall pay to
Landlord, upon demand, all costs incurred by Landlord in performing such cure
(including reasonable attorneys’ fees). Tenant’s obligations under this
Article 27 shall survive the expiration or sooner termination of this Lease.

ARTICLE 28

ENTRY BY LANDLORD

Landlord reserves the right, at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency), to enter the Premises to
(i) inspect the Premises; (ii) show the Premises to prospective purchasers, to
current or prospective Security Holders or insurers, or, during the last
12 months of the Lease Term (or while an uncured Default exists), to prospective
tenants; (iii) post notices of nonresponsibility; or (iv) perform maintenance,
repairs or alterations. Notwithstanding anything to the contrary in this
Article 28, Landlord may enter the Premises, at any time and without prior
notice to Tenant, to (A) perform required services, including janitorial service
(which janitorial services shall be performed between the hours of 6:00 P.M. and
6:00 A.M.); (B) take possession of the Premises in accordance with Section 19.2
above; or (C) exercise its rights under Article 27 above. Upon entry,

 

-46-



--------------------------------------------------------------------------------

Landlord may take such steps, including temporary closure of the Premises, as
are reasonably required to accomplish the foregoing purposes. Landlord shall at
all times have a key with which to unlock all the doors in the Premises.
Notwithstanding anything to the contrary set forth in this Article 28, Tenant
may designate in writing certain reasonable areas of the Premises as “Secured
Areas” should Tenant require such areas for the purpose of securing certain
valuable property or confidential information. In connection with the foregoing,
Landlord shall not enter such Secured Areas except in the event of an emergency.
Landlord need not clean any area designated by Tenant as a Secured Area and
shall only maintain or repair such secured areas to the extent (i) such repair
or maintenance is required in order to maintain and repair the Base Building;
(ii) as required by applicable Law, or (iii) in response to specific requests by
Tenant and in accordance with a schedule reasonably designated by Tenant,
subject to Landlord’s reasonable approval. In an emergency, Landlord shall have
the right to use any means Landlord may deem proper to open the doors in and to
the Premises. Any entry into the Premises by Landlord as provided herein shall
not be deemed to be a forcible or unlawful entry into or detainer of, or a
constructive eviction of Tenant from, any portion of the Premises, and Tenant
shall not be entitled to any damages or abatement of Rent in connection with
such entry.

ARTICLE 29

TENANT PARKING

Tenant shall have the right to park in the Project’s parking facilities (the
“Parking Facilities”), in common with other tenants of the Project, upon the
terms and conditions contained in this Article 29. Tenant shall not use more
than the number of unreserved parking spaces set forth in Section 8 of the
Summary. Such parking shall be free throughout the Lease Term (including any
Option Term), but Tenant shall pay to Landlord any fees, taxes or other charges
imposed by the Regional Air Quality Control Board or any other governmental or
quasi-governmental agency in connection with the Parking Facilities, to the
extent such amounts are equitably allocated to Tenant by Landlord. Landlord
shall not be liable to Tenant, nor shall this Lease be affected, if any parking
is impaired by (or any parking charges are imposed as a result of) any Law.
Tenant’s rights under this Article 29 are conditioned upon Tenant’s reasonably
abiding by, and causing its employees and invitees to abide by, all rules and
regulations established by Landlord from time to time for the orderly operation
and use of the Parking Facilities (including any sticker or other identification
system and the prohibition of vehicle repair and maintenance activities in the
Parking Facilities). Landlord may, in its reasonable non-discriminatory
judgment, allocate and assign parking passes among Tenant and the other tenants
in the Project. Tenant’s use of the Parking Facilities shall be at Tenant’s sole
risk, and Landlord shall have no liability for any personal injury or damage to
or theft of any vehicles or other property occurring in the Parking Facilities
or otherwise in connection with any use of the Parking Facilities by Tenant, its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facilities at any time and may,
without incurring any liability to Tenant and without any abatement of Rent,
from time to time close off or restrict access to the Parking Facilities for
purposes of facilitating any such alteration; provided, however, that Landlord
shall act reasonably to avoid (or, where unavoidable, to minimize) interference
with Tenant’s use or access to the Parking Facilities. Landlord may delegate its
responsibilities hereunder to a parking operator, in which case (i) such parking
operator shall have all the rights of control reserved herein by Landlord,
(ii) Tenant shall enter into a parking agreement with such parking operator,
(iii) Tenant shall not be required to pay Landlord or such parking operator any
charge for the parking spaces, and (iv) Landlord shall have no liability for
claims arising through acts or omissions of such parking operator except to the
extent caused by Landlord’s active negligence or willful misconduct. Tenant’s
parking rights under this Article 29 are solely for the benefit of Tenant’s
employees and such rights may not be transferred without Landlord’s prior
written approval, except pursuant to a Transfer permitted under Article 14
above.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 30

MISCELLANEOUS PROVISIONS

30.1 Interpretation. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The captions of Articles and
Sections are for convenience only and shall not affect the interpretation of
such Articles and Sections. As used in this Lease, the terms “herein,” “hereof,”
“hereto” and “hereunder” refer to this Lease and wherever the words “include,”
“includes” or “including” are used in this Lease, they shall be deemed, as the
context indicates, to be followed by the words “but (is/are) not limited to”.
Any reference herein to “any part” or “any portion” of the Premises, the
Building, the Property, the Project or any other property shall be construed to
refer to all or any part of such property. Wherever this Lease requires Tenant
to comply with any Law, rule, regulation, program, procedure or other
requirement or prohibits Tenant from engaging in any particular conduct, this
Lease shall be deemed also to require Tenant to cause each of its employees,
licensees, invitees and subtenants, and any other person claiming by, through or
under Tenant, to comply with such requirement or refrain from engaging in such
conduct, as the case may be. Wherever this Lease requires Landlord to provide a
customary service or to act in a reasonable manner (whether in incurring an
expense, establishing a rule or regulation, providing an approval or consent, or
performing any other act), this Lease shall be deemed also to provide that
whether such service is customary or such conduct is reasonable shall be
determined by reference to the practices of owners of buildings that (i) are
comparable to the Building in size, age, class, quality and location, and
(ii) at Landlord’s option, have been, or are being prepared to be, certified
under the U.S. Green Building Council’s Leadership in Energy and Environmental
Design (LEED) rating system or a similar rating system. Tenant waives the
benefit of any rule that a written agreement shall be construed against the
drafting party.

30.2 Binding Effect. The provisions of this Lease shall, as the case may
require, bind or inure to the benefit of the respective successors and assigns
of Landlord and Tenant, provided that this clause shall not permit any
assignment by Tenant contrary to the provisions of Article 14 above.

30.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction of Tenant’s obligations
under this Lease.

30.4 Modification of Lease. If any current or prospective Security Holder
requires a written amendment of this Lease that will not cause an increased cost
to Tenant or otherwise materially and adversely change the rights and
obligations of Tenant hereunder, Tenant shall execute such an amendment and
deliver it to Landlord within 10 business days after Landlord’s request
therefor. At the request of Landlord or any Security Holder, Tenant shall
execute a memorandum of Lease and deliver it to Landlord within 10 business days
after such request.

30.5 Transfer of Landlord’s Interest. Landlord shall have the right to transfer
all or any portion of its interest in the Project or Building and in this Lease,
and, in the event of any such transfer (which transfer shall include the
Security Deposit), Landlord shall automatically be released from, Tenant shall
look solely to the transferee for the performance of, and the transferee shall
be deemed to have assumed, all of Landlord’s obligations arising hereunder after
the date of such transfer (including the return of any Security Deposit), and
Tenant shall attorn to the transferee as provided in Article 18 above.

 

-48-



--------------------------------------------------------------------------------

30.6 Prohibition Against Recording. Except as provided in Section 30.4 above,
neither this Lease nor any memorandum, affidavit or other writing with respect
thereto shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant.

30.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing contained herein shall empower Tenant to do any act
that can encumber the title of Landlord.

30.8 Relationship of Parties. Nothing in this Lease shall be construed to create
the relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

30.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord may elect in its sole and absolute discretion.

30.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

30.11 Partial Invalidity. If any provision of this Lease is to any extent
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those with respect to
which it is invalid or unenforceable, shall not be affected thereby, and every
other provision of this Lease shall be valid and enforceable to the fullest
extent permitted by Law.

30.12 Covenant of Quiet Enjoyment. Landlord covenants that so long as Tenant
performs all of its obligations hereunder, Tenant shall have peaceful and quiet
possession of the Premises against any party lawfully claiming by, through or
under Landlord, subject to the terms hereof. The foregoing covenant is in lieu
of any other covenant express or implied.

30.13 Entire Agreement. This Lease and the attached exhibits, which are
incorporated into and made a part of this Lease, set forth the entire agreement
between the parties with respect to the leasing of the Premises and supersede
and cancel all previous negotiations, arrangements, communications, agreements
and understandings, if any, between the parties hereto (none of which shall be
used to interpret this Lease). Tenant acknowledges that in entering into this
Lease it has not relied on any representation, warranty or statement, whether
oral or written, not expressly set forth herein. This Lease can be modified only
by a written agreement signed by the parties hereto.

30.14 Reserved Rights. Landlord reserves to itself all rights not expressly
granted to Tenant hereunder, including the right, in Landlord’s sole and
absolute discretion, to lease, renovate, improve, alter, subdivide, demolish,
construct or develop the Project, or enter into new Underlying Documents with
owners of other property, and no such act, or failure to so act, shall
constitute a breach of any obligation to Tenant or give rise to any remedy,
including any remedy of constructive eviction, damages or abatement of Rent.

30.15 Force Majeure. If either party is prevented from performing any of its
obligations hereunder as a result of any strike; lockout; labor dispute; act of
God, war or terrorism; inability to obtain services, labor or materials (or
reasonable substitutes therefor); governmental action; civil commotion; fire or
other casualty; or other cause beyond the reasonable control of such party,
other than financial inability (collectively, a “Force Majeure”), then,
notwithstanding anything to the contrary in this Lease,

 

-49-



--------------------------------------------------------------------------------

such obligation shall be excused during the period of such prevention, and if
this Lease specifies a time period for the performance of such obligation, such
time period shall be extended by the period of such prevention; provided,
however, that nothing in this Section 30.15 shall (a) permit Tenant to holdover
in the Premises after the expiration or earlier termination of this Lease, or
(b) excuse any obligation to pay Rent, any of Tenant’s obligations under
Article 5, 22 or 24 above or Section 30.18.2 or 30.18.3 below, or any of
Tenant’s obligations whose nonperformance would unreasonably interfere with any
other occupant’s use, occupancy or enjoyment of its respective premises or the
Project.

30.16 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by Law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested, (B) delivered by a nationally recognized courier service, or
(C) delivered personally. Any Notice shall be sent or delivered to the address
set forth in Section 9 (if Tenant is the recipient) or Section 10 (if Landlord
is the recipient) of the Summary, or to such other place (other than a P.O. box)
as the recipient may from time to time designate in a Notice to the other party.
Any Notice shall be deemed to be received on the earlier to occur of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service in the manner described above.

30.17 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

30.18 Representations and Warranties. Tenant represents, warrants and covenants
as follows:

30.18.1 If Tenant is not a natural person, then (a) Tenant has full power and
authority to execute, deliver and perform its obligations under this Lease, and
each person signing on behalf of Tenant is authorized to do so; (b) Tenant is,
and at all times during the Lease Term will remain, duly organized, validly
existing and in good standing under the laws of the state of its formation and
qualified to do business in the state of California; and (c) Tenant shall,
within 10 days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority, good standing and qualification.

30.18.2 Tenant has not, and at no time during the Lease Term will have, (a) made
a general assignment for the benefit of creditors, (b) filed any voluntary
petition in bankruptcy or suffered the filing of an involuntary petition by any
creditors which remains un-dismissed more than 30 days after filing,
(c) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, which receivership remains in effect more than
30 days after appointment, (d) suffered the attachment or other judicial seizure
of all or substantially all of its assets, (e) admitted in writing its inability
to pay its debts as they come due, or (f) made an offer of settlement, extension
or composition to its creditors generally.

30.18.3 Tenant is not, and at no time during the Lease Term will be, (a) in
violation of any Anti-Terrorism Law (defined below); (b) conducting any business
or engaging in any transaction or dealing with any Prohibited Person (defined
below), including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 (defined below); or
(d) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law. Neither Tenant nor any of
its Affiliates, officers, directors, shareholders, partners, members or lease
guarantors is, or at any time during the Lease Term

 

-50-



--------------------------------------------------------------------------------

will be, a Prohibited Person. As used herein, “Anti-Terrorism Law” means any Law
relating to terrorism, anti-terrorism, money-laundering or anti-money laundering
activities, including the United States Bank Secrecy Act, the United States
Money Laundering Control Act of 1986, Executive Order No. 13224, and Title 3 of
the USA Patriot Act (defined below), and any regulations promulgated under any
of them, each as may be amended from time to time. As used herein, “Executive
Order No. 13224” means Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001, and relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,”
as may be amended from time to time. As used herein, “Prohibited Person” means
(1) a person or entity that is listed in, or owned or controlled by a person or
entity that is listed in, the Annex to Executive Order No. 13224; (2) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (3) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf, or at any
replacement website or other official publication of such list. As used herein,
“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

30.19 Attorneys’ Fees. In any lawsuit, action, arbitration, quasi-judicial
proceeding, administrative proceeding or other proceeding brought by either
party to enforce such party’s rights or remedies under this Lease, the
prevailing party shall be entitled to reasonable attorneys’ fees and all costs,
expenses and disbursements in connection with such action or proceeding,
including all costs of expert consultation and other reasonable investigation,
which sums may be included in any judgment or decree entered in such action or
proceeding in favor of the prevailing party. In addition, Tenant shall pay all
reasonable attorneys’ fees and other fees and costs, including costs of expert
consultation and other reasonable investigation, that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder, (a) where an action or proceeding is not brought, or (b) in any
voluntary or involuntary bankruptcy case, assignment for the benefit of
creditors, or other insolvency, liquidation or reorganization proceeding
involving Tenant or this Lease, including all motions and proceedings regarding
relief from automatic stay, lease assumption or rejection and/or extensions of
time related thereto, lease designation, use of cash collateral, claim
objections, and disclosure statements and plans of reorganization.

30.20 Governing Law; WAIVER OF TRIAL BY JURY.

30.20.1 This Lease shall be construed and enforced in accordance with the Laws
of the State of California.

30.20.2 THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY
REMEDY. IF IN AN ACTION COMMENCED BETWEEN THE PARTIES, THE JURY WAIVER
PROVISIONS OF THIS SECTION 30.20.2 ARE HELD TO BE UNENFORCEABLE UNDER CALIFORNIA
LAW, THEN THE PARTY SUCCESSFULLY CHALLENGING THE JURY TRIAL WAIVER SHALL PAY ALL
COSTS AND EXPENSES INCURRED IN SUCH ACTION (INCLUDING ATTORNEYS’ FEES), THE
ACTION SHALL BE DISMISSED, AND THE FOLLOWING PROVISIONS SHALL APPLY. It is the
desire and intention of the parties to agree upon a mechanism and procedure
under which controversies and disputes arising out of this Lease or related to
the Premises will be resolved in a prompt and expeditious manner. Accordingly,
except with respect to actions for unlawful or forcible detainer or with respect
to the prejudgment remedy of attachment, any action, proceeding or counterclaim
brought by

 

-51-



--------------------------------------------------------------------------------

either party hereto against the other (and/or against its officers, directors,
employees, agents or subsidiaries or affiliated entities) on any matters arising
out of or in any way connected with this Lease, Tenant’s use or occupancy of the
Premises and/or any claim of injury or damage, whether sounding in contract,
tort, or otherwise, shall be heard and resolved by a referee under the
provisions of the California Code of Civil Procedure, Sections 638 — 645.1,
inclusive (as same may be amended, or any successor statute(s) thereto) (the
“Referee Sections”). Any fee to initiate the judicial reference proceedings and
all fees charged and costs incurred by the referee shall be paid by the party
initiating such procedure (except that if a reporter is requested by either
party, then a reporter shall be present at all proceedings where requested and
the fees of such reporter – except for copies ordered by the other parties –
shall be borne by the party requesting the reporter); provided however, that
allocation of the costs and fees, including any initiation fee, of such
proceeding shall be ultimately determined in accordance with Section 30.20
above. The venue of the proceedings shall be in the county in which the Premises
is located. Within 10 days of receipt by any party of a written request to
resolve any dispute or controversy pursuant to this Section 30.20.2, the parties
shall agree upon a single referee who shall try all issues, whether of fact or
law, and report a finding and judgment on such issues as required by the Referee
Sections. If the parties are unable to agree upon a referee within such 10-day
period, then any party may thereafter file a lawsuit in the county in which the
Premises is located for the purpose of appointment of a referee under the
Referee Sections. If the referee is appointed by the court, the referee shall be
a neutral and impartial retired judge with substantial experience in the
relevant matters to be determined, from Jams/Endispute, Inc., the American
Arbitration Association or similar mediation/arbitration entity. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor any other damages that are not permitted by the
express provisions of this Lease, and the parties hereby waive any right to
recover any such damages. The parties shall be entitled to conduct all discovery
as provided in the California Code of Civil Procedure, and the referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge, with rights to regulate discovery and to issue and enforce
subpoenas, protective orders and other limitations on discovery available under
California Law. The reference proceeding shall be conducted in accordance with
California Law (including the rules of evidence), and in all regards, the
referee shall follow California Law applicable at the time of the reference
proceeding. The parties shall promptly and diligently cooperate with one another
and the referee, and shall perform such acts as may be necessary to obtain a
prompt and expeditious resolution of the dispute or controversy in accordance
with the terms of this Section 30.20.2. In this regard, the parties agree that
the parties and the referee shall use best efforts to ensure that (a) discovery
be conducted for a period no longer than 6 months from the date the referee is
appointed, excluding motions regarding discovery, and (b) a trial date be set
within 9 months of the date the referee is appointed. In accordance with
Section 644 of the California Code of Civil Procedure, the decision of the
referee upon the whole issue must stand as the decision of the court, and upon
the filing of the statement of decision with the clerk of the court, or with the
judge if there is no clerk, judgment may be entered thereon in the same manner
as if the action had been tried by the court. Any decision of the referee and/or
judgment or other order entered thereon shall be appealable to the same extent
and in the same manner that such decision, judgment, or order would be
appealable if rendered by a judge of the superior court in which venue is proper
hereunder. The referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law. The parties intend this general
reference agreement to be specifically enforceable in accordance with the Code
of Civil Procedure. Nothing in this Section 30.20.2 shall prejudice the right of
any party to obtain provisional relief or other equitable remedies from a court
of competent jurisdiction as shall otherwise be available under the Code of
Civil Procedure and/or applicable court rules.

 

-52-



--------------------------------------------------------------------------------

30.20.3 IF LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT
OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF
ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY
SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT
LAW. IN ADDITION, IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND
TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE
STATE OF CALIFORNIA, AND (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY
CALIFORNIA LAW.

30.20.4 THE PROVISIONS OF THIS SECTION 30.20 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.

30.21 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute an option or offer to lease, and this
instrument is not effective, as a lease or otherwise, until execution and
delivery by both Landlord and Tenant.

30.22 Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease, and Landlord shall
pay any commissions due and owing to Tenant’s Broker as a result of this Lease
pursuant to a separate written agreement between Landlord and Tenant’s Broker.
Tenant shall indemnify, defend, and hold Landlord harmless from all claims of
any brokers, other than Tenant’s Broker, claiming to have represented Tenant in
connection with this Lease. Landlord shall indemnify, defend and hold Tenant
harmless from all claims of any brokers, including Landlord’s Broker, claiming
to have represented Landlord in connection with this Lease. Tenant acknowledges
that any Affiliate of Landlord that is involved in the negotiation of this Lease
is representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

30.23 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent,
and Tenant hereby waives the benefit of any Law to the contrary and agrees that,
except as otherwise expressly provided in this Lease, if Landlord fails to
perform its obligations hereunder, Tenant shall not be entitled to make any
repairs or perform any other acts hereunder at Landlord’s expense or to set off
any Rent against Landlord. Where Landlord agrees in this Lease to act reasonably
in the granting of any consent or approval, Landlord also covenants not to
unreasonably delay or condition such consent or approval.

30.24 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name or address of the Project or Building in its sole and
absolute discretion. Without Landlord’s prior written consent, Tenant shall not
use the name of the Project or Building in advertising or other publicity or for
any purpose other than as the address of the business to be conducted by Tenant
in the Premises.

30.25 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties had executed the same document. Both counterparts
shall be construed together and shall constitute a single lease.

30.26 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly

 

-53-



--------------------------------------------------------------------------------

confidential and shall not disclose such confidential information to any person
or entity other than Tenant’s financial, legal and space-planning consultants,
except that Tenant may disclose this Lease as required by Laws or regulations
imposed by the Securities and Exchange Commission, NASDAQ or any other exchange
on which Tenant’s shares are listed, or in connection with any proceeding to
enforce or interpret this Lease. In addition, Landlord hereby acknowledges that
Tenant will after execution of this Lease file both a summary disclosure of the
terms of this Lease and a complete copy of this Lease with the Securities and
Exchange Commission and that the contents hereof will become public knowledge.
Notwithstanding anything set forth herein to the contrary, Landlord hereby
consents to such filings.

30.27 No Violation. Tenant represents and warrants that neither its execution of
nor its performance under this Lease will cause Tenant to be in violation of any
agreement or Law.

30.28 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all provisions of
Articles 7 and 8 above; (ii) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord’s reasonable opinion; (iii) the Lines
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation and shall be surrounded by a protective
conduit reasonably acceptable to Landlord; (iv) the Lines shall be clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, telephone number and the name of the
person to contact in the case of an emergency (A) every four feet (4’) outside
the Premises (including the electrical room risers and other Common Areas), and
(B) at the Lines’ termination point(s); (v) any new or existing Lines serving
the Premises shall comply with all applicable Laws; (vi) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal; and (vii) Tenant shall pay all costs in
connection therewith. Unless otherwise instructed by Landlord (by notice to
Tenant delivered no later than 90 days prior to the Expiration Date or 30
following the earlier termination of this Lease, as applicable), Tenant shall,
at its expense, before the expiration or earlier termination of this Lease,
remove any Lines located in or serving the Premises and repair any resulting
damage.

30.29 Transportation Management. Tenant shall comply with all present or future
programs intended to manage parking, transportation or traffic in and around the
Project and/or the Building, and, in connection therewith, Tenant shall take
responsible action for planning and managing the transportation of all employees
located at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities; provided, however, Tenant shall not be required to
comply with any programs applicable solely due to Landlord’s redevelopment of
the Project that increases occupancy density. Such programs may include, without
limitation: (i) restrictions on the number of peak-hour vehicle trips generated
by Tenant; (ii) increased vehicle occupancy; (iii) implementation of an in-house
ridesharing program and an employee transportation coordinator; (iv) working
with employees and any Project-, Building- or area-wide ridesharing program
manager; (v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) utilizing flexible work shifts for
employees.

[signature page to follow]

 

-54-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD: CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership By:  

/s/ John C. Moe

Name:  

John C. Moe

Title:  

Managing Director

TENANT:

ATHEROS COMMUNICATIONS, INC.,

a Delaware corporation

By:  

/s/ Craig H. Barratt

Name:  

Craig H. Barratt, Ph.D.

Title:  

President and CEO

  [chairman, president or vice-president] By:  

/s/ Jack Lazar

Name:  

Jack Lazar

Title:  

Vice President and Chief Financial Officer

  [secretary, assistant secretary, chief financial officer or assistant
treasurer]

 

-55-



--------------------------------------------------------------------------------

EXHIBIT A

SKYPORT PLAZA

OUTLINE OF PREMISES

FIRST FLOOR PREMISES

LOGO [g26183ex10_1pg056.jpg]

 

  EXHIBIT A     -1-  



--------------------------------------------------------------------------------

SECOND FLOOR PREMISES

LOGO [g26183ex10_1pg057.jpg]

 

  EXHIBIT A     -2-  



--------------------------------------------------------------------------------

THIRD FLOOR PREMISES

LOGO [g26183ex10_1pg058.jpg]

 

  EXHIBIT A     -3-  



--------------------------------------------------------------------------------

FOURTH FLOOR PREMISES (MUST-TAKE SPACE)

LOGO [g26183ex10_1pg059.jpg]

 

  EXHIBIT A     -4-  



--------------------------------------------------------------------------------

FIFTH FLOOR PREMISES

LOGO [g26183ex10_1pg060.jpg]

 

  EXHIBIT A     -5-  



--------------------------------------------------------------------------------

SIXTH FLOOR PREMISES

LOGO [g26183ex10_1pg061.jpg]

 

  EXHIBIT A     -6-  



--------------------------------------------------------------------------------

SEVENTH FLOOR PREMISES

LOGO [g26183ex10_1pg062.jpg]

 

  EXHIBIT A     -7-  



--------------------------------------------------------------------------------

EIGHT FLOOR PREMISES

LOGO [g26183ex10_1pg063.jpg]

 

  EXHIBIT A     -8-  



--------------------------------------------------------------------------------

EXHIBIT B

SKYPORT PLAZA

TENANT WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Premises” means, as applicable, the initial Premises and the Must-Take
Space. “Tenant Improvements” means the initial Alterations performed by Tenant
in order to prepare the Premises for occupancy. “Tenant Improvement Work” means
the construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.
Landlord and Tenant hereby acknowledge and agree that the construction of the
Tenant Improvements in the initial Premises and the Must-Take Space may, at
Tenant’s option, occur during different time periods.

 

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of (i) $6,152,601.60 (i.e., $38.40 per
rentable square foot of the initial Premises), with respect to the initial
Premises, and (ii) $964,377.60 (i.e., $38.40 per rentable square foot of the
Must-Take Space), with respect to the Must-Take Space, to be applied toward the
Allowance Items (defined in Section 1.2 below). Tenant shall be responsible for
all costs associated with the Tenant Improvement Work, including the costs of
the Allowance Items, to the extent such costs exceed the Allowance. On or before
the first anniversary of the Lease Commencement Date (or, with respect to the
Must-Take Space, on or before the first anniversary of the Must-Take
Commencement Date), Tenant shall have the right to use any unused portion of the
Allowance (the “Unused Allowance”) as a credit against Base Rent then due and
owing under the Lease and any remaining balance of the Unused Allowance shall be
applied against the following monthly installment of Base Rent owing under the
Lease until the Unused Allowance has been depleted in its entirety.

1.2 Disbursement.

1.2.1 Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of Tenant’s architect, engineers and other
consultants (including any construction manager), and any fees reasonably
incurred by Landlord for review of Tenant’s plans and specifications (the
“Plans”) by Landlord’s third party consultants; (b) plan-check, permit and
license fees relating to performance of the Tenant Improvement Work; (c) the
cost of performing the Tenant Improvement Work, including after hours charges,
testing and inspection costs, freight elevator usage, hoisting and trash removal
costs, and contractors’ fees and general conditions; (d) the cost of any change
to the base, shell or core of the Premises or Building required by the Plans
(including if such change is due to the fact that such work is prepared on an
unoccupied basis), including all direct architectural and/or engineering fees
and expenses incurred in connection therewith; (e) the cost of any change to the
Plans or Tenant Improvement Work required by Law; (f) sales and use taxes;
(g) the costs of office, conference room and other furniture used in the
Premises; (h) the costs of telephone and data cabling and wiring; (i) the costs
associated with the design, fabrication and installation of Tenant’s Signage;
(j) the costs of moving from Tenant’s existing location(s) to the Premises, and
(k) the “Coordination Fee,” as that term is defined in Section 4.2 of this
Tenant Work Letter, and all other costs expended by Landlord in connection with
the performance of the Tenant Improvement Work.

 

  EXHIBIT B     -1-  



--------------------------------------------------------------------------------

1.2.2 Disbursement. Subject to the terms hereof, Landlord shall make monthly
disbursements of the Allowance for Allowance Items as follows:

1.2.2.1 Monthly Disbursements. Not more frequently than once per calendar month,
Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) invoices from all parties providing labor or materials
to the Premises; (iii) executed conditional mechanic’s lien releases from all
parties providing labor or materials to the Premises (along with unconditional
mechanic’s lien releases for any prior payments made pursuant to this paragraph)
satisfying California Civil Code § 3262(d); and (iv) all other information
reasonably requested by Landlord. Within 30 days after receiving such materials,
Landlord shall deliver a check to Tenant, payable jointly to Tenant and its
contractor, in the amount of the lesser of (a) the amount requested by Tenant
pursuant to the preceding sentence, less a 10% retention as to amounts payable
under the contract for construction of the Tenant Improvement Work (the
aggregate amount of such retentions shall be referred to in this Work Letter as
the “Final Retention”), or (b) the amount of any remaining portion of the
Allowance (not including the Final Retention). Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work or
materials described in Tenant’s payment request.

1.2.2.2 Final Retention. Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention within 30 days after the latest of
(a) the completion of the Tenant Improvement Work in accordance with the
approved plans and specifications; (b) Landlord’s receipt of (i) paid invoices
from all parties providing labor or materials to the Premises; (ii) executed
unconditional mechanic’s lien releases satisfying California Civil Code
§§ 3262(d) and 3262(d)(4); (iii) a certificate from Tenant’s architect, in a
form reasonably acceptable to Landlord, certifying that the Tenant Improvement
Work has been substantially completed; (iv) evidence that all governmental
approvals required for Tenant to legally occupy the Premises have been obtained;
and (v) any other information reasonably requested by Landlord; (c) Tenant’s
delivery to Landlord of “as built” drawings (in CAD format, if requested by
Landlord); or (d) Tenant’s compliance with Landlord’s standard “close-out”
requirements regarding city approvals, closeout tasks, Tenant’s contractor,
financial close-out matters, and Tenant’s vendors. Landlord’s payment of the
Final Retention shall not be deemed Landlord’s approval or acceptance of the
work or materials described in Tenant’s payment requests.

 

2 PLANS.

2.1 Preliminary Plans. Tenant shall cause Architect (as defined below) to
prepare preliminary plans (the “Preliminary Plans”) for the Tenant Improvement
to be performed in and to the Premises. Within five (5) business days after
Landlord’s receipt of the Preliminary Plans (unless additional time is
reasonably required due to the nature of the Preliminary Plans submitted by
Tenant, in which event Landlord shall inform Tenant, within such 5-business day
period, of the need for additional time and Landlord shall thereafter diligently
complete its review of such Preliminary Plans as quickly as reasonably
practical), Landlord shall either approve or disapprove the Preliminary Plans.
If Landlord disapproves the Preliminary Plans, then Landlord shall state in
reasonable detail the changes which Landlord requires to be made thereto. Tenant
thereafter shall submit to Landlord revised Preliminary Plans. Landlord shall
give Tenant written notice of its approval or disapproval of the revised
Preliminary Plans within two (2) business days after Landlord’s receipt thereof
(unless additional time is reasonably required due to the nature of the
revisions, in which event Landlord shall inform Tenant, within such 2-business
day period, of the need for additional time and Landlord shall thereafter
diligently complete its review of such Preliminary Plans as quickly as
reasonably practical). If Landlord disapproves the revised

 

  EXHIBIT B     -2-  



--------------------------------------------------------------------------------

Preliminary Plans, then Landlord and Tenant shall continue to follow the
procedures set forth in this Section 2.1 until Landlord approves the Preliminary
Plans. If Landlord neither expressly approves nor disapproves the Preliminary
Plans or the revised Preliminary Plans within the applicable time periods
provided above, Tenant may provide written notice of such failure to Landlord
and if Landlord thereafter fails to approve or disapprove the Preliminary Plans
or the revised Preliminary Plans within two (2) business days after Landlord’s
receipt of such notice, then the Lease Commencement Date (or Must-Take
Commencement Date, as the case may be), shall be extended for one day for each
day that occurs after the date Landlord receives such notice from Tenant and
before the date Landlord either approves or disapproves the Preliminary Plans or
the revised Preliminary Plans. Landlord shall notify Tenant in connection with
approval of the Preliminary Plans which of the Tenant Improvements depicted
therein (if any) must be removed upon expiration of the Lease Term or earlier
termination of the Agreement; and Landlord’s failure to do so shall constitute a
waiver of Landlord’s right to require the removal of the Tenant Improvements
depicted in the Preliminary Plans.

2.2 Final Plans. After Landlord’s approval of the Preliminary Plans for the
Tenant Improvements, Tenant shall cause Architect to commence preparing complete
plans, specifications and working drawings which incorporate and are consistent
with the approved Preliminary Plans, and which show in detail the intended
design, construction and finishing of all portions of the Tenant Improvements
described in the Preliminary Plans (collectively, the “Final Plans”). Within
five (5) business days after Landlord’s receipt of the Final Plans (unless
additional time is reasonably required due to the nature of the Final Plans
submitted by Tenant, in which event Landlord shall inform Tenant, within such
5-business day period, of the need for additional time and Landlord shall
thereafter diligently complete its review of such Final Plans as quickly as
reasonably practical), Landlord shall either approve or disapprove the Final
Plans. If Landlord disapproves the Final Plans, then Landlord shall state in
reasonable detail the changes which Landlord requires to be made thereto. Tenant
thereafter shall submit to Landlord revised Final Plans. Landlord shall give
Tenant written notice of its approval or disapproval of the revised Final Plans
within two (2) business days after the date of Landlord’s receipt thereof
(unless additional time is reasonably required due to the nature of the
revisions, in which event Landlord shall inform Tenant, within such 2-business
day period, of the need for additional time and Landlord shall thereafter
diligently complete its review of such Final Plans as quickly as reasonably
practical). If Landlord disapproves the revised Final Plans, then Landlord and
Tenant shall continue to follow the procedures set forth in this Section 2.2
until Landlord approves such Final Plans. If Landlord neither approves nor
disapproves the Final Plans within the applicable time periods provided above,
Tenant may provide written notice of such failure to Landlord and if Landlord
thereafter fails to approve or disapprove the Final Plans or the revised Final
Plans within two (2) business days after Landlord’s receipt of such notice, then
the Lease Commencement Date (or Must-Take Commencement Date, as the case may
be), shall be extended for one day for each day that occurs after the date
Landlord receives such notice from Tenant and before the date Landlord either
approves or disapproves the Final Plans or the revised Final Plans. Landlord
shall notify Tenant in connection with approval of the Final Plans which of the
Tenant Improvements depicted therein (if any) must be removed upon expiration of
the Lease Term or earlier termination of the Agreement; and Landlord’s failure
to do so shall constitute a waiver of Landlord’s right to require the removal of
the Tenant Improvements depicted in the Final Plans.

 

3 SELECTION OF ARCHITECT, CONTRACTOR AND SUBCONTRACTORS.

Tenant has selected Fennie+Mehl Architects (“Architect”) for the design and
preparation of Preliminary Plans and Final Plans for the Tenant Improvements.
Tenant may retain Architect’s administrative services throughout the performance
of the Tenant Improvements. Tenant may elect to change the Architect and may
select its construction manager, general contractor and subcontractors, all
subject to Landlord’s reasonable prior approval; provided, however, that
Landlord hereby pre-approves the persons and entities listed in attached
Schedule B-1 to perform in the capacity or capacities for which

 

  EXHIBIT B     -3-  



--------------------------------------------------------------------------------

they are identified in Schedule B-1. Landlord shall be deemed to have approved
of any architect, construction manager, general contractor and/or subcontractors
proposed by written notice from Tenant to Landlord unless Landlord, within two
(2) days after receipt of Tenant’s request for approval, notifies Tenant in
writing of Landlord’s disapproval of such proposed architect, construction
manager, general contractor and subcontractors and states in reasonable detail
the specific reasons for such disapproval.

 

4 MISCELLANEOUS

4.1 Use of Facilities. During the construction of the Tenant Improvements, and
subject to compliance with Landlord’s reasonable and customary construction
rules and regulations applicable to the Building (as the same are in effect on
the date of the Agreement), Tenant may use the following items, free of charge,
during such times as are reasonably necessary to accommodate Tenant’s
construction schedule, furniture and equipment delivery and relocation
activities), on a nonexclusive basis, and in a manner and to the extent
reasonably necessary to perform the Tenant Improvements: freight elevators,
loading docks, staging areas, utilities, toilets, HVAC and parking; provided,
however, Tenant acknowledges that there may be an after-hours charge to
reimburse Landlord for its actual costs with respect to the use of the
Building’s freight elevator and/or loading docks during hours other than normal
construction hours, but only to the extent that such use requires Landlord to
engage elevator operations or security personnel. Notwithstanding the foregoing,
if Tenant or Tenant’s contractor or other agents require any of the foregoing in
connection with any use reasonably unrelated to Tenant’s construction and/or
installation of the Tenant Improvements, Tenant shall pay the applicable cost of
such service. In no event shall Tenant store construction materials or other
property at or in the elevators or loading docks of the Building.

4.2 Landlord’s Cooperation. Landlord has delivered to Tenant (or will deliver
promptly following execution of the Agreement) plans and specifications
reflecting the current condition of the Building (the “Existing Plans”).
Landlord will cooperate with Tenant in good faith in all activities pertaining
to the Tenant Improvements. In consideration of Landlord’s coordination of the
Tenant Improvement Work, Tenant shall pay Landlord a fee (the “Coordination
Fee”) in an amount equal to 3% of an amount equal to thirty and 00/100 dollars
($30.00) per rentable square foot of the Premises (i.e., $144,201.60 with
respect to the initial Premises and $22,602.60 with respect to the Must-Take
Space).

4.3 Tenant Default. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, then (a) Landlord’s obligations under this Work Letter shall be
excused, and Landlord may cause Tenant’s contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work.

4.5 Other. This Work Letter shall not apply to any space other than the
Premises.

 

  EXHIBIT B     -4-  



--------------------------------------------------------------------------------

SCHEDULE B-1 TO EXHIBIT B

APPROVED CONTRACTORS

 

1. General Contractors:

 

  •  

SC Builders, Inc

 

  •  

McLarney Construction, Inc.

 

  •  

Rossi Builders

 

  •  

Iron Construction

 

  SCHEDULE B-1 TO     EXHIBIT B     -1-  



--------------------------------------------------------------------------------

EXHIBIT C

SKYPORT PLAZA

NOTICE OF LEASE TERM DATES

                    , 20    

 

To:  

 

    

 

    

 

    

 

  

 

Re: Office Lease (the “Lease”) dated                     , 20    , between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”),
and                             , a                              (“Tenant”),
concerning                             .

 

  Lease ID:  

 

   Business Unit Number:  

 

Dear                             :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

1. The Lease Commencement Date is                      and the Lease Expiration
Date is                     .

 

2. The approximate number of rentable square feet within the Premises is
                     rentable square feet, subject to Article 1 of the Lease.

 

3. Tenant’s Share, based upon the approximate number of rentable square feet
within the Premises, is                     , subject to Article 1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Article 2 of the
Lease, if Tenant fails to execute and return (or reasonably object in writing
to) this letter within five (5) days after receiving it, Tenant shall be deemed
to have executed and returned it without exception.

 

“Landlord”:

CA-SKYPORT I LIMITED PARTNERSHIP,

a Delaware limited partnership

 

  EXHIBIT C     -1-  



--------------------------------------------------------------------------------

By:  

 

Name:  

 

Title:  

 

Agreed and Accepted as

of             , 200    .

 

“Tenant”:                                                                      
        , a                                          
                                   

By:  

 

Name:  

 

Title:  

 

 

  EXHIBIT C     -2-  



--------------------------------------------------------------------------------

EXHIBIT D

SKYPORT PLAZA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project, provided that
Landlord hereby agrees not to enforce such Rules and Regulations against Tenant
in a discriminatory manner. In the event of any conflict between the Rules and
Regulations and the other provisions of this Lease, the latter shall control.

1. Upon the expiration or earlier termination of the Lease, Tenant shall deliver
to Landlord all keys and passes for offices, rooms, parking lot and toilet rooms
which shall have been furnished Tenant. If the keys so furnished are lost,
Tenant shall pay Landlord the reasonable cost therefor.

2. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building and also the times
and manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other unusually heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding anything to the contrary
in Article 7 or Section 10.5 of the Lease).

3. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

4. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on the exterior of the Building without Landlord’s
prior written consent. Tenant shall not disturb, solicit, peddle or canvass any
occupant of the Project.

5. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior written consent, which
shall not be unreasonably withheld. The foregoing sentence shall not be
applicable to the hanging of customary office artwork.

6. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior written consent.

7. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises. Tenant shall not throw anything out of doors, windows or skylights
or down passageways.

8. Tenant shall not bring into or keep within the Project or the Building any
animals (other than service animals), birds, aquariums, or, except in areas
reasonably designated by Landlord, bicycles or other vehicles.

 

  EXHIBIT D     -1-  



--------------------------------------------------------------------------------

9. No cooking shall be done in the Premises (except as may be shown on approved
plans for Tenant Improvements or Alterations), nor shall the Premises be used
for lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all applicable
Laws.

10. The Premises shall not be used for manufacturing except as may be incidental
to the Permitted Use. Tenant shall not occupy the Premises as an office for a
messenger-type operation or dispatch office, public stenographer or typist, or
for the manufacture or sale of liquor, narcotics or tobacco, or as a medical
office, a barber or manicure shop, or an employment bureau, without Landlord’s
prior written consent. Tenant shall not advertise for laborers giving an address
at the Premises.

11. Landlord reserves the right to exclude from the Project any person who, in
Landlord’s judgment, is intoxicated or under the influence of liquor or drugs,
or who repeatedly violates any of these Rules and Regulations.

12. Tenant shall not loiter in or on the Common Areas for the purpose of smoking
tobacco products (except in outside areas designated for such activity) or for
any other purpose, nor in any way obstruct such areas, and shall use such Common
Areas only for the purposes for which they were designed, including without
limitation as a means of ingress and egress for the Premises.

13. Tenant shall store all its trash and garbage in areas designated for such
use. No material shall be placed in the trash or garbage receptacles if, under
applicable Law, it may not be disposed of in the ordinary and customary manner
of disposing of trash and garbage in the vicinity of the Building. All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes at such times as Landlord reasonably shall designate.

14. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by any governmental agency or reasonably
established by Landlord.

15. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior written approval, and Tenant shall be responsible for all acts
of such persons.

16. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior written consent, which shall not be
unreasonably withheld. Other than Landlord’s Building-standard window coverings,
no curtains, blinds, shades or screens shall be attached to or hung in, or used
in connection with, any window or door of the Premises. All electrical ceiling
fixtures hung in the Premises or spaces along the perimeter of the Building must
be fluorescent and/or of a quality, type, design and a warm white bulb color
approved in advance in writing by Landlord, which approval shall not be
unreasonably withheld (provided, however, that the foregoing shall not apply to
any fixtures in the Premises as of the execution of the Agreement). Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior written consent, which shall not be unreasonably
withheld. Tenant shall abide by Landlord’s reasonable and customary regulations
concerning the opening and closing of window coverings.

17. Tenant shall not place any bottles, parcels or other articles on the
windowsills.

18. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

  EXHIBIT D     -2-  



--------------------------------------------------------------------------------

19. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that may be in effect from time to time and is not superseded by such
law.

20. Landlord shall have no obligation to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors and invitees, and the property thereof, from acts of third parties,
including responsibility for keeping doors locked and other means of entry to
the Premises closed, whether or not Landlord, at its option, elects to provide
security protection for any portion of the Project. Tenant further assumes the
risk that any safety or security device, service or program that Landlord
elects, in its sole and absolute discretion, to provide may not be effective, or
may malfunction or be circumvented by an unauthorized third party, and Tenant
shall, in addition to its other insurance obligations under this Lease, obtain
its own insurance coverage to the extent Tenant desires protection against
losses resulting from such occurrences. Tenant shall cooperate in any reasonable
safety or security program developed by Landlord or required by Law.
Notwithstanding anything set forth herein to the contrary, Landlord shall
provide reasonable access-control services for the Building in a manner
materially consistent with the services provided by Landlord as of the date of
this Lease and materially consistent with the services provided by the landlord
of the Comparable Buildings. Notwithstanding the foregoing, Landlord shall in no
case be liable for personal injury or property damage for any error with regard
to the admission to or exclusion from the Building or Project of any person.

21. Intentionally omitted.

22. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

23. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior written consent.

Landlord may, from time to time, modify or supplement these Rules and
Regulations in a manner that, in Landlord’s reasonable judgment, is appropriate
for the management, safety, care and cleanliness of the Premises, the Common
Areas and the Project, for the preservation of good order therein, and for the
convenience of other occupants and tenants thereof. Landlord may equitably waive
any of these Rules and Regulations for the benefit of any particular tenant, but
no such waiver shall be construed as a waiver of such Rule and Regulation in
favor of any other tenant, nor prevent Landlord from thereafter enforcing such
Rule and Regulation against any or all tenants.

 

  EXHIBIT D     -3-  



--------------------------------------------------------------------------------

EXHIBIT E

SKYPORT PLAZA

HAZARDOUS SUBSTANCES DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Substances Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease Agreement”), on
an annual basis in accordance with the provisions of Section 25.2 of the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate. Any questions regarding this certificate should be
directed to, and when completed, the certificate should be delivered to:

 

Landlord:   c/o Equity Office   2655 Campus Drive, Suite 100   San Mateo, CA
94403   Attn: Market Officer   Phone: (650) 372-3500

 

Name of (Prospective) Tenant:  

 

 

Mailing Address:  

 

 

Contact Person, Title and Telephone Number(s):  

 

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

 

Address of (Prospective) Premises:  

 

 

Length of (Prospective) initial Term:  

 

 

1. GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 

 

 

 

 

 

  EXHIBIT E     -1-  



--------------------------------------------------------------------------------

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS SUBSTANCES

 

  2.1 Will any Hazardous Substances (as hereinafter defined) be used, generated,
treated, stored or disposed of in, on or about the Premises? Existing tenants
should describe any Hazardous Substances which continue to be used, generated,
treated, stored or disposed of in, on or about the Premises.

 

Wastes    Yes  ¨   No  ¨ Chemical Products    Yes  ¨   No  ¨ Other    Yes  ¨  
No  ¨

 

  If Yes is marked, please explain:  

 

 

 

 

 

 

  2.2 If Yes is marked in Section 2.1, attach a list of any Hazardous Substances
to be used, generated, treated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Substances to be present on or about the Premises
at any given time; estimated annual throughput; the proposed location(s) and
method of storage (excluding nominal amounts of ordinary household cleaners and
janitorial supplies which are not regulated by any Environmental Laws, as
hereinafter defined); and the proposed location(s) and method(s) of treatment or
disposal for each Hazardous Substance, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.

 

3. STORAGE TANKS AND SUMPS

Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Substances in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes  ¨    No   ¨

 

  If yes, please explain:  

 

 

 

 

4. WASTE MANAGEMENT

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes  ¨    No   ¨

 

  EXHIBIT E     -2-  



--------------------------------------------------------------------------------

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing tenants should describe any new reports filed.

Yes  ¨    No   ¨

If yes, attach a copy of the most recent report filed.

 

5. WASTEWATER TREATMENT AND DISCHARGE

 

  5.1 Will your company discharge wastewater or other wastes to:

 

               storm drain?                 sewer?                surface water?
                no wastewater or other wastes discharged.

Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

 

 

 

 

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

Yes  ¨    No   ¨

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.

 

 

 

 

 

 

 

 

6. AIR DISCHARGES

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes  ¨    No   ¨

 

  If yes, please explain:  

 

 

 

 

 

 

  EXHIBIT E     -3-  



--------------------------------------------------------------------------------

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

 

             Spray booth(s)                 Incinerator(s)              Dip
tank(s)                 Other (Please describe)              Drying oven(s)   
             No Equipment Requiring Air Permits

 

  If yes, please explain:  

 

 

 

 

 

 

  6.3 Please describe (and submit copies of with this Hazardous Substances
Disclosure Certificate) any reports you have filed in the past thirty-six months
with any governmental or quasi-governmental agencies or authorities related to
air discharges or clean air requirements and any such reports which have been
issued during such period by any such agencies or authorities with respect to
you or your business operations.

 

7. HAZARDOUS SUBSTANCES DISCLOSURES

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Substances management plan (“Management Plan”) or Hazardous Substances Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes  ¨    No   ¨

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

  7.2 Are any of the Hazardous Substances, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises listed or regulated
under Proposition 65? Existing tenants should indicate whether or not there are
any new Hazardous Substances being so used which are listed or regulated under
Proposition 65.

Yes  ¨    No   ¨

 

  If yes, please explain:  

 

 

 

 

 

 

  EXHIBIT E     -4-  



--------------------------------------------------------------------------------

8. ENFORCEMENT ACTIONS AND COMPLAINTS

 

  8.1 With respect to Hazardous Substances or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

Yes  ¨    No   ¨

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 25.2 of the Lease Agreement.

 

 

 

 

 

 

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes  ¨    No   ¨

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 25.2 of the
Lease Agreement.

 

 

 

 

 

 

 

 

  EXHIBIT E     -5-  



--------------------------------------------------------------------------------

  8.3 Have there been any problems or complaints from adjacent tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing tenants should indicate
whether or not there have been any such problems or complaints from adjacent
tenants, owners or other neighbors at, about or near the Premises and the
current status of any such problems or complaints.

Yes  ¨    No   ¨

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.

 

 

 

 

 

 

 

 

9. PERMITS AND LICENSES

Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Substances permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

As used herein, “Hazardous Substances” and “Environmental Laws” shall have the
meanings given to such terms in the Lease Agreement.

The undersigned hereby acknowledges and agrees that this Hazardous Substances
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Substances
Disclosure Certificate will be updated from time to time in accordance with
Section 25.2 of the Lease Agreement. The undersigned further acknowledges and
agrees that the Landlord and its partners, lenders and representatives may rely
upon the statements, representations, warranties, and certifications made herein
and the truthfulness thereof in entering into the Lease Agreement and the
continuance thereof throughout the term, and any renewals thereof, of the Lease
Agreement.

Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

 

(PROSPECTIVE) TENANT: By:  

 

Title:  

 

 

  EXHIBIT E     -6-  



--------------------------------------------------------------------------------

EXHIBIT F

SKYPORT PLAZA

ADDITIONAL PROVISIONS

Capitalized terms used in this Exhibit not otherwise defined herein shall have
the meaning given such terms in the Lease to which this Exhibit is attached (the
“Lease”).

1. Option Term.

1.1 Option Right. Landlord hereby grants to the originally named Tenant herein
(the “Original Tenant”) and any “Permitted Transferee” (as that term is defined
in Section 14.8 of the Lease) that is the assignee of Original Tenant’s entire
interest in this Lease (a “Permitted Assignee”), two (2) options to extend the
Lease Term for a period of five (5) years each (each, an “Option Term”). The
option to extend shall be exercisable only by notice delivered by Tenant to
Landlord as provided in Section 1.3, below, provided that, as of the date of
delivery of such notice, Tenant is not in default under this Lease (beyond the
expiration of any applicable notice and cure period expressly set forth in this
Lease). Upon the proper exercise of Tenant’s option to extend, the Lease Term
(including the Lease Expiration Date) shall be extended for a period of five
(5) years. The rights contained in this Section 1 shall be personal to the
Original Tenant and any Permitted Assignee and may only be exercised by the
Original Tenant or any Permitted Assignee (and not any other assignee or
sublessee or “Transferee,” as that term is defined in Section 14.1 of the Lease,
of Tenant’s interest in this Lease) if the Original Tenant or Permitted
Assignee, as applicable, occupies at least 75% of the Premises. In the event
that Tenant fails to timely and appropriately exercise its option to extend in
accordance with the terms of this Section 1, then the option to extend granted
to Tenant pursuant to the terms of this Section 1 shall automatically terminate
and shall be of no further force or effect.

1.2 Option Rent. The Rent payable by Tenant during the first (1st) Option Term
shall be equal to ninety-five percent (95%) of the “Market Rent,” as that term
is defined in Exhibit G, attached to the Lease, and the Rent payable by Tenant
during the second (2nd) Option Term shall be equal to one hundred percent
(100%) of the Market Rent, in each case as such Market Rent is determined
pursuant to Exhibit G, attached to the Lease (such rent payable during any
Option Term, the “Option Rent”). The calculation of the “Market Rent” shall be
derived from a review of, and comparison to, the “Net Equivalent Lease Rates” of
the “Comparable Transactions,” as provided for in Exhibit G, and, thereafter,
the Market Rent shall be stated as a “Net Equivalent Lease Rate” for the Option
Term.

1.3 Exercise of Option. The option contained in this Section 1 shall be
exercised by Tenant, if at all, and only in the following manner: (i) Tenant
shall deliver written notice (the “Option Interest Notice”) to Landlord not more
than twelve (12) months nor less than nine (9) months prior to the expiration of
the initial Lease Term, stating that Tenant is interested in exercising its
option; (ii) Landlord shall, within thirty (30) days following Landlord’s
receipt of the Option Interest Notice, deliver notice (the “Option Rent Notice”)
to Tenant setting forth Landlord’s good faith determination of the Option Rent;
and (iii) if Tenant wishes to exercise such option, Tenant shall, on or before
the date occurring fifteen (15) days after Tenant’s receipt of the Option Rent
Notice, deliver written notice thereof to Landlord, and upon, and concurrent
with, such exercise, Tenant may, at its option, accept or reject the Option Rent
set forth in the Option Rent Notice. If Tenant exercises its option to extend
the Lease but fails to accept or reject the Option Rent set forth in the Option
Rent Notice, then Tenant shall be deemed to have rejected the Option Rent set
forth in the Option Rent Notice.

 

  EXHIBIT F     -1-  



--------------------------------------------------------------------------------

1.4 Determination of Option Rent. In the event Tenant timely and appropriately
exercises its option to extend the Lease but rejects the Option Rent set forth
in the Option Rent Notice pursuant to Section 1.3, above, then Landlord and
Tenant shall attempt to agree upon the Option Rent using their best good-faith
efforts. If Landlord and Tenant fail to reach agreement upon the Option Rent
applicable to the Option Term on or before the date that is ninety (90) days
prior to the expiration of the initial Lease Term or first Option Term (as
applicable) (the “Outside Agreement Date“), then the parties shall, on or before
the Outside Agreement Date, exchange final and binding determinations of Option
Tenant, and, unless the parties thereafter reach an agreement upon the Option
Rent applicable to the Option Term , the Option Rent shall thereafter be
determined by arbitration. Each party’s final and binding determination of the
Option Rent, as exchanged pursuant to the immediately preceding sentence, shall
be submitted to arbitration in accordance with Sections 1.4.1 through 1.4.4,
below.

1.4.1 Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser, real estate broker or real estate lawyer who
shall have been active over the five (5) year period ending on the date of such
appointment in the appraising and/or leasing of first class office properties in
the vicinity of the Building. The determination of the arbitrators shall be
limited solely to the issue area of whether Landlord’s or Tenant’s submitted
Option Rent is the closest to the actual Option Rent as determined by the
arbitrators, taking into account the requirements of Section 1.2 above. Each
such arbitrator shall be appointed within fifteen (15) days after the Outside
Agreement Date. Landlord and Tenant may consult with their selected arbitrators
prior to appointment and may select an arbitrator who is favorable to their
respective positions (including an arbitrator who has previously represented
Landlord and/or Tenant, as applicable). The arbitrators so selected by Landlord
and Tenant shall be deemed “Advocate Arbitrators.”

1.4.2 The two Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) days of the date of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator (“Neutral Arbitrator”) who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate Arbitrators
except that (i) neither the Landlord or Tenant or either parties’ Advocate
Arbitrator may, directly or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance, and (ii) the Neutral Arbitrator
cannot be someone who has represented Landlord and/or Tenant during the ten
(10) year period prior to such appointment. The Neutral Arbitrator shall be
retained via an engagement letter jointly prepared by Landlord’s counsel and
Tenant’s counsel.

1.4.3 Within ten (10) days following the appointment of the Arbitrator, Landlord
and Tenant shall enter into an arbitration agreement (the “Arbitration
Agreement”) which shall set forth the following:

1.4.3.1 Each of Landlord’s and Tenant’s best and final and binding determination
of the Option Rent exchanged by the parties pursuant to Section 1.4, above;

1.4.3.2 An agreement to be signed by the Neutral Arbitrator, the form of which
agreement shall be attached as an exhibit to the Arbitration Agreement, whereby
the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;

1.4.3.3 Instructions to be followed by the Neutral Arbitrator when conducting
such arbitration;

 

  EXHIBIT F     -2-  



--------------------------------------------------------------------------------

1.4.3.4 That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord’s or Tenant’s respective determination of Option Rent (the
“Briefs”);

1.4.3.5 That within five (5) business days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party’s
Brief (the “First Rebuttals”); provided, however, such First Rebuttals shall be
limited to the facts and arguments raised in the other party’s Brief and shall
identify clearly which argument or fact of the other party’s Brief is intended
to be rebutted;

1.4.3.6 That within five (5) business days following the parties’ receipt of
each other’s First Rebuttal, Landlord and Tenant, as applicable, shall each have
the right to provide the Neutral Arbitrator (with a copy to the other party)
with a written rebuttal to the other party’s First Rebuttal (the “Second
Rebuttals”); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party’s First Rebuttal and shall
identify clearly which argument or fact of the other party’s First Rebuttal is
intended to be rebutted;

1.4.3.7 The date, time and location of the arbitration, which shall be mutually
and reasonably agreed upon by Landlord and Tenant, taking into consideration the
schedules of the Neutral Arbitrator, the Advocate Arbitrators, Landlord and
Tenant, and each party’s applicable consultants, which date shall in any event
be within forty-five (45) days following the appointment of the Neutral
Arbitrator;

1.4.3.8 That no discovery shall take place in connection with the arbitration,
other than to verify the factual information that is presented by Landlord or
Tenant;

1.4.3.9 That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions (as defined in Exhibit G to the Lease);

1.4.3.10 The specific persons that shall be allowed to attend the arbitration;

1.4.3.11 Tenant shall have the right to present oral arguments to the Neutral
Arbitrator at the arbitration for a period of time not to exceed three (3) hours
(“Tenant’s Initial Statement”);

1.4.3.12 Following Tenant’s Initial Statement, Landlord shall have the right to
present oral arguments to the Neutral Arbitrator at the arbitration for a period
of time not to exceed three (3) hours (“Landlord’s Initial Statement”);

1.4.3.13 Following Landlord’s Initial Statement, Tenant shall have up to two
(2) additional hours to present additional arguments and/or to rebut the
arguments of Landlord (“Tenant’s Rebuttal Statement”);

1.4.3.14 Following Tenant’s Rebuttal Statement, Landlord shall have up to two
(2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant (“Landlord’s Rebuttal Statement”);

 

  EXHIBIT F     -3-  



--------------------------------------------------------------------------------

1.4.3.15 That, not later than ten (10) days after the date of the arbitration,
the Neutral Arbitrator shall render a decision (the “Ruling”) indicating whether
Landlord’s or Tenant’s submitted Option Rent is closer to the Option Rent;

1.4.3.16 That following notification of the Ruling, Landlord’s or Tenant’s
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and

1.4.3.17 That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.

If a date by which an event described in Section 1.4.3, above, is to occur falls
on a weekend or a holiday, the date shall be deemed to be the next business day.

1.4.4 In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts due, and the appropriate party shall
make any corresponding payment to the other party, within 30 days.

2. Right of First Refusal on First Floor Space. Landlord hereby grants to the
Original Tenant and any Permitted Assignee, a one-time right of first refusal
with respect to the remainder of the leasable space located on the first
(1st) floor of the Building (the “First Refusal Space”).

2.1 Procedure for Lease.

2.1.1 Procedure for Offer. Landlord shall notify Tenant (the “First Refusal
Notice”) when and if Landlord receives a “bona-fide third-party offer” for all
or any portion of the First Refusal Space that Landlord desires to accept.
Pursuant to such First Refusal Notice, Landlord shall offer to lease to Tenant
the applicable First Refusal Space. The First Refusal Notice shall describe the
First Refusal Space, and the lease term, rent and other fundamental economic
terms and conditions upon which Landlord proposes to lease such First Refusal
Space pursuant to the bona-fide third-party offer. For purposes of this
Section 2, a “bona-fide third-party offer” shall mean an offer or counter-offer
received by Landlord to lease First Refusal Space from an unaffiliated and
qualified third party which Landlord would be willing to accept but for the
application of this Section 2. For purposes of example only, the following would
each constitute a bona-fide third-party offer:

 

  (a) Landlord receives a request for proposal from an unaffiliated and
qualified third party. Landlord responds to the request for proposal with a
lease proposal and subsequently receives a written an acceptance or a bona-fide
counter proposal from the unaffiliated and qualified third party.

 

  (b) Landlord receives a written offer to lease from an unaffiliated and
qualified third party. Landlord responds to the offer with a written counter
offer and subsequently receives an acceptance or a bona-fide counter to
Landlord’s counter offer from the unaffiliated and qualified third party.

2.1.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within

 

  EXHIBIT F     -4-  



--------------------------------------------------------------------------------

ten (10) days of delivery of the First Refusal Notice to Tenant, Tenant shall
deliver notice to Landlord of Tenant’s exercise of its right of first refusal
with respect to all of the First Refusal Space described in the First Refusal
Notice, at the rent, as selected by the Tenant pursuant to the terms of
Section 2.2, below, for the term contained in such First Refusal Notice. If
Tenant does not so notify Landlord within such ten (10) day period of Tenant’s
exercise of its first refusal right, then Landlord shall be free to negotiate
and enter into a lease for the First Refusal Space to anyone whom Landlord
desires on any terms Landlord desires, provided that, prior to entering into a
lease of such space on economic terms that are more than 10% more favorable to
the tenant than the lower of (i) those set forth in the First Offer Notice (as
determined on a net effective basis in accordance with the methodology set forth
in Section 5 of Exhibit G, attached to the Lease), and (ii) the “Premises Rental
Rate,” as that term is defined in Section 2.2, below, Landlord shall first
deliver another First Refusal Notice to Tenant offering such space to Tenant on
such reduced terms. Tenant shall respond to any such “re-offer” within five
(5) business days after delivery of such “re-offer” notice.

2.2 First Refusal Space Rent. In connection with the Base Rent to be applicable
to the First Refusal Space (the “First Refusal Space Rent”), Tenant shall have
the right to select either (i) the “Net Equivalent Lease Rate”, as determined
pursuant to the formula set forth in Section 5 of Exhibit G attached to the
Lease (as if Tenant’s lease of the First Refusal Space was a “Comparable
Transaction”, as that term is defined in Section 1 of Exhibit G), of the rent
and other economic concessions set forth in the First Refusal Notice, and
(ii) the Base Rent rental rate per rentable square foot that Tenant is then
obligated to pay under the Lease with respect to the Premises, which amount
shall thereafter be escalated at the same time and in the same manner, as the
Base Rent applicable to the Premises (the “Premises Rental Rate”); provided,
however, if Tenant selects the Premises Rental Rate, then (a) Landlord shall not
be required to provide any “Concessions”, as that term is defined in Section 1
of Exhibit G, to Tenant with respect to the First Refusal Space, except for an
improvement allowance in an amount equal to the product of (x) $38.40, and (y) a
fraction that has as its numerator the number of months that Tenant shall be
paying rent during the “Refusal Space Lease Term” (as defined below), but in no
event a number greater than 84, and that shall have 84 as its denominator of,
and (b) if the term of Tenant’s lease of the First Refusal Space extends beyond
Tenant’s lease of the Premises, then the Base Rent applicable to the Must-Take
Space during such extended period shall be escalated at a rate of three percent
(3%) per annum (unless Tenant extends the Term of the Lease pursuant to
Section 1, above, in which case the First Refusal Space shall be considered a
part of the Premises for the purpose of determining the Option Rent).

2.3 Amendment to Lease. If Tenant timely exercises Tenant’s right of first
refusal to lease First Refusal Space as set forth herein, then Landlord and
Tenant shall within thirty (30) days thereafter execute an amendment to this
Lease (the “First Refusal Space Amendment”) for such First Refusal Space upon
the terms set forth in the First Refusal Notice, including, but not limited to
the First Refusal Space Rent, but otherwise upon the terms, covenants and
conditions set forth in this Lease and this Section 2 (the “First Refusal Space
Terms”).

2.4 First Refusal Space Commencement Date; Construction in First Refusal Space.
The commencement date for the First Refusal Space shall be the date set forth in
the bona-fide third-party offer (the “First Refusal Space Commencement Date”).
Tenant’s lease of the First Refusal Space shall be for the term set forth in the
First Refusal Notice, and, therefore, the term of Tenant’s lease of the First
Refusal Space shall expire on the date set forth in the First Refusal Notice
(the “First Refusal Space Expiration Date”). The period of time commencing on
the First Refusal Space Commencement Date and ending on the First Refusal Space
Expiration Date shall be referred to herein as the “Refusal Space Lease Term.”
Except as may be set forth in the First Refusal Notice, Tenant shall take the
First Refusal Space in its “as is” condition.

 

  EXHIBIT F     -5-  



--------------------------------------------------------------------------------

2.5 Termination of First Refusal Right. The rights contained in this Section 2
shall be personal to the Original Tenant and its Permitted Assignees and may
only be exercised by the Original Tenant or a Permitted Assignee (and not any
other assignee, sublessee or transferee of the Original Tenant’s interest in
this Lease) if the Original Tenant or a Permitted Assignee occupies not less
than 75% of the then existing Premises. The right to lease the First Refusal
Space as provided in this Section 2 may not be exercised if, as of the date
Tenant attempts to exercise its right of first refusal with respect to the First
Refusal Space described in the First Refusal Notice, or as of the scheduled date
of delivery of such First Refusal Space to Tenant, Tenant is in economic or
other material default pursuant to the terms of this Lease (beyond any
applicable notice and cure periods). The right of first offer granted herein
shall terminate as to particular First Refusal Space upon the failure by Tenant
to timely exercise its right of first refusal with respect to such First Refusal
Space as offered by Landlord.

3. Right of First Offer on Space in 1650 Technology Drive. Landlord hereby
grants to the Original Tenant and any Permitted Assignee, a one-time right of
first offer, with respect to each suite in the 1650 TD Building which becomes
available to lease to third parties (individually and collectively, the “First
Offer Space”). Notwithstanding the foregoing, such first offer right of Tenant
shall commence only following the expiration or earlier termination of the
existing leases (including renewals and extensions, whether pursuant to rights
currently existing or hereafter granted) of the First Offer Space. In addition,
such right of first offer shall be subordinate to all expansion rights of
tenants of the Building under leases existing as of the date hereof, which
expansion rights relate to the First Offer Space and which rights are set forth
in leases of space in the Project existing as of the date hereof, each including
any expansion, first offer, first negotiation and other similar rights,
regardless of whether such rights are executed strictly in accordance with their
respective terms or pursuant to lease amendments or new leases (all such tenants
under existing leases of the First Offer Space and other tenants of the Project,
collectively, the “Superior Right Holders“). The Superior Right Holders with
expansion rights are set forth on Exhibit F-1, attached hereto. Tenant’s right
of first offer shall be on the terms and conditions set forth in this Section 3.

3.1. Procedure for Offer. Tenant, at Tenant’s option, may notify Landlord not
more than twice in any calendar year, if Tenant is interested in leasing space
in the 1650 TD Building. Thereafter, Landlord shall notify Tenant (a “First
Offer Notice”) from time to time when the First Offer Space or any portion
thereof becomes available for lease to third parties (other than Superior Right
Holders). A First Offer Notice shall describe the space so offered to Tenant.
The rentable square footage of the space so offered to Tenant shall be
determined in accordance with the terms of Section 3 of this Lease.

3.2 Procedure for Acceptance. If Tenant wishes to exercise its right of first
offer with respect to the space described in a First Offer Notice, then within
ten (10) days of delivery of such First Offer Notice to Tenant, Tenant shall
deliver notice to Landlord of Tenant’s intention to exercise its right of first
offer with respect to the entire space described in such First Offer Notice. If
Tenant timely exercises its right of first offer as set forth herein, Landlord
and Tenant shall, within ten (10) days after Landlord’s receipt of Tenant’s
notice, meet and discuss the lease of the space described in such First Offer
Notice from Landlord to Tenant (the “First Offer Meeting”). If Landlord and
Tenant do not reach agreement as to the material economic terms of the lease of
such space within five (5) business days after the First Offer Meeting, then
Landlord, in its sole and absolute discretion, shall have the right to terminate
negotiations with Tenant and to lease the space described in the First Offer
Notice to anyone whom Landlord desires on any terms which Landlord desires.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first offer, if at all, with respect to all of the space
offered by Landlord to Tenant at any particular time, and Tenant may not elect
to lease only a portion thereof. If Tenant does not exercise its right of first
offer with respect to any space described in a First Offer Notice or if Tenant
fails to respond to a First Offer Notice within ten (10) business days of
delivery thereof, then Tenant’s right of first offer as set forth in this
Section 3 shall terminate as to all of the space described in such First Offer
Notice.

 

  EXHIBIT F     -6-  



--------------------------------------------------------------------------------

3.3 New Lease. If Tenant timely exercises Tenant’s right of first offer to lease
First Offer Space as set forth herein, then Landlord and Tenant shall within
thirty (30) days thereafter, execute a new lease (the “First Offer Space Lease”)
for such First Offer Space upon the terms set forth in the First Offer Notice,
including, but not limited to rent (the “First Offer Space Rent”), but otherwise
upon the terms, covenants and conditions set forth in this Lease and this
Section 3 (the “First Offer Space Terms”); provided, however, if the First Offer
Space leased by Tenant consists of less than the entire 1650 TD Building, then
the First Offer Space Lease shall incorporate the terms and conditions set forth
on Exhibit I, attached to the Lease, as a result of the First Offer Space Lease
being applicable to a multi-tenant building.

3.4 Termination of Right of First Offer. The rights contained in this Section 3
shall be personal to the Original Tenant and its Permitted Assignees and may
only be exercised by the Original Tenant or a Permitted Assignee (and not any
other assignee, sublessee or transferee of the Original Tenant’s interest in
this Lease) if the Original Tenant or a Permitted Assignee occupies not less
than 75% of the then existing Premises. The right to lease the First Offer Space
as provided in this Section 3 may not be exercised if, as of the date Tenant
attempts to exercise its right of first refusal with respect to the First Offer
Space described in the First Offer Notice, or as of the scheduled date of
delivery of such First Offer Space to Tenant, Tenant is in economic or other
material default pursuant to the terms of this Lease (beyond any applicable
notice and cure periods). The right of first offer granted herein shall
terminate as to particular First Offer Space upon the failure by Tenant to
timely exercise its right of first offer with respect to such First Offer Space
as offered by Landlord.

4. Provisions Required Under Existing Security Agreement. Notwithstanding any
contrary provision of the Lease:

A. Permitted Use. No portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.

B. Proceeds.

1. As used herein, “Proceeds” means any compensation, awards, proceeds, damages,
claims, insurance recoveries, causes or rights of action (whenever accrued) or
payments which Landlord may receive or to which Landlord may become entitled
with respect to the Property or any part thereof (other than payments received
in connection with any liability or loss of rental value or business
interruption insurance) in connection with any Taking of, or any casualty or
other damage or injury to, the Property or any part thereof.

2. Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish. Nothing in the preceding
sentence shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.

 

  EXHIBIT F     -7-  



--------------------------------------------------------------------------------

3. Nothing in this Lease shall be deemed to prevent Proceeds from being held and
disbursed by any Security Holder under any Existing Loan Documents in accordance
with the legally enforceable terms of such Existing Loan Documents. However, if,
in the event of any casualty or partial Taking, any obligation of Landlord under
this Lease to restore the Premises or the Building is materially diminished by
the operation of the preceding sentence, then Landlord, as soon as reasonably
practicable after the occurrence of such casualty or partial Taking, shall
provide written notice to Tenant describing such diminution with reasonably
specificity, whereupon, unless Landlord has agreed in writing, in its sole and
absolute discretion, to waive such diminution, Tenant, by written notice to
Landlord delivered within 10 days after receipt of Landlord’s notice, shall have
the right to terminate this Lease effective 10 days after the date of such
termination notice.

5. Wireless Equipment. At any time during the Lease Term, subject to the terms
and conditions of this Section 5, Tenant may install, at Tenant’s sole cost and
expense (but subject to reimbursement from any unused Allowance), but without
the payment of any additional license or similar fee or charge, wireless phone
and IT communications equipment, not to exceed 5 feet in height, 5 square feet
in surface area and 50 pounds in weight, servicing the business conducted by
Tenant from the Premises (all such equipment, including non-telecommunication
equipment is, for the sake of convenience, defined collectively as the “Wireless
Equipment”), upon the roof of the Building. The installation of such Wireless
Equipment shall be performed pursuant to the terms of Article 8 of the Lease and
shall be deemed an Alteration. The physical appearance and the size of the
Wireless Equipment shall be subject to Landlord’s reasonable approval, the
location of any such installation of the Wireless Equipment shall be reasonably
designated by Landlord and Landlord may require Tenant to install screening
around such Wireless Equipment, at Tenant’s sole cost and expense, as reasonably
determined by Landlord. Tenant shall maintain such Wireless Equipment, at
Tenant’s sole cost and expense and Landlord shall provide Tenant reasonable
access to the roof, subject to Landlord’s reasonable rules and regulations, in
order to install, repair and maintain such Wireless Equipment. In the event
Tenant elects to exercise its right to install the Wireless Equipment, then
Tenant shall give Landlord prior notice thereof. Tenant shall reimburse to
Landlord the actual costs reasonably incurred by Landlord in approving such
Wireless Equipment. Tenant shall remove such Wireless Equipment upon the
expiration or earlier termination of this Lease and shall return the affected
portion of the rooftop and the Building to substantially the same condition as
the rooftop and the Building would have been in had no such Wireless Equipment
been installed (reasonable wear and tear excepted). Such Wireless Equipment
shall be installed pursuant to plans and specifications approved by Landlord,
which approval will not be unreasonably withheld, conditioned, or delayed. Such
Wireless Equipment shall, in all instances, comply with applicable governmental
laws, codes, rules and regulations. Tenant shall not be entitled to license its
Wireless Equipment to any unrelated third party, nor shall Tenant be permitted
to receive any revenues, fees or any other consideration for the use of such
Wireless Equipment by an unrelated third party. Tenant’s right to install such
Wireless Equipment shall be non-exclusive, and Tenant hereby expressly
acknowledges Landlord’s continued right (i) to itself utilize any rooftop space,
and (ii) to re-sell, license or leasing of any rooftop space to an unaffiliated
third party, provided such rooftop use does not unreasonably interfere with
Tenant’s use of the rooftop and/or the Premises.

6. Reception Desk and Shipping Area. Throughout the Lease Term, Tenant shall be
entitled to install, maintain, and operate a reception desk to be located in the
lobby of the Building (the “Reception Desk”) to facilitate Tenant’s security
requirements and procedures. The size, design, appearance and exact location of
the Reception Desk shall be subject to Landlord’s reasonable approval. Tenant
shall construct the Reception Desk as part of the Tenant Improvements to be
constructed pursuant to the Tenant Work Letter. In addition, Tenant shall have
the right to use a portion, as designated on Exhibit F-2, attached hereto, of
the Building’s shipping and receiving area (the “Shipping Area”) located on the
first (1st) floor of the Building, during the normal operating hours of such
portion of the Building. Any of Tenant’s employees which will operate the
Reception Desk or use the Shipping Area shall do so in

 

  EXHIBIT F     -8-  



--------------------------------------------------------------------------------

accordance with the Building’s Rules and Regulations, and shall at all times
conduct themselves in a first class manner consistent with a first-class office
building. Tenant’s indemnity obligations pursuant to Section 10.1.2 of the Lease
shall be applicable to Tenant’s installation and operation of the Reception Desk
or Tenant’s use the Shipping Area.

 

  EXHIBIT F     -9-  



--------------------------------------------------------------------------------

EXHIBIT F-1

SKYPORT PLAZA

SUPERIOR RIGHT HOLDERS

1. Magma Design Automation, Inc., has a one-time right of first offer on the
remainder of the 1650 TD Building.

2. Quantum Corporation has a continuing right of first refusal on the 6th floor
of the 1650 TD Building.

3. BKF Engineers has a one-time right of first offer on Suite 600, located on
the 6th floor of the 1650 TD Building.

 

  EXHIBIT F     -1-  



--------------------------------------------------------------------------------

EXHIBIT F-2

SKYPORT PLAZA

SHIPPING AREA

LOGO [g26183ex10_1pg090.jpg]

 

  EXHIBIT F     -1-  



--------------------------------------------------------------------------------

EXHIBIT G

SKYPORT PLAZA

MARKET RENT ANALYSIS

When determining Market Rent, the following rules and instructions shall be
followed.

1. RELEVANT FACTORS. The “Market Rent,” as used in this Lease, shall be derived
from an analysis (as such derivation and analysis are set forth in this
Exhibit G) of the “Net Equivalent Lease Rates,” of the “Comparable
Transactions”. The “Market Rent,” as used in this Lease, shall be equal to the
annual rent per rentable square foot as would be applicable on the commencement
of the Option Term at which tenants are, pursuant to transactions consummated
within the twelve (12) month period immediately preceding the first day of the
Option Term (provided that timing adjustments shall be made to reflect any
perceived changes which will occur in the Market Rent following the date of any
particular Comparable Transaction up to the date of the commencement of the
Option Term) leasing non-sublease, non-encumbered, non-equity space comparable
in location and quality to the Premises and consisting of one full floor or
greater transactions, for a comparable term, in an arm’s-length transaction,
which comparable space is located in the “Comparable Buildings,” as that term is
defined in Section 4, below (transactions satisfying the foregoing criteria
shall be known as the “Comparable Transactions”). The terms of the Comparable
Transactions shall be calculated as a Net Equivalent Lease Rate pursuant to the
terms of this Exhibit G and shall take into consideration only the following
terms and concessions (collectively, the “Concessions”): (i) the rental rate and
escalations for the Comparable Transactions, (ii) the amount of parking rent per
parking permit paid in the Comparable Transactions, (iii) operating expense and
tax escalation protection granted in such Comparable Transactions such as a base
year or expense stop (although for each such Comparable Transaction the base
rent shall be adjusted to a triple net base rent using reasonable estimates of
operating expenses and taxes for each such Comparable Transaction); (iv) tenant
improvements or allowances provided or to be provided for such comparable space,
taking into account, the value of the existing improvements, if any, in the
Premises and/or improvement allowances granted to Tenant, such value of existing
improvements to be based upon the age, quality and layout of the improvements
and the extent to which the same could be utilized by users comparable to
Tenant, and (v) rental abatement, moving allowance, lease takeover payments and
other economic concessions, if any, being granted such tenants in connection
with such comparable space; provided, however, that no consideration shall be
given to (1) the fact that Landlord is or is not required to pay a real estate
brokerage commission in connection with the applicable term or the fact that the
Comparable Transactions do or do not involve the payment of real estate
brokerage commissions, and (2) any period of rental abatement, if any, granted
to tenants in Comparable Transactions in connection with the design, permitting
and construction of tenant improvements in such comparable spaces. The Market
Rent shall include adjustment of the stated size of the Premises, based upon the
standards of measurement utilized in the Comparable Transactions.

2. TENANT SECURITY. The Market Rent shall additionally include a determination
as to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant’s Rent
obligations during the Option Term. Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants).

 

  EXHIBIT G     -1-  



--------------------------------------------------------------------------------

3. TENANT IMPROVEMENT ALLOWANCE. If, in determining the Market Rent for an
Option Term, Tenant is entitled to a tenant improvement or comparable allowance
for the improvement of the Premises (the “Option Term TI Allowance“), Landlord
may, at Landlord’s sole option, elect to grant all or a portion of the Option
Term TI Allowance in accordance with the following: (A) to grant some or all of
the Option Term TI Allowance to Tenant in the form as described above (i.e., as
an improvement allowance), and/or (B) to offset against the rental rate
component of the Market Rent all or a portion of the Option Term TI Allowance
(in which case such portion of the Option Term TI Allowance provided in the form
of a rental offset shall not be granted to Tenant). To the extent Landlord
elects not to grant the entire Option Term TI Allowance to Tenant as a tenant
improvement allowance, the offset under item (B), above, shall equal the amount
of the tenant improvement allowance not granted to Tenant as a tenant
improvement allowance pursuant to the preceding sentence, plus interest at the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication H.15(519), published weekly (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), and, without limiting the binding nature of any other provision of
this Lease, the duty to recognize the offset provided in this Section 3 shall be
binding on any successor-in-interest to Landlord in this Lease.

4. COMPARABLE BUILDINGS. For purposes of this Lease, the term “Comparable
Buildings” shall mean the Building and those certain other Class A office
building containing of not less than 150,000 rentable square feet of space and
located in area commonly known as Silicon Valley, California. With respect to
Comparable Transactions that are not located in the Building, the Market Rent
shall be adjusted, if necessary, to take into consideration the size, age,
quality of construction and appearance of the Comparable Buildings as they the
relate to the Building.

5. METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Market Rent, and given that the Comparable Transactions may vary in
terms of length or term, rental rate, concessions, etc., the following steps
shall be taken into consideration to “adjust” the objective data from each of
the Comparable Transactions. By taking this approach, a “Net Equivalent Lease
Rate” for each of the Comparable Transactions shall be determined using the
following steps to adjust the Comparable Transactions, which will allow for an
“apples to apples” comparison of the Comparable Transactions.

5.1 The contractual rent payments for each of the Comparable Transactions should
be arrayed monthly or annually over the lease term. All Comparable Transactions
should be adjusted to simulate a net rent structure, wherein the tenant is
responsible for the payment of all property operating expenses and taxes in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.

5.2 Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term.

5.3 The resultant net cash flow from the lease should be then discounted (using
an annual discount rate equal to 8.0%) to the lease commencement date, resulting
in a net present value estimate.

5.4 From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a “dollar for dollar” basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.

 

  EXHIBIT G     -2-  



--------------------------------------------------------------------------------

5.5 The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the “Net
Equivalent Lease Rate” (or constant equivalent in general financial terms).

6. USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a Net Equivalent Lease
Rate applicable the Option Term.

 

  EXHIBIT G     -3-  



--------------------------------------------------------------------------------

EXHIBIT H

LOCATION OF GENERATOR

LOGO [g26183ex10_1pg094.jpg]

 

  EXHIBIT H     -1-  



--------------------------------------------------------------------------------

EXHIBIT I

TERMS FOR MULTI-TENANT BUILDING

The following terms and conditions shall be incorporated into (i) any First
Offer Space Lease, and (ii) the Lease to which these terms and conditions are
attached as Exhibit I, if Landlord leases space in the Building to another
tenant or occupant. In the event of a conflict between the terms and conditions
of the Lease, and the terms and conditions set forth on this Exhibit I, the
terms and conditions of this Exhibit I shall prevail.

1. Expenses.

1.1 If, in any Expense Year, the Property is not 100% occupied (or a service
provided by Landlord to tenants of the Building generally is not provided by
Landlord to a tenant that provides such service itself), Expenses for such year
shall be determined as if the Property had been 100% occupied (and all services
provided by Landlord to tenants of the Building generally had been provided by
Landlord to all tenants, and no tenant of the Building had been entitled to free
rent, rent abatement or the like) throughout such year.

1.2 Expenses shall include electric power costs and janitorial costs for tenant
spaces in the Project;

2. Expansion Rights. Tenant shall not have a right of first refusal, or any
other expansion right, on any space in the Project. The terms of this Section 2
shall only be applicable to a First Offer Space Lease (and not this Lease if
Landlord leases space in the Building to another tenant or occupant).

3. Substitution of Premises. Landlord shall have the right, upon prior notice,
to move Tenant to other space in the 1650 TD Building comparable in size and
utility to the Premises; provided, however, this right of substitution shall
only apply to portions of the Premises consisting of less than one full floor in
the 1650 TD Building. In such event, all terms hereof shall apply to the new
space; provided, however, that Base Rent and Tenant’s Share shall not be
increased as a result of such relocation. Landlord, at its expense, shall
provide Tenant with tenant improvements in the new space at least equal in
quality to those in the Premises and shall move Tenant’s effects to the new
space. In addition, Landlord shall reimburse Tenant for the reasonable moving,
re-cabling and stationery replacement costs incurred by Tenant in connection
with such relocation within 30 days after receiving an invoice therefor.
Simultaneously with such relocation, the parties shall execute a written
agreement prepared by Landlord memorializing the same. The terms of this
Section 3 shall only be applicable to a First Offer Space Lease (and not this
Lease if Landlord leases space in the Building to another tenant or occupant).

4. Tenant’s Signage Rights. Landlord shall include Tenant’s name in any tenant
directory located in the lobby on the first floor of the Building. In addition,
if other tenants occupy space on the floor on which the Premises is located,
Landlord, at Tenant’s cost, shall provide and install initial identifying
signage for Tenant which shall be comparable to that used by Landlord for other
similar floors in the Building and shall comply with Landlord’s standard signage
program for the Building. Any subsequent identifying signage shall be procured
and installed by Landlord at Tenant’s expense. Any signs, notices, logos,
pictures, names or advertisements that are installed without Landlord’s specific
written approval may be removed by Landlord without notice and at Tenant’s
expense. Tenant may not install any signs on the exterior or roof of the
Building or in the Common Areas. Any signs, window coverings, blinds or similar
items that are visible from outside the Premises (even if located behind the
Landlord-approved window coverings) shall be subject to the prior written
approval of Landlord, in its sole and absolute discretion. The terms of this
Section 4 shall only be applicable to a First Offer Space Lease (and not this
Lease if Landlord leases space in the Building to another tenant or occupant).

 

  EXHIBIT I     -1-  



--------------------------------------------------------------------------------

5. Landlord Provided Services. If Tenant is not the sole occupant of the
Building, then, notwithstanding anything set forth to the contrary in Article 6
of the Lease, (x) to the extent practical, Landlord shall separately meter (or
sub-meter) the electrical service provided to the other occupant’s premises and
Landlord shall deduct the total cost of the electrical service provided to the
other occupant, as well as a reasonable amount attributable to the Common Areas
of the Building (which amount shall be included in Expenses), from the total
cost of electrical provided to the Building and Tenant shall be obligated to pay
the difference, (y) for any utility service that is not separately metered,
Tenant shall pay to Landlord, as Additional Rent, its pro rata share of the cost
of such utility service with all others served by the service not separately
metered; provided, however, that if Landlord reasonably determines that Tenant
is using a disproportionate amount of any utility service, then Landlord, at its
election, may (1) periodically charge Tenant, as Additional Rent, a sum equal to
Landlord’s reasonable estimate of the cost of Tenant’s excess use of such
utility service, and/or (2) install, at Tenant’s expense, a separate meter to
measure the utility service supplied to the Premises, provided that the above
charges payable by Tenant as set forth in this sentence shall only be due to the
extent Landlord charges all other office tenants of the Building for their
disproportionate use of any utility service (to the extent such charges are
applicable).

6. Rules and Regulations. Exhibit D, attached to the Lease, shall be replaced by
the following in the First Refusal Space Lease.

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project, provided that
Landlord hereby agrees not to enforce such Rules and Regulations against Tenant
in a discriminatory manner. In the event of any conflict between the Rules and
Regulations and the other provisions of this Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two (2) keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay to Landlord the reasonable cost of replacing them.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for Comparable
Buildings in the vicinity of the Building. Tenant shall cause its employees,
agents, contractors, invitees and licensees who use Building doors during such
hours to securely close and lock them after such use. Any person entering or
leaving the Building during such hours, or when the Building doors are otherwise
locked, may be required to sign the Building register, and access to the
Building may be refused unless such person has proper identification or has a
previously arranged access pass. Landlord will furnish passes to persons for
whom Tenant requests them in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. Landlord and its agents shall not be liable for damages
for any error with regard to the admission or exclusion of any person to or from
the Building. In case of invasion, mob, riot, public excitement or other
commotion, Landlord reserves the right to prevent

 

  EXHIBIT I     -2-  



--------------------------------------------------------------------------------

access to the Building or the Project during the continuance thereof by any
means it deems appropriate for the safety and protection of life and property.
Notwithstanding anything set forth herein to the contrary, Landlord shall
provide reasonable access-control services for the Building in a manner
materially consistent with the services provided by Landlord as of the date of
this Lease and materially consistent with the services provided by the landlord
of the Comparable Buildings.

4. No furniture or bulky equipment shall be brought into the Building without
prior Notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord reasonably designates. Landlord shall have the right to prescribe the
weight, size and position of all safes and other unusually heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property. Any damage to the Building, its contents,
occupants or invitees resulting from Tenant’s moving or maintaining any such
safe or other heavy property shall be the sole responsibility and expense of
Tenant (notwithstanding anything to the contrary in Article 7 or Section 10.5 of
the Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours and in such specific elevator as reasonably shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Building (other than the
Premises) without Landlord’s prior written consent. Tenant shall not disturb,
solicit, peddle or canvass any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding anything to the contrary in
Article 7 or Section 10.5 of the Lease, Tenant shall bear the expense of any
breakage, stoppage or damage resulting from any violation of this rule by Tenant
or any of its employees, agents, contractors, invitees or licensees.

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld. The foregoing sentence shall not be
applicable to the hanging of customary office artwork. Tenant shall not purchase
bottled water, ice, towel, linen, maintenance or other like services from any
person not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior written consent.

11. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or about the Project, except for such substances
as are typically found in similar premises used for general office purposes and
are being used by Tenant in a safe manner and in accordance with all applicable
Laws. No burning candle or other open flame shall be ignited or kept by Tenant
in the Premises or about the Project.

 

  EXHIBIT I     -3-  



--------------------------------------------------------------------------------

12. Tenant shall not, without Landlord’s prior written consent, use any method
of heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas reasonably designated by Landlord, bicycles or other vehicles.

15. No cooking shall be done in the Premises (except as may be shown on approved
plans for Tenant Improvements or Alterations), nor shall the Premises be used
for lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all applicable
Laws.

16. The Premises shall not be used for manufacturing (but the same shall not
preclude product assembly as may be incidental to the Permitted Use). Tenant
shall not occupy the Premises as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics or tobacco, or as a medical office, a barber or manicure
shop, or an employment bureau, without Landlord’s prior written consent. Tenant
shall not engage or pay any employees in the Premises except those actually
working for Tenant in the Premises, nor advertise for laborers giving an address
at the Premises.

17. Landlord reserves the right to exclude from the Project any person who, in
Landlord’s reasonable judgment, is intoxicated or under the influence of liquor
or drugs, or who violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the Common Areas for the purpose of smoking
tobacco products (except in outside areas designated for such activity) or for
any other purpose, nor in any way obstruct such areas, and shall use such Common
Areas only for the purposes for which they were designed, including without
limitation as a means of ingress and egress for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available.

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under
applicable Law, it may not be disposed of in the ordinary and customary manner
of disposing of trash and garbage in the vicinity of the Building. All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes at such times as Landlord shall designate.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by any governmental agency or reasonably
established by Landlord.

 

  EXHIBIT I     -4-  



--------------------------------------------------------------------------------

22. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior written approval (not to be unreasonably withheld) and, while
in the Building and outside of the Premises, shall be subject to the control and
direction of the Building manager (but not as an agent or employee of such
manager or Landlord), and Tenant shall be responsible for all acts of such
persons.

23. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior written consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance in writing by Landlord
(provided, however, that the foregoing shall not apply to any fixtures existing
in the Premises on the date of the Agreement). Neither the interior nor exterior
of any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent. Tenant shall abide by Landlord’s reasonable regulations
concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that may be in effect from time to time and is not superseded by such
law.

27. Landlord shall have no obligation to provide guard service or other security
measures for the benefit of the Premises, the Building or the Project. Tenant
assumes all responsibility for the protection of Tenant and its agents,
employees, contractors and invitees, and the property thereof, from acts of
third parties, including responsibility for keeping doors locked and other means
of entry to the Premises closed, whether or not Landlord, at its option, elects
to provide security protection for any portion of the Project. Tenant further
assumes the risk that any safety or security device, service or program that
Landlord elects, in its sole and absolute discretion, to provide may not be
effective, or may malfunction or be circumvented by an unauthorized third party,
and Tenant shall, in addition to its other insurance obligations under this
Lease, obtain its own insurance coverage to the extent Tenant desires protection
against losses resulting from such occurrences. Tenant shall cooperate in any
reasonable safety or security program developed by Landlord or required by Law.
Notwithstanding anything set forth herein to the contrary, Landlord shall
provide reasonable access-control services for the Building in a manner
materially consistent with the services provided by Landlord as of the date of
this Lease and materially consistent with the services provided by the landlord
of the Comparable Buildings.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior written consent.

 

  EXHIBIT I     -5-  



--------------------------------------------------------------------------------

Landlord may, from time to time, modify or supplement these Rules and
Regulations in a manner that, in Landlord’s reasonable judgment, is appropriate
for the management, safety, care and cleanliness of the Premises, the Building,
the Common Areas and the Project, for the preservation of good order therein,
and for the convenience of other occupants and tenants thereof. Landlord may
waive any of these Rules and Regulations for the benefit of any particular
tenant, but no such waiver shall be construed as a waiver of such Rule and
Regulation in favor of any other tenant, nor prevent Landlord from thereafter
enforcing such Rule and Regulation against any or all tenants.

6. Emergency Generator. The terms of Article 23 shall be null and void and of no
force or effect; provided, however, if the terms of this Exhibit I are
applicable because Landlord leased space in the Building to another tenant or
occupant (as opposed to Tenant leasing First Offer Space in the 1650 TD
Building), then Landlord hereby agrees to thereafter, to the extent reasonably
practical under the circumstances, maintain and operate the Generator for the
benefit of the tenants of the Building (including Tenant) and the cost thereof
shall be included in Operating Expenses. In the event Tenant’s right to operate
and use the Generator is terminated pursuant to the terms of this Section 6,
Landlord and Tenant shall each reasonably cooperate with the other in connection
with the transfer of the operation, use and maintenance responsibilities from
Tenant to Landlord, and Tenant agrees to provide Landlord with a copy of all of
its maintenance and repair records in connection with the Generator.

7. Other Revisions. Any or revisions or provisions reasonably requested by
Landlord or Tenant to reflect the fact that the space leased by Tenant is in a
multi-tenant building and not a single-tenant building, and, taking into account
the fact that the Common Areas, including without limitation the parking
area(s), shall be shared by Tenant and the other tenants or occupants of the
Building.

 

  EXHIBIT I     -6-  